 



Exhibit 10.1
Execution Copy
REVOLVING AND TERM CREDIT AGREEMENT
DATED AS OF DECEMBER 14, 2007
AMONG
FORESTAR (USA) REAL ESTATE GROUP INC.,
as Borrower,
FORESTAR REAL ESTATE GROUP INC. AND
THE WHOLLY OWNED SUBSIDIARIES
OF BORROWER SIGNATORY HERETO,
as Guarantors,
AND
KEYBANK NATIONAL ASSOCIATION,
as a Lender, Swing Line Lender and Agent
AND
THE OTHER LENDERS WHICH MAY BECOME
PARTIES TO THIS AGREEMENT
AND
GENERAL ELECTRIC CREDIT CORPORATION and
AgFIRST FARM CREDIT BANK,
as Co-Syndication Agents,
AND
KEYBANC CAPITAL MARKETS
as Sole Arranger and Sole Book Runner

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   §1.   DEFINITIONS AND RULES OF
INTERPRETATION     1  
 
  §1.1   Definitions     1  
 
  §1.2   Rules of Interpretation     25  
 
                §2.   LOANS AND LETTERS OF CREDIT     26  
 
  §2.1   Commitment to Lend     26  
 
  §2.2   Notes     28  
 
  §2.3   Interest on Loans     29  
 
  §2.4   Unused Facility Fee     30  
 
  §2.5   Reduction and Termination of Revolving Commitment     30  
 
  §2.6   Requests for Loans     31  
 
  §2.7   Funds for Loans     31  
 
  §2.8   Use of Proceeds     32  
 
  §2.9   Increase in Commitments     32  
 
  §2.10   Letters of Credit     34  
 
                §3.   REPAYMENT AND PREPAYMENT OF THE LOANS     37  
 
  §3.1   Amortization; Stated Maturity     37  
 
  §3.2   Mandatory Prepayments     37  
 
  §3.3   Optional Prepayments     38  
 
  §3.4   Partial Prepayments     38  
 
  §3.5   Effect of Prepayments     38  
 
                §4.   CERTAIN GENERAL PROVISIONS     39  
 
  §4.1   Conversion Options; Number of LIBOR Contracts     39  
 
  §4.2   Certain Fees     39  
 
  §4.3   Letter of Credit Fees     40  
 
  §4.4   Funds for Payments     40  
 
  §4.5   Computations     41  
 
  §4.6   Inability to Determine LIBOR Rate     41  
 
  §4.7   Illegality     41  
 
  §4.8   Additional Interest     41  
 
  §4.9   Additional Costs, Etc.     42  
 
  §4.10   Capital Adequacy     43  
 
  §4.11   Indemnity by Borrower     44  
 
  §4.12   Interest on Overdue Amounts; Late Charge     44  
 
  §4.13   Certificate     44  
 
  §4.14   Limitation on Interest     44  
 
                §5.   COLLATERAL SECURITY; RELEASES     45  
 
  §5.1   Collateral     45  
 
  §5.2   Appraisals; Evaluations; Adjusted Value     45  
 
  §5.3   Release of Mortgaged Property     47  
 
  §5.4   Additional Mineral Rights Leases     48  
 
  §5.5   Addition of Negative Pledge Properties to the Borrowing Base Assets    
48  

 



--------------------------------------------------------------------------------



 



                              Page  
 
  §5.6   Operating Account     49  
 
  §5.7   Advance Account     49  
 
  §5.8   Tax Parcels     50  
 
                §6.   REPRESENTATIONS AND WARRANTIES     50  
 
  §6.1   Corporate Authority, Etc.     50  
 
  §6.2   Approvals     51  
 
  §6.3   Title to Properties; Leases     51  
 
  §6.4   Financial Statements     51  
 
  §6.5   No Material Changes     52  
 
  §6.6   Franchises, Patents, Copyrights, Etc.     52  
 
  §6.7   Litigation     52  
 
  §6.8   No Materially Adverse Contracts, Etc.     52  
 
  §6.9   Compliance with Organizational Documents, Other Instruments, Laws, Etc.
    52  
 
  §6.10   Tax Status     53  
 
  §6.11   No Event of Default     53  
 
  §6.12   Investment Company Act     53  
 
  §6.13   Reserved     53  
 
  §6.14   Setoff, Etc.     53  
 
  §6.15   Certain Transactions     53  
 
  §6.16   Employee Benefit Plans     54  
 
  §6.17   Regulations T, U and X     54  
 
  §6.18   Environmental Compliance     54  
 
  §6.19   Loan Documents     56  
 
  §6.20   Mortgaged Properties and Negative Pledge Properties     56  
 
  §6.21   Reserved     58  
 
  §6.22   Brokers     58  
 
  §6.23   Ownership     58  
 
  §6.24   OFAC     58  
 
  §6.25   No Fraudulent Intent     59  
 
  §6.26   Transaction in Best Interests of Loan Parties; Consideration     59  
 
  §6.27   Solvency     59  
 
  §6.28   No Bankruptcy Filing     59  
 
  §6.29   Other Debt     59  
 
  §6.30   Tax Shelter Representation     60  
 
                §7.   AFFIRMATIVE COVENANTS OF LOAN PARTIES     60  
 
  §7.1   Punctual Payment     60  
 
  §7.2   Maintenance of Office     60  
 
  §7.3   Records and Accounts     60  
 
  §7.4   Financial Statements, Certificates and Information     61  
 
  §7.5   Notices     62  
 
  §7.6   Existence; Maintenance of Properties     64  
 
  §7.7   Insurance     64  
 
  §7.8   Taxes     65  

ii



--------------------------------------------------------------------------------



 



                              Page  
 
  §7.9   Inspection of Mortgaged Properties, Negative Pledge Properties and
Books     66  
 
  §7.10   Compliance with Laws, Contracts, Licenses, and Permits     66  
 
  §7.11   Sweep of Certain Funds in Operating Accounts of Loan Parties and
Subsidiaries     66  
 
  §7.12   Further Assurances     67  
 
  §7.13   Project Approvals     67  
 
  §7.14   Timber Affirmative Covenants     67  
 
  §7.15   Plan Assets     68  
 
  §7.16   Failure to Consummate Spin-off Transaction     68  
 
  §7.17   Business Operations     68  
 
  §7.18   Registered Servicemark     69  
 
  §7.19   Mineral Activities     69  
 
  §7.20   More Restrictive Agreements     69  
 
  §7.21   Additional Subsidiaries; Additional Guarantors     69  
 
  §7.22   Future Advances Tax Payment     70  
 
                §8.   CERTAIN NEGATIVE COVENANTS OF LOAN PARTIES     70  
 
  §8.1   Restrictions on Indebtedness     70  
 
  §8.2   Restrictions on Liens, Etc.     72  
 
  §8.3   Restrictions on Investments     74  
 
  §8.4   Merger, Consolidation     76  
 
  §8.5   Sale and Leaseback     76  
 
  §8.6   Compliance with Environmental Laws     76  
 
  §8.7   Distributions     78  
 
  §8.8   Asset Sales     78  
 
  §8.9   [RESERVED]     80  
 
  §8.10   Restriction on Prepayment of Indebtedness     80  
 
  §8.11   [RESERVED]     80  
 
  §8.12   Negative Pledges, Restrictive Agreements, etc.     80  
 
  §8.13   Organizational Documents     81  
 
  §8.14   Affiliate Transactions     81  
 
  §8.15   Management Fees, Expenses, etc.     81  
 
  §8.16   Deposit Account Control Agreements     82  
 
  §8.17   [RESERVED]     82  
 
  §8.18   Modification of Certain Agreements     82  
 
                §9.   FINANCIAL COVENANTS OF BORROWER     82  
 
  §9.1   Corporate Financial Covenants of Loan Parties     83  
 
  §9.2   Borrowing Base Covenants     83  
 
                §10.   CLOSING CONDITIONS     83  
 
  §10.1   Loan Documents     84  
 
  §10.2   Certified Copies of Organizational Documents     84  
 
  §10.3   Resolutions     84  
 
  §10.4   Incumbency Certificate; Authorized Signers     84  
 
  §10.5   Opinion of Counsel     84  

iii



--------------------------------------------------------------------------------



 



                              Page  
 
  §10.6   Payment of Fees     85  
 
  §10.7   Insurance     85  
 
  §10.8   Performance; No Default     85  
 
  §10.9   Representations and Warranties     85  
 
  §10.10   Proceedings and Documents     85  
 
  §10.11   Mortgaged Property Documents     85  
 
  §10.12   Surveys and Title Policies     86  
 
  §10.13   Compliance Certificate     86  
 
  §10.14   Miscellaneous Documents     86  
 
  §10.15   Other Documents     86  
 
  §10.16   No Condemnation/Taking     86  
 
  §10.17   Post Spin-off Available Liquidity     86  
 
  §10.18   No Litigation     86  
 
  §10.19   Other     87  
 
                §11.   CONDITIONS TO ALL BORROWINGS AND LETTERS OF CREDIT     87
 
 
  §11.1   Representations True; No Default     87  
 
  §11.2   No Legal Impediment     87  
 
  §11.3   Borrowing Documents     87  
 
                §12.   EVENTS OF DEFAULT; ACCELERATION; ETC.     87  
 
  §12.1   Events of Default and Acceleration     87  
 
  §12.2   Limitation of Cure Periods     90  
 
  §12.3   Termination of Commitments     90  
 
  §12.4   Remedies     91  
 
  §12.5   Distribution of Collateral Proceeds     91  
 
                §13.   SETOFF     92  
 
                §14.   THE AGENT     93  
 
  §14.1   Authorization     93  
 
  §14.2   Employees and Agents     93  
 
  §14.3   No Liability     93  
 
  §14.4   No Representations     94  
 
  §14.5   Payments     95  
 
  §14.6   Holders of Notes     96  
 
  §14.7   Indemnity     96  
 
  §14.8   Agent as Lender     96  
 
  §14.9   Resignation     96  
 
  §14.10   Duties in the Case of Enforcement     97  
 
  §14.11   Request for Agent Action     97  
 
  §14.12   Removal of Agent     98  
 
  §14.13   Bankruptcy     98  
 
                §15.   EXPENSES     98  
 
                §16.   INDEMNIFICATION     99  

iv



--------------------------------------------------------------------------------



 



                              Page   §17.   SURVIVAL OF COVENANTS, ETC.     100
 
 
                §18.   ASSIGNMENT AND PARTICIPATION     101  
 
  §18.1   Conditions to Assignment by Lenders     101  
 
  §18.2   Register     103  
 
  §18.3   New Notes     103  
 
  §18.4   Participations     103  
 
  §18.5   Pledge by Lender     103  
 
  §18.6   No Assignment by Borrower     104  
 
  §18.7   Cooperation; Disclosure     104  
 
  §18.8   Mandatory Assignment     104  
 
  §18.9   Co-Agents     105  
 
  §18.10   Treatment of Certain Information; Confidentiality     105  
 
  §18.11   Withholding Tax     106  
 
                §19.   NOTICES     107  
 
                §20.   RELATIONSHIP     109  
 
                §21.   GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE    
110  
 
                §22.   HEADINGS     110  
 
                §23.   COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC
EXECUTION     110  
 
                §24.   ENTIRE AGREEMENT, ETC.     111  
 
                §25.   WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS     111  
 
                §26.   DEALINGS WITH THE BORROWER     112  
 
                §27.   CONSENTS, AMENDMENTS, WAIVERS, ETC.     112  
 
                §28.   SEVERABILITY     114  
 
                §29.   NO UNWRITTEN AGREEMENTS     115  
 
                §30.   ACKNOWLEDGMENT OF INDEMNITY OBLIGATIONS     115  
 
                §31.   REPLACEMENT OF NOTES     115  
 
                §32.   TIME IS OF THE ESSENCE     115  
 
                §33.   RIGHTS OF THIRD PARTIES     115  
 
                §34.   GUARANTY     116  
 
  §34.1   The Guaranty     116  
 
  §34.2   Obligations Unconditional     116  
 
  §34.3   Reinstatement     117  
 
  §34.4   Certain Waivers     118  

v



--------------------------------------------------------------------------------



 



                              Page  
 
  §34.5   Remedies     118  
 
  §34.6   Rights of Contribution     118  
 
  §34.7   Guaranty of Payment; Continuing Guaranty     119  
 
  §34.8   Special Provisions Applicable to Guarantors     119  

EXHIBITS AND SCHEDULES

     
Exhibit A-1
  Form of Revolving Loan Note
Exhibit A-2
  Form of Term Loan Note
Exhibit A-3
  Form of Swing Line Note
Exhibit B
  Form of Compliance Certificate
Exhibit C
  Form of Assignment and Assumption Agreement
Exhibit D-1
  Form of Request for Loan
Exhibit D-2
  Form of Request for Swing Line Loan
Exhibit E
  Form of Borrowing Base Certificate
Exhibit F
  Patriot Act and OFAC Transferee and Assignee Identifying Information Form
Exhibit G
  Form of Letter of Credit Request
Exhibit H
  Form of Joinder Agreement (Guarantor)
Schedule 1.1
  Lenders and Commitments
Schedule 2
  Mortgaged Property Documents
Schedule 3
  Mortgaged Properties
Schedule 4
  Mineral Rights Leases
Schedule 5
  Timberland
Schedule 6
  High Value Timberland
Schedule 7
  Raw Entitled Land
Schedule 8
  Entitled Land Under Development
Schedule 9
  Non-Appraised Entitled Land
Schedule 10
  Valuations
Schedule 11
  Excluded Subsidiaries as of Closing Date
Schedule 6.1(b)
  Subsidiaries
Schedule 6.7
  Litigation
Schedule 6.10
  Open Audit Periods
Schedule 6.15
  Transactions with Affiliates
Schedule 6.20(f)
  Unresolved Real Estate Claims or Disputes
Schedule 6.20(g)
  Material Real Estate Agreements
Schedule 6.23
  Legal Structure
Schedule 6.29
  Permitted Existing Indebtedness
Schedule 8.2
  Permitted Liens
Schedule 8.3
  Investments

vi



--------------------------------------------------------------------------------



 



REVOLVING AND TERM CREDIT AGREEMENT
     THIS REVOLVING AND TERM CREDIT AGREEMENT (this “Agreement”) is made the
14th day of December, 2007, by and among FORESTAR (USA) REAL ESTATE GROUP INC.,
a Delaware corporation, as borrower (“Borrower”), having its principal place of
business at 1300 South MoPac Expressway, Austin, Texas 78746, FORESTAR REAL
ESTATE GROUP INC., a Delaware corporation (“Forestar Group”), and the wholly
owned, direct and indirect Subsidiaries of Borrower now or hereafter signatory
hereto, as guarantors (collectively with Forestar Group, “Guarantors”), KEYBANK
NATIONAL ASSOCIATION, a national banking association (“KeyBank”), as Swing Line
Lender, and with the other lending institutions that are or may become parties
hereto pursuant to §18 as lenders (“Lenders”), KEYBANK NATIONAL ASSOCIATION, as
administrative agent (“Agent”) for itself and the other Lenders, GENERAL
ELECTRIC CREDIT CORPORATION and AgFIRST FARM CREDIT BANK, as Co-Syndication
Agents, and KEYBANC CAPITAL MARKETS, as sole arranger and sole bookrunner.
RECITALS
     WHEREAS, Borrower has requested that Lenders make available to it both a
revolving credit facility and a term loan facility;
     WHEREAS, the Revolving Lenders (as hereinafter defined) are willing to make
such revolving credit facility available to Borrower, which will include a Swing
Line Commitment (as hereinafter defined) and a letter of credit sub-facility,
and the Term Lenders (as hereinafter defined) are willing to make such term loan
facility available to Borrower, all upon the terms and conditions contained
herein; and
     NOW, THEREFORE, in consideration of the recitals herein and the mutual
covenants and agreements contained herein, the parties hereto hereby agree as
follows:
§1. DEFINITIONS AND RULES OF INTERPRETATION
          §1.1 Definitions
     The following terms shall have the meanings set forth in this §1 or
elsewhere in the provisions of this Agreement referred to below:
     Acquisition Expenditures. The amount of any hard and soft costs incurred by
any Loan Party, any of their respective Subsidiaries and any of the Joint
Ventures in connection with the acquisition of unimproved Real Estate, including
the purchase price thereof, and reasonable and customary, out-of-pocket
transactional costs and expenses paid by any Loan Party in connection with such
acquisition, for which such Loan Party shall provide or cause to be provided to
Agent, upon Agent’s request from time to time, invoices, settlement statements
and other supporting documentation in respect thereof (and which, with respect
to any Real Estate included in the Borrowing Base Assets, have otherwise been
properly accounted for by such Loan Party in the

 



--------------------------------------------------------------------------------



 



Borrowing Base Certificates submitted to Agent), but excluding therefrom general
administrative and overhead costs and Development Expenditures.
     Adjusted Asset Value. For the Loan Parties, as of any date of
determination, the sum of the following, without duplication: (a) the aggregate
amount of unrestricted cash and cash equivalents; (b) the Timberland Value;
(c) the High Value Timberland Amount; (d) the Raw Entitled Land Value; (e) the
Entitled Land Under Development Value; (f) the Non-Appraised Entitled Land
Value; (g) the Mineral Business Enterprise Value; (h) all other Real Estate
owned by the Loan Parties, valued at book value without regard to any
Indebtedness; and (i) all assets held by Joint Ventures, valued at book value
without regard to any Indebtedness at the Joint Venture level, provided however,
that only the Loan Parties’ respective pro rata share of such Joint Venture
assets shall be taken into account for purposes of this definition.
Notwithstanding anything to the contrary contained in this definition, in the
event Borrower requests that Agent order and review an Appraisal of any assets
described in clauses (h) or (i) of this definition, then such assets shall be
valued at the lower of book value or appraised value as set forth in such
Appraisal.
     Advance Account. The account established with Agent pursuant to §5.7.
     Affected Lender. See §18.8.
     Affiliates. As applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote fifty percent (50%) or more of the stock,
shares, voting trust certificates, beneficial interests, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s interest in a limited liability
company or (iii) a limited partnership interest or preferred stock (or other
ownership interest) representing fifty percent (50%) or more of the outstanding
limited or general partnership interests, preferred stock or other ownership
interests of such Person. With respect to the Loan Parties, Temple-Inland and
its Affiliates (other than Forestar Group and its Subsidiaries) shall not be
deemed to be an Affiliate as of the Closing Date through and including the
Spin-off Effective Date. After the Spin-off Effective Date, the Loan Parties and
Temple-Inland shall not be deemed to be under common control for purposes hereof
solely due to the fact that Forestar Group and Temple-Inland have common
stockholders.
     Agent. KeyBank, acting as Administrative Agent for itself and the other
Lenders, its successors and assigns.
     Agent’s Office. Agent’s office located at 127 Public Square, Cleveland,
Ohio 44114, or at such other location as Agent may designate from time to time
by notice to Borrower and the other Lenders.
     Agent’s Special Counsel. Powell Goldstein LLP or such other counsel as may
be selected by Agent.

2



--------------------------------------------------------------------------------



 



     Agreement. This Revolving and Term Credit Agreement, including the
Schedules and Exhibits hereto.
     Agreement Regarding Fees. The Agreement Regarding Fees dated as of
December 14, 2007, among Agent, Arranger and Borrower regarding certain fees
payable by Borrower in connection with this Agreement.
     Applicable Approval Percentage. For purposes of the definitions of Required
Lenders and Requisite Class Lenders, the Applicable Approval Percentage shall be
either (i) sixty-six and two-thirds percent (66-2/3%) in connection with any
amendment, consent or waiver relating to the provisions of §5, §8, §9 or §12
(including applicable definitions), and (ii) in all other cases, fifty percent
(50%).
     Appraisal. An appraisal of the value of Real Estate determined on a fair
market value basis, performed by an independent MAI appraiser selected by Agent
who is not an employee of Borrower, Agent or a Lender, the form and substance of
each such appraisal and the identity of the appraiser to be in accordance with
regulatory laws and policies (both regulatory and internal) applicable to
Lenders and otherwise acceptable to Agent.
     Arranger. KeyBanc Capital Markets.
     Assignment and Assumption Agreement. See §18.1.
     Assignment of Leases and Rents. Collectively, the Assignments of Leases and
Rents (Timber), dated as of even date herewith, from Borrower in favor of Agent,
as the same may be amended, restated, supplemented, consolidated or otherwise
modified from time to time, pursuant to which there shall be assigned to Agent
for the benefit of Lenders a security interest in the interest of Borrower as
lessor with respect to all Leases (including Timber leases) of all or any part
of the Real Estate owned by Borrower, each such assignment to be in form and
substance satisfactory to Agent.
     Assignment of Mineral Rights Leases. The Assignment of Leases, Rents and
Royalties (Minerals), dated as of even date herewith, from Forestar Minerals LLC
and any other Loan Party (other than Borrower) that is a party to a Mineral
Rights Lease, in favor of Agent, as the same may be amended, restated,
supplemented, consolidated or otherwise modified from time to time, pursuant to
which there shall be assigned to Agent for the benefit of Lenders a security
interest in the interest of Forestar Minerals LLC or any other applicable Loan
Party as lessor with respect to all Mineral Rights Leases, such assignment to be
in form and substance satisfactory to Agent.
     Assignment of Rights to Joint Venture Distributions. The Assignment and
Security Agreement regarding Joint Venture Distributions dated as of the Closing
Date, executed by and among the Loan Parties that from time to time own Equity
Interests in any Joint Venture, in favor of Agent for the benefit of Agent and
Lenders.
     Available Liquidity. As of any date of determination, an amount equal to
the sum of (a) the amount available for drawing under the Revolving Commitment
(subject to pro forma compliance with all covenants, including, without
limitation, §9.2(b)) plus (b) unrestricted cash

3



--------------------------------------------------------------------------------



 



plus (c) Cash Equivalents which are not pledged or encumbered and the use of
which is not restricted by the terms of any agreement.
     Balance Sheet Date. December 31, 2006.
     Base Rate. The greater of (a) the variable annual rate of interest
announced from time to time by Agent at Agent’s Office as its “prime rate” or
(b) one-half of one percent (0.5%) above the Federal Funds Effective Rate
(rounded upwards, if necessary, to the next one-eighth of one percent). The Base
Rate is a reference rate and does not necessarily represent the lowest or best
rate being charged to any customers. Any change in the rate of interest payable
hereunder resulting from a change in the Base Rate shall become effective as of
the opening of business on the day on which such change in the Base Rate becomes
effective, without notice or demand of any kind.
     Base Rate Loans. Those Loans bearing interest by reference to the Base
Rate.
     Bonus Payment. The initial payment received upon execution and delivery of
a new Mineral Rights Lease.
     Borrower. As defined in the preamble hereto.
     Borrower’s Knowledge or Knowledge. The actual knowledge of the chief
executive officer, Principal Financial Officer, chief financial officer (if
different from the Principal Financial Officer), general counsel or
vice-president-land management of Borrower, after having conducted a reasonable
investigation and inquiry thereof; provided, however, the foregoing shall not be
deemed to require Borrower to obtain any written environmental site assessment
reports.
     Borrowing Base. As of any date of determination, the sum of the following
percentages of the Borrowing Base Assets:

  (a)   thirty-five percent (35%) of Timberland Value; plus     (b)  
twenty-five percent (25%) of High Value Timberland Amount; plus     (c)   forty
percent (40%) of Raw Entitled Land Value; plus     (d)   forty-five percent
(45%) of Entitled Land Under Development Value; plus     (e)   sixty percent
(60%) of Mineral Business Enterprise Value;

provided, however, that the Borrowing Base shall be reduced by the amounts, if
any, by which (i) the portion of the Borrowing Base accounted for by clause
(b) of this definition would exceed fifteen percent (15%) of the Borrowing Base,
and (ii) the portion of the Borrowing Base accounted for by clause (c) of this
definition would exceed twenty-five percent (25%) of the Borrowing Base.
     Borrowing Base Assets. Collectively, the Timberland, the High Value
Timberland, the Raw Entitled Land, the Entitled Land Under Development and the
Mineral Business, subject to §9.2(a).
     Borrowing Base Certificate. See §7.4(e).

4



--------------------------------------------------------------------------------



 



     Business Day. Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York, the state of Texas, the state where Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank Eurodollar market.
     Capitalized Lease. A lease under which a Person is the lessee or obligor,
the discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.
     Cash Equivalents. Investments of the type described in §8.3(a) through (f).
     CERCLA. See §6.18.
     Change of Control. A Change of Control shall exist upon the occurrence of
any of the following:
          (a) except for any change of control resulting from Forestar Group
ceasing to be a wholly owned Subsidiary of Temple-Inland upon consummation of
the Spin-off Transaction, a transaction in which any “person” or “group” (within
the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of a
sufficient number of shares of all classes of stock then outstanding of Forestar
Group ordinarily entitled to vote in the election of directors, empowering such
“person” or “group” to elect a majority of the Board of Directors of Forestar
Group, who did not have such power before such transaction; or
          (b) Borrower ceases for any reason to be a wholly owned, direct
Subsidiary of Forestar Group.
     Class. With respect to Lenders, the Revolver Lenders and Term Lenders, and
with respect to Loans, Revolving Loans and Term Loans.
     Closing Date. The first date on which all of the conditions set forth in
§10 and §11 have been satisfied or waived in writing by Agent.
     Code. The Internal Revenue Code of 1986, as amended.
     Collateral. All of the property, rights and interests of Borrower and
Guarantors which are or are intended to be subject to the security interests,
security title, liens and mortgages created by the Security Documents,
including, without limitation, the Mortgaged Property.
     Collateral Assignment of Timber Purchase Agreement. The Collateral
Assignment executed by the Borrower in respect of the Timber Purchase Agreement,
which Collateral Assignment shall be in form and substance satisfactory to
Agent.
     Commitment. With respect to each Lender, the amount set forth on
Schedule 1.1 hereto as the amount of such Lender’s Commitment to make or
maintain Loans to Borrower, or purchase

5



--------------------------------------------------------------------------------



 



participations in Swing Line Loans in accordance with §2.1, or purchase
participations in Letters of Credit issued by Agent for the account of Borrower
in accordance with §2.10, in each case as the same may be changed from time to
time in accordance with the terms of this Agreement, including, without
limitation, §2.9.
     Commitment Percentage. With respect to each Lender, the percentage set
forth on Schedule 1.1 hereto as such Lender’s percentage of the aggregate
Commitments of all of Lenders.
     Compliance Certificate. See §7.4(c).
     Consolidated or combined. With reference to any term defined herein, that
term as applied to the accounts of a Person and its Subsidiaries, determined on
a consolidated or combined basis in accordance with GAAP.
     Consolidated Tangible Net Worth. The amount by which Consolidated Total
Assets exceeds Consolidated Total Liabilities less, to the extent included in
Consolidated Total Assets, the sum of:
          (a) the total book value of all assets of a Person and its
Subsidiaries properly classified as intangible assets under GAAP, including such
items as good will, the purchase price of acquired assets in excess of the fair
market value thereof, trademarks, trade names, service marks, brand names,
copyrights, patents and licenses, and rights with respect to the foregoing; plus
          (b) all amounts representing any write-up in the book value of any
assets of a Person and its Subsidiaries resulting from a revaluation thereof
subsequent to the Balance Sheet Date; plus
          (c) all amounts representing minority interests which are applicable
to third parties.
     Consolidated Total Assets. All assets of a Person and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.
     Consolidated Total Liabilities. All liabilities of a Person and its
Subsidiaries and their allocable share of liabilities of their respective
Subsidiaries determined on a consolidated basis in accordance with GAAP, and all
Indebtedness of such Person and its Subsidiaries, whether or not so classified.
     Conversion Request. A notice given by Borrower to Agent of its election to
convert or continue a Loan in accordance with §4.1.
     Default. See §12.1.
     Default Rate. See §4.12.

6



--------------------------------------------------------------------------------



 



     Delay Rental Payment. The payment received by any Loan Party from time to
time in the event the tenant or lessee under any Mineral Rights Lease does not
commence drilling within the applicable timeframe established under such Mineral
Rights Lease.
     Deposit Account Bank. Each bank or other financial institution at which any
Loan Party maintains a deposit account, that has entered into a Deposit Account
Control Agreement.
     Deposit Account Control Agreement. Each deposit account control agreement,
in form and substance satisfactory to Agent, from time to time executed by a
Deposit Account Bank in favor of Agent for the benefit of Agent and Lenders,
each applicable Loan Party and Agent.
     Development. A residential community, commercial development, mixed use
residential and commercial community or industrial development or any other
project or development developed by Borrower or by any Loan Party or Joint
Venture.
     Development Expenditures. The amount of any hard and soft costs incurred by
any Loan Party or any of the Joint Ventures in connection with the development
of the Developments attributable to zoning, permitting, design, site
improvement, amenities, and construction of infrastructure in connection with
the Developments for which such Loan Party shall provide or cause to be provided
to Agent, upon Agent’s request from time to time, invoices, work orders and
other supporting documentation with respect thereto, and which, with respect to
any Development on Real Estate included in the Borrowing Base Assets, have
otherwise been properly accounted for by such Loan Party in the Borrowing Base
Certificates submitted to Agent, including infrastructure costs, but excluding
therefrom general administrative and overhead costs, and Acquisition
Expenditures.
     Distribution. With respect to any Person, the declaration or payment of any
cash, cash flow, dividend or distribution (whether in the form of cash or
property) on or in respect of any shares of any class of capital stock,
partnership interest, membership interest or other beneficial interest of such
Person; the purchase, redemption, exchange or other retirement for value of any
shares of any class of capital stock, partnership interest, membership interest
or other beneficial interest of such Person, directly or indirectly through a
Subsidiary of such Person or otherwise; the return of capital (whether in the
form of cash or property) by a Person to its shareholders, partners, members or
other beneficial owners as such; or any other distribution on or in respect of
any shares of any class of capital stock, partnership interest, membership
interest or other beneficial interest of such Person.
     Distribution and Separation Agreement. The Separation and Distribution to
be dated on or about the Spin-off Effective Date, by and among Temple-Inland,
Forestar Group and Guaranty Financial Group Inc., executed and delivered in
connection with the Spin-off Transaction.
     Dollars or $. Dollars in lawful currency of the United States of America.
     Domestic Lending Office. Initially, the office of each Lender designated as
such in Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Loans.

7



--------------------------------------------------------------------------------



 



     Drawdown Date. The date on which any Loan ( other than a Swing Line Loan)
is made or is to be made, and the date on which any Loan is converted to a Loan
of the other Type.
     EBITDA. With respect to any Person for any fiscal period, the sum of
(a) Net Income of such Person, plus (b) to the extent the following have been
deducted in the calculation of Net Income for such period, (i) interest expense,
(ii) federal, state and local income taxes paid or accrued, (iii) depletion,
depreciation and amortization expense and (iv) all non-recurring non-cash
expenses or charges (excluding any such non-cash item to the extent that it
represents an accrual or reserve for potential cash items in any future period
or amortization of a prepaid cash item that was paid in a prior period), minus
(c) all non-recurring non-cash items increasing Net Income of such Person for
such period (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period),
all determined without duplication and in accordance with GAAP.
     Eligible Assignee: (a) Any Lender or any Affiliate of a Lender; (b) any
commercial bank, savings bank, savings and loan association or similar financial
institution which (i) has total assets of $5,000,000,000 or more, (ii) is “well
capitalized” within the meaning of such term under the regulations promulgated
under the auspices of the Federal Deposit Insurance Corporation Improvement Act
of 1991, (iii) in the sole judgment of Agent, is engaged in the business of
lending money and extending credit, and buying loans or participations in loans
under credit facilities substantially similar to those extended under this
Agreement, and (iv) in the sole judgment of Agent, is operationally and
procedurally able to meet the obligations of a Lender hereunder to the same
degree as a commercial bank; (c) any insurance company in the business of
writing insurance which (i) has total assets of $5,000,000,000 or more (ii) is
“best capitalized” within the meaning of such term under the applicable
regulations of the National Association of Insurance Commissioners, and
(iii) meets the requirements set forth in subclauses (iii) and (iv) of clause
(b) above; and (d) any other financial institution having total assets of
$5,000,000,000 (including a mutual fund or other fund under management of any
investment manager having under its management total assets of $5,000,000,000 or
more, and any of its Related Funds) which meets the requirement set forth in
subclauses (iii) and (iv) of clause (b) above; provided that each Eligible
Assignee must (A) be organized under the Laws of the United States of America,
any state thereof or the District of Columbia, or, if a commercial bank, be
organized under the Laws of the United States of America, any State thereof or
the District of Columbia, the Cayman Islands or any country which is a member of
the Organization for Economic Cooperation and Development, or a political
subdivision of such a country, (B) act under the Loan Documents through a
branch, agency or funding office located in the United States of America, (C) be
exempt from withholding of tax on payments hereunder and deliver the documents
related thereto pursuant to the Internal Revenue Code as in effect from time to
time, and (D) not be Borrower, a Guarantor or an Affiliate of Borrower or any
Guarantor or a competitor of the Loan Parties.
     Employee Benefit Plan. Any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by Borrower or any ERISA Affiliate,
other than a Multiemployer Plan.
     Entitled Land Under Development. Real Estate owned in fee simple absolute
by any Loan Party and described in Schedule 8 as of November 24, 2007 together
with all other Real Estate acquired thereafter, in each case for which all
material required zoning, utilities and development

8



--------------------------------------------------------------------------------



 



permits and approvals have been obtained, and which Loan Party has commenced
construction for a Development.
     Entitled Land Under Development Value. As of any date of determination, the
aggregate value of all Entitled Land Under Development valued on the basis of an
“as is”, MAI Appraisal covering at least seventy-five percent (75%) of the
remaining Lot portfolio and at least seventy-five percent (75%) of the remaining
commercial acreage (both as selected by Agent), with all other Entitled Land
Under Development to be valued and included in the Borrowing Base at its book
value. The initial Entitled Land Under Development Value shall be determined
based upon an “as is”, MAI Appraisal ordered by and approved by Agent prior to
the Closing Date. All Development Expenditures incurred by the Loan Parties with
respect to the development of the Entitled Land Under Development subsequent to
the most recent Appraisal shall be added to the Entitled Land Under Development
Value, and such amount shall also be reduced by the value of any parcels or Lots
sold since the prior Appraisal date, in each case without duplicating any
post-closing adjustments resulting from any updated Appraisals. Entitled Land
Under Development Value shall also be increased or decreased, as the case may
be, as and to the extent provided in the definition of Non-Appraised Entitled
Land Value, without duplication.
     Environmental Engineer. Any firm of independent professional engineers or
other scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
reasonably acceptable to Agent.
     Environmental Laws. See §6.18(a).
     Environmental Reports. See §6.18
     EPA. See §6.18(b).
     Equity Interests. With respect to any Person, all shares of capital stock,
partnership interests, membership interests in a limited liability company or
other ownership in participation or equivalent interests (however designated,
whether voting or non-voting) of such Person’s equity capital (including any
warrants, options or other purchase rights with respect to the foregoing),
whether now outstanding or issued after the Closing Date.
     Equity Offering. The issuance and sale by Forestar Group subsequent to the
date of this Agreement of any equity securities of Forestar Group to investors.
     Equity Plan. The Forestar Real Estate Group Inc. 2007 Stock Incentive Plan
dated November 28, 2007, and any other similar plan for granting of equity
interests to employees, directors and eligible consultants or contractors as
adopted from time to time by the Forestar Group Board of Directors.
     ERISA. The Employee Retirement Income Security Act of 1974, as amended and
in effect from time to time and any rules and regulations promulgated pursuant
thereto.
     ERISA Affiliate. Any Person which is treated as a single employer with
Borrower under §414 (b) or (c) of the Code.

9



--------------------------------------------------------------------------------



 



     ERISA Reportable Event. A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 (c) of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.
     Event of Default. See §12.1.
     Excluded Subsidiary. The Subsidiaries listed on Schedule 11, together with
any and all direct or indirect, wholly owned Subsidiaries created or acquired by
any Loan Party subsequent to the Closing Date, which additional Subsidiary
(i) has assets with a book value less than two and one-half percent (2.5%) of
the consolidated book value of Borrower and its Subsidiaries, determined as of
the last day of each fiscal quarter of Borrower, or (ii) which is an SPE
Subsidiary; provided, however, that the Excluded Subsidiaries other than SPE
Subsidiaries shall not, collectively, have assets whose book value exceeds five
percent (5%) of the consolidated book value of Borrower and its Subsidiaries.
     Extended Letter of Credit. See §2.10(l).
     Facility Fee. See §2.4.
     Federal Funds Effective Rate. For any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
(3) Federal funds brokers of recognized standing selected by Agent. Any change
in the Federal Funds Effective Rate shall become effective as of the opening of
business on the day on which such change in the Federal Funds Effective Rate
becomes effective, without notice or demand of any kind.
     Forestar Form 10. The Registration Statement on Form 10, filed by Forestar
Group on August 10, 2007, as amended on September 26, 2007, October 24, 2007,
November 13, 2007, November 29, 2007 and December 10, 2007 (File Number
001-33662), with the SEC, as in effect on the Closing Date.
     Forestar Group. Forestar Real Estate Group Inc., a Delaware corporation,
and successor by conversion to Forestar Real Estate Group LLC, a Delaware
limited liability company.
     Funded Debt. With respect to any Person, all outstanding Indebtedness of
such Person, other than (i) Indebtedness described in clause (f) of the
definition of Indebtedness herein, and (ii) Indebtedness in respect of Trade
Letters of Credit.
     GAAP. Generally accepted accounting principles in the United States,
applied on a basis consistent with the principles used in preparing Forestar
Group’s audited consolidated financial statements as of the Balance Sheet Date
and for the fiscal year then ended, as such principles may be revised as a
result of changes in such accounting principles implemented by Forestar Group
and its consolidated Subsidiaries subsequent to such date. If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth herein and Borrower or the Required Lenders shall so
request, Agent, Lenders, and Loan Parties shall negotiate in

10



--------------------------------------------------------------------------------



 



good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein.
     Guaranteed Obligations. See §34.1.
     Guaranteed Pension Plan. Any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
     Guarantors. Forestar Group, the wholly owned, direct and indirect
Subsidiaries of Borrower signatory to this Agreement as guarantors, and all
other wholly owned, direct and indirect Subsidiaries of Borrower hereafter
created or acquired (whether by acquisition of Equity Interests, merger or
otherwise) by Borrower or Forestar Group (other than Excluded Subsidiaries) that
execute and deliver a joinder to the Guaranty Agreement pursuant to §7.21.
     Guaranty Agreement. The agreements of Guarantors set forth in §34 of this
Agreement and any guaranties of the Obligations (or portions thereof) executed
by a Guarantor in favor of Agent, for the benefit of Lenders, after the date
hereof, all such guaranties to be in form and substance reasonably satisfactory
to Agent as of the date such guaranties are delivered, and as the same may be
modified or amended hereafter.
     Hazardous Substances. See §6.18(b).
     Hedge Agreement. Any interest rate cap, collar, floor, forward rate or swap
agreement or similar protective agreement regarding the hedging of interest rate
risk exposure now or hereafter entered into between Borrower and any Lender with
respect to the Loans.
     High Value Timberland. The Real Estate owned in fee simple absolute by a
Loan Party and described on Schedule 6 hereof as of November 24, 2007, together
with any other Real Estate hereafter acquired in fee simple absolute by any Loan
Party on which, or on a portion of which, Timber is located, and for which the
applicable Loan Party shall have commenced the entitlement process by
submitting, or beginning to prepare, one or more applications for the zoning,
utilities, access and subdivision approvals, licenses and permits required in
order to commence construction and installation of the infrastructure
improvements for a Development, but for which all necessary approvals, licenses
and permits have not yet been received.
     High Value Timberland Amount. As of any determination date, the lesser of
(a) the result obtained by multiplying the total acreage of High Value
Timberland by the amount set forth on Schedule 10 under the heading “High Value
Timberland”, and (b) the value of the High Value Timberland as determined by the
most recent evaluations performed by an MAI appraiser covering at least
seventy-five percent (75%) of the total acreage of the High Value Timberland (as
selected by Agent), with the remainder of the High Value Timberland valued at
the average per acre price determined in the evaluations performed by an MAI
appraiser.
     Increasing Lender. See §2.9.

11



--------------------------------------------------------------------------------



 



     Incurred Interest. For Forestar Group and its Subsidiaries on a
Consolidated basis, for any fiscal period, the aggregate amount of all interest
paid, accrued or capitalized during such period, excluding loan fees.
     Indebtedness. With respect to any Person means: (a) all indebtedness for
money borrowed and any obligations evidenced by bonds, debentures, notes or
similar debt instruments; (b) all liabilities secured by any mortgage, deed of
trust, deed to secure debt, pledge, security interest, lien, charge or other
encumbrance existing on property owned or acquired subject thereto, whether or
not the liability secured thereby shall have been assumed; (c) all guarantees,
endorsements and other contingent obligations whether direct or indirect in
respect of indebtedness of others, including any obligation to supply funds to
or in any manner to invest directly or indirectly in a Person, to purchase
indebtedness, or to assure the owner of indebtedness against loss through an
agreement to purchase goods, supplies or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner, through
indemnity or otherwise, and the obligation to reimburse the issuer in respect of
any letter of credit; (d) any obligation as a lessee or obligor under a
Capitalized Lease; (e) all reimbursement obligations with respect to letters of
credit or similar instruments issued by a Person; and (f) all indebtedness,
obligations or other liabilities under or with respect to (i) interest rate
swap, collar, cap or similar agreements providing interest rate protection and
(ii) foreign currency exchange agreements.
     Indemnity Agreement. The Indemnity Agreement Regarding Hazardous Materials,
made by Forestar Group and Borrower in favor of Agent and Lenders, dated as of
even date herewith, pursuant to which such Loan Parties agree to indemnify Agent
and Lenders with respect to Hazardous Substances and Environmental Laws, such
Indemnity Agreement to be in form and substance satisfactory to Agent, as the
same may be amended, restated, consolidated, supplemented or otherwise modified
from time to time.
     Interest Coverage Ratio. For any Test Period, the ratio of (i) EBITDA of
Forestar Group and its Subsidiaries for such period, calculated on a
Consolidated basis in accordance with GAAP, plus (to the extent deducted in the
calculation of Net Income) all non-cash compensation expenses to officers,
directors and employees of such Persons, to (ii) Incurred Interest for such
period.
     Interest Payment Date. With respect to each Loan, the first day of each
calendar month during the term of such Loan.
     Interest Period. With respect to each LIBOR Rate Loan, (a) initially, the
period commencing on the Drawdown Date of such Loan and ending one (1), two (2),
three (3) or six (6), or, if available to all Lenders, nine (9) or twelve
(12) months thereafter and (b) thereafter, each period commencing on the day
following the last day of the immediately preceding Interest Period applicable
to such LIBOR Rate Loan and ending on the last day of one of the periods set
forth above, as selected by Borrower in a Loan Request or Conversion Request;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
               (i) the first day of each Interest Period must be a Business Day.
               (ii) if any Interest Period with respect to a LIBOR Rate Loan
would otherwise end on a day that is not a Business Day, such Interest Period
shall be extended to the

12



--------------------------------------------------------------------------------



 



next succeeding Business Day, unless such Business Day falls in the next
calendar month, in which case the Interest Period shall end on the next
preceding Business Day;
               (iii) if Borrower shall fail to give notice as provided in §4.1,
Borrower shall be deemed to have requested a conversion of the affected LIBOR
Rate Loan to a Base Rate Loan on the last day of the then current Interest
Period with respect thereto; and
               (iv) no Interest Period relating to any LIBOR Rate Loan shall
extend beyond the Maturity Date.
     Investments. With respect to any Person, all shares of capital stock,
partnership interests, limited liability company interests or other ownership
interests, evidences of Indebtedness and other securities issued by any other
Person, all loans, advances, or extensions of credit to, or contributions to the
capital of, any other Person, all purchases of the securities or business or
integral part of the business of any other Person and commitments to make such
purchases and all interests in real property; provided, however, that the term
“Investment” shall not include (i) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, or (ii) current
trade and customer accounts receivable for services rendered in the ordinary
course of business and payable in accordance with customary trade terms. In
determining the aggregate amount of Investments outstanding at any particular
time: (a) the amount of any investment represented as a guaranty shall be taken
at not less than the principal amount of the obligations guaranteed and still
outstanding; (b) there shall be included as an Investment all interest accrued
with respect to Indebtedness constituting an Investment unless and until such
interest is paid; (c) there shall be deducted in respect of each such Investment
any amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution);
(d) there shall not be deducted or increased in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (b) may be deducted when paid; and (e) there shall not be deducted from,
or added to, the aggregate amount of Investments any decrease or increase,
respectively, in the value thereof.
     Joinder Agreement (Guarantor). An agreement in the form attached hereto and
made a part hereof as Exhibit H, whereby a Person shall become an additional
joint and several Guarantor pursuant to §7.21.
     Joint Venture. Any Person (including non-wholly owned Subsidiaries) in
which any of the Loan Parties is directly the owner of any Equity Interest,
provided that such Equity Interest (taken together with all Equity Interests, if
any, owned by any other Loan Parties in such Person) constitute less than all of
the issued and outstanding Equity Interests of such Person.
     KeyBank. KeyBank National Association, a national banking association.
     Leases. Leases, licenses and agreements whether written or oral, relating
to the use or occupancy of any Mortgaged Property, Negative Pledge Property or
other Real Estate, including, without limitation, hunting leases, Timber leases
and Mineral Rights Leases.

13



--------------------------------------------------------------------------------



 



     Lenders. KeyBank and the other lending institutions which may become
parties to this Agreement, pursuant to § 18 hereof, as is defined in the first
paragraph of this Agreement, to include Revolving Lenders, Term Lenders and as
the context requires, Swing Line Lender.
     Letter of Credit. An irrevocable standby letter of credit issued by Agent
(in its capacity as letter of credit issuer) pursuant to §2.10 for the account
of any Loan Party in respect of obligations of any Loan Party incurred pursuant
to contracts made or performances undertaken or to be undertaken in the ordinary
course of its such Loan Party’s business which is payable upon presentation of a
sight draft and other documents described in the Letter of Credit, if any, as
originally issued pursuant to this Agreement or as amended, modified, extended,
renewed or supplemented.
     Letter of Credit Fees. The fees due in connection with the Outstanding
Letters of Credit pursuant to §4.3.
     Letter of Credit Request. A written request from Borrower to Agent in the
form of Exhibit G attached hereto, requesting the issuance of a Letter of Credit
pursuant to §2.10(b).
     LIBOR Lending Office. Initially, the office of each Lender designated as
such in Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, that shall be making or maintaining LIBOR Rate Loans.
     LIBOR Rate. As applicable to any LIBOR Rate Loan, the rate per annum as
determined on the basis of the offered rates for deposits in Dollars, for a
period of time comparable to the Interest Period for such LIBOR Rate Loan which
appears on the Reuters Screen LIBOR01 Page as of 11:00 a.m. London time on the
day that is two (2) LIBOR Business Days preceding the first day of the Interest
Period for such LIBOR Rate Loan; provided, however, if the rate described above
does not appear on such service on any applicable interest determination date,
the LIBOR Rate shall be the rate (rounded upward, if necessary, to the nearest
one hundred-thousandth of a percentage point), determined on the basis of the
offered rates for deposits in Dollars for a period of time comparable to the
Interest Period for such LIBOR Rate Loan which are offered by four (4) major
banks in the London interbank market at approximately 11:00 a.m. London time, on
the day that is two (2) LIBOR Business Days preceding the first day of the
Interest Period for the LIBOR Rate Loan as selected by Agent. The principal
London office of each of the four (4) major London banks will be requested to
provide a quotation of its Dollar deposit offered rate. If at least two such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations. If fewer than two quotations are provided as requested, the rate
for that date will be determined on the basis of the rates quoted for loans in
Dollars to leading European banks for a period of time comparable to the
Interest Period for such LIBOR Rate Loan offered by major banks in New York City
at approximately 11:00 a.m. (eastern time), on the day that is two (2) LIBOR
Business Days preceding the first day of the Interest Period for the LIBOR Rate
Loan. In the event that Agent is unable to obtain any such quotation as provided
above, it will be deemed that the LIBOR Rate for a LIBOR Rate Loan cannot be
determined. In such event, the Loan shall bear interest at the Base Rate. In the
event that the Board of Governors of the Federal Reserve System shall impose a
Reserve Percentage with respect to LIBOR deposits of Agent, then for any period
during which such Reserve Percentage shall apply, the LIBOR Rate shall be equal
to the amount determined above divided by an amount equal to one (1) minus the
Reserve Percentage.

14



--------------------------------------------------------------------------------



 



     LIBOR Rate Loans. Those Loans bearing interest calculated by reference to
the LIBOR Rate.
     Liens. See §8.2.
     Loan or Loans. Collectively, the aggregate Revolving Loans, Term Loans and
Swing Line Loans to be made by Lenders hereunder, as applicable, which Revolving
Loans, Term Loans and Swing Line Loans may be, at the request of the applicable
Lender, evidenced by the Revolving Loan Notes, the Term Loan Notes and the Swing
Line Note, as the case may be. Amounts drawn under a Letter of Credit shall be
converted into Revolving Loans as provided in §2.10.
     Loan Documents. Collectively, this Agreement, the Notes, the Security
Documents, the Hedge Agreements, and all other documents, instruments or
agreements now or hereafter assumed, executed or delivered by or on behalf of
any Loan Party in favor of the Agent or the Lenders in connection with the
Loans, as the same may be amended, modified, renewed, extended, consolidated,
supplemented or restated from time to time.
     Loan Parties. Collectively, Borrower and the Guarantors, any of which may
be sometimes referred to individually as a Loan Party.
     Loan Request. See §2.6.
     Lot or Lots. An individual residential lot located or to be located on
Entitled Land Under Development or Non-Appraised Entitled Land and designated on
the final subdivision plat, map or filing (or in the case of Entitled Land Under
Development or Non-Appraised Entitled Land, an individual lot designated on an
approved tentative tract map, preliminary plat map, preliminary subdivision plat
or similar plat or map) and including any related community or commercial lot(s)
relating to the amenities for that Development.
     Material Adverse Effect. A materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Loan Parties taken as a whole, (b) the ability of any Loan
Party to perform its obligations under the Loan Documents, (c) the validity or
enforceability of any of the Loan Documents, or (d) the rights, benefits or
interests of Lenders and Agent in and to this Agreement, any other Loan Document
or the Collateral.
     Maturity Date. December 1, 2010, or such earlier date on which the Loans
shall become due and payable pursuant to the terms hereof.
     Mineral Activity. The exploration, extraction, mining, processing,
production, storage, transportation or handling of any coal, oil, gas or any
other mineral.
     Mineral Business. The business of Borrower or any of the other Loan Parties
consisting of realizing lease and royalty payments from oil and gas mineral
interests.
     Mineral Business Enterprise Value. As of any date of determination, an
amount equal to the product of (a) the sum of (i) annualized EBITDA of the Loan
Parties from the Mineral Business (excluding Bonus Payments and Delay Rental
Payments to the extent included therein)

15



--------------------------------------------------------------------------------



 



for the most recently completed two (2) fiscal quarters plus (ii) Bonus Payments
and Delay Rental Payments for the most recently completed four (4) fiscal
quarters, multiplied by (b) four (4).
     Mineral Rights Lease. Any Lease, joint operating agreement or other
agreement pursuant to which any Loan Party grants one or more third-parties the
right to conduct Mineral Activity on Real Estate owned or leased by such Loan
Party or in which such Loan Party has rights.
     Moody’s. Moody’s Investors Service, Inc.
     Mortgaged Property Documents. See Schedule 2 attached hereto and by this
reference made a part hereof.
     Mortgaged Property or Mortgaged Properties. Individually and collectively,
the property described on Schedule 3 attached hereto and by this reference
incorporated herein, which has been conveyed as security for the Obligations
pursuant to the Security Deeds, and any other property which may be added as a
Mortgaged Property pursuant to §5.4 hereof.
     Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of
ERISA to which Borrower or any ERISA Affiliate is making, or is required to
make, contributions.
     Negative Pledge Property or Negative Pledge Properties. Individually and
collectively, any and all Real Estate owned in fee simple absolute by any of the
Loan Parties other than (i) the Mortgaged Properties and (ii) Real Estate which
is subject to a Permitted Lien securing Permitted Indebtedness other than the
Obligations.
     Net Income. With respect to Forestar Group and its Subsidiaries for any
Test Period, the net income (or deficit) of such Persons, after deduction of all
expenses, taxes and other property charges, determined in accordance with GAAP.
     Net Sale Proceeds. With respect to the sale of any Lots or all or any
portion of any Mortgaged Property, the gross sales price payable by the
purchaser thereof (net of any rebates or discounts) less all reasonable and
customary costs of sale that are charged to sellers of property and standard for
such market in a given jurisdiction, including without limitation, title
insurance charges, escrow fees, seller’s legal fees, prorated real estate taxes,
transfer taxes and real estate brokers’ commissions.
     Non-Appraised Entitled Land. The Real Estate described on Schedule 9 hereof
as of the November 24, 2007 and Real Estate acquired thereafter from time to
time, in each case consisting of Real Estate owned in fee simple absolute by any
Loan Party or a Joint Venture for which all material required zoning, utilities
and development permits and approvals have been obtained in connection with a
proposed Development, but for which an Appraisal has not been obtained by such
Loan Party and provided to Agent. Once an Appraisal meeting the applicable
requirements of this Agreement shall have been obtained and provided to Agent,
such Real Estate (if owned by a Loan Party) shall thereafter cease to be
Non-Appraised Entitled Land and shall instead be treated under this Agreement
and the other Loan Documents as Raw Entitled Land or Entitled Land Under
Development, as the case may be.

16



--------------------------------------------------------------------------------



 



     Non-Appraised Entitled Land Value. As of any date of determination, the
aggregate value of all Non-Appraised Entitled Land valued at current book value.
Non-Appraised Entitled Land Value shall not be included in the Borrowing Base
except as follows: with respect to any Non-Appraised Entitled Land acquired and
owned by a Loan Party after the Closing Date and for which the Appraisal
required to convert such Non-Appraised Entitled Land into Raw Entitled Land or
Entitled Land Under Development (as the case may be) shall have not been
obtained, the book value of such Non-Appraised Entitled Land shall temporarily
be included in the Borrowing Base as part of Raw Entitled Land Value or Entitled
Land Under Development Value (depending upon whether such Non-Appraised Entitled
Land would qualify as Raw Entitled Land or Entitled Land Under Development if
the requisite Appraisal had been obtained) through and including the sixtieth
(60th) day after the acquisition of such Non-Appraised Entitled Land by the
applicable Loan Party. If the Appraisal described in the definition of Raw
Entitled Land or Entitled Land Under Development (as applicable) is not
delivered to Agent within such sixty (60)-day timeframe, such Non-Appraised
Entitled Land Value shall immediately and automatically be removed from the
Borrowing Base. Upon delivery of such Appraisal to Agent, whether before or
after such sixty (60)-day period expires, such Non-Appraised Entitled Land shall
thereafter cease to be Non-Appraised Entitled Land and shall instead be treated
under this Agreement and the other Loan Documents as Raw Entitled Land or
Entitled Land Under Development, as the case may be
     Non-Consenting Lender. See §18.8.
     Non-Recourse Assets. Real Estate (other than Mortgaged Property), all
rights related thereto (including contract rights), the improvements and Leases
thereon and the rents and profits thereof and all proceeds of any of the
foregoing which are of the type customarily transferred or in respect of which
security interests or mortgages are customarily granted in connection with the
non-recourse financing of Real Estate and which, to the extent permitted under
this Agreement, are sold, transferred or otherwise conveyed by the Borrower or a
Subsidiary to an SPE Subsidiary or directly to the provider(s) of such financing
(or an agent on its or their behalf) in connection with the incurrence of
Non-Recourse Indebtedness permitted under §8.1.
     Non-Recourse Indebtedness. Indebtedness of a Person which is secured by one
or more parcels of Real Estate (other than Mortgaged Property) and related
Non-Recourse Assets and is not a general obligation of any Loan Party or any of
their respective wholly owned Subsidiaries other than the applicable SPE
Subsidiary (except for Permitted Recourse Undertakings), the holder of such
Indebtedness having recourse solely to the Non-Recourse Assets securing such
Indebtedness or other assets of Persons that are not Loan Parties or wholly
owned Subsidiaries of any Loan Party other than the applicable SPE Subsidiary
(except in connection with Permitted Recourse Undertakings).
     Notes. See §2.2.
     Notice. See §19.
     Obligations. All indebtedness, obligations and liabilities of Borrower and
Guarantors to any of Lenders and Agent, individually or collectively, under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
or the Notes, or other instruments at any time evidencing any of the foregoing,
whether existing on the date of this Agreement or arising or

17



--------------------------------------------------------------------------------



 



incurred hereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise (including,
without limitation, advances made by Agent to protect or preserve the Collateral
or the security interests therein), and including interest and fees that accrue
after the commencement by or against any Loan Party of any proceeding under the
United States Bankruptcy Code or other similar federal or State law, naming such
Person as the debtor in such proceeding, regardless of whether or not such
interest and fees are allowed claims in such proceeding. To the extent this
definition of “Obligations” is referenced in any Security Document, the
definition shall also include any Indebtedness, obligations and liabilities of
Borrower under any and all Hedge Agreements.
     OFAC Review Process. That certain review process established by Agent to
determine if any potential transferee of any interests or any assignee of any
portion of the Loans or any of their members, officers or partners are a party
with whom Agent and any Lender are restricted from doing business under (i) the
regulations of OFAC, including those Persons named on OFAC’s Specially
Designated and Blocked Persons list, or (ii) any other statute, executive order
or other governmental action or list (including the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism.
     Operating Accounts. See §5.6.
     Organizational Document. With respect to any Person other than a natural
person, its articles or certificate of incorporation, formation or organization,
partnership agreement, operating agreement, by-laws and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
authorized Equity Interests.
     Outstanding. With respect to the Loans, the aggregate unpaid principal
thereof as of any date of determination. With respect to issued Letters of
Credit, the aggregate undrawn amounts under issued Letters of Credit as of any
date of determination.
     Patriot Act Customer Identification Process. That certain customer
identification and review process established by Agent pursuant to the
requirements of 31 U.S.C. §5318(1) and 31 C.F.R. §103.121 to verify the identity
of all permitted transferees of interests in Borrower and any assignees of a
portion of the Loan hereunder.
     PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.
     Permitted Existing Indebtedness. Indebtedness of the Loan Parties and their
Subsidiaries, or any of them, which is outstanding on the Closing Date and
identified on Schedule 6.29.
     Permitted Liens. Liens, security interests and other encumbrances permitted
by §8.2.
     Permitted Recourse Undertakings. Representations, warranties, covenants,
environmental indemnities, and “bad acts” or similarly limited guarantees
entered into by Borrower or any Subsidiary of Borrower in connection with
Non-Recourse Indebtedness which are customary for non-recourse real estate
financings.

18



--------------------------------------------------------------------------------



 



     Permitted Refinancing Indebtedness. Any Indebtedness of the Loan Parties
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund, Permitted Existing Indebtedness,
Indebtedness otherwise permitted by this Agreement or other Permitted
Refinancing Indebtedness of such Person, provided, that:
          (a) the principal amount of such Indebtedness (not including accrued
or capitalized interest and premiums, fees and expenses) does not exceed the
then outstanding principal amount of the Indebtedness so extended, refinanced,
renewed, replaced, defeased or refunded; and
          (b) no Default or Event of Default has occurred and is continuing or
would result from the issuance or origination of such Indebtedness.
     Person. Any individual, corporation, partnership, limited liability
company, trust, unincorporated association, business, or other legal entity, and
any government or any governmental agency or political subdivision thereof.
     Plan Asset Regulations. The regulations promulgated under ERISA at 29 CFR
2510.3-101, as amended and in effect from time to time.
     Plan Assets. Assets of any Employee Benefit Plan subject to Part 4,
Subtitle A, Title I of ERISA.
     Pledge and Security Agreement. The Pledge and Security Agreement dated as
of the Closing Date executed by the Loan Parties for the purpose of pledging and
granting a first priority security interest in and to all Equity Interests now
or hereafter owned by them in any other Loan Party and (if and to the extent no
consent is required at all or the necessary consents have been obtained) in any
of their respective Joint Ventures.
     Pledged Deposit Account. The main operating account pledged by Borrower to
Agent for the benefit of Lenders as Collateral for the Obligations.
     Prepayment Fee. With respect to each repayment or prepayment, in whole or
in part, of any of the outstanding principal balance of the Term Loans, an
amount equal to the principal amount so prepaid, multiplied by (a) two percent
(2%) for any repayment or prepayment of Term Loans made prior to the first
anniversary of the Closing Date, or (b) one percent (1%) for each repayment or
prepayment of the Term Loans made on or after the first anniversary of the
Closing Date and prior to the date which is eighteen (18) months after the
Closing Date. No Prepayment Fee will apply to any repayment or prepayment of the
Term Loans, or any portion thereof, made on or after the date which is eighteen
(18) months after the Closing Date.
     Principal Financial Officer. The primary officer or the authorized agent of
Borrower or Forestar Group, as the case may be, responsible for the preparation
and certification of financial statements.
     Prior Letter of Credit. Any letter of credit issued prior to the Closing
Date for the account of any of the Loan Parties and which will remain
outstanding after the Closing Date.

19



--------------------------------------------------------------------------------



 



     Project Approvals. See §6.20(a).
     Raw Entitled Land. The Real Estate described on Schedule 7 hereof as of
November 24, 2007 and the Real Estate acquired thereafter from time to time, in
each case consisting of Real Estate owned in fee simple absolute by any Loan
Party (i) that is suitable for Development and (ii) for which all major
discretionary land-use approvals have been received.
     Raw Entitled Land Value. As of any date of determination, the aggregate
value of all Raw Entitled Land valued on the basis of an “as is”, MAI Appraisal
covering at least seventy-five percent (75%) of the remaining Lot portfolio and
at least seventy-five percent (75%) of the remaining commercial acreage (both as
selected by Agent), with all other Raw Entitled Land to be valued at book value.
The initial Raw Entitled Land Value shall be determined based upon an “as is”,
MAI Appraisal ordered by and approved by Agent prior to Closing. All costs
incurred by Borrower and the applicable Guarantors with respect to the
development of the Raw Entitled Land subsequent to the Appraisal shall be added
to the Raw Entitled Land Value Amount, and such amount shall also be reduced by
the value of any parcels or lots sold since the prior Appraisal date, in each
case without duplicating any post-closing adjustments resulting from any updated
Appraisals. Raw Entitled Land Value shall also be increased or decreased, as the
case may be, as and to the extent provided in the definition of Non-Appraised
Entitled Land Value, without duplication.
     RCRA. See §6.18(a).
     Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by any Loan Party or their respective Subsidiaries or Joint Ventures
including, without limitation, the Mortgaged Properties and the Negative Pledge
Properties.
     Record. The grid attached to any Note, or the continuation of such grid, or
any other similar record, including computer records, maintained by Agent with
respect to any Loan referred to in such Note.
     Reference Bank. KeyBank.
     Register. See §18.2.
     Reimbursement Agreement. The applications made and agreements entered into
between Agent and (i) Borrower and (ii) any other Loan Party relating to a
Letter of Credit on the form then in use by Agent as its standard form agreement
with respect to similar letters of credit.
     Related Fund. With respect to any fund that invests in loans, any other
fund that invests in loans that is managed by the same investment advisor as
such Lender or by an Affiliate of such Lender or such investment advisor.
     Related Parties. With respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.
     Release. See §6.18(c) (iii).

20



--------------------------------------------------------------------------------



 



     Request for Swing Line Loan. See §2.6(b).
     Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage exceeds the Applicable Approval Percentage. For purposes
of this definition, a Revolving Lender (other than Swing Line Lender) shall be
deemed to hold a Swing Line Loan or participate in a Letter of Credit to the
extent such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.
     Requirements. Any applicable federal or state law or governmental
regulation, or any local ordinance, order or regulation, including but not
limited to laws, regulations, or ordinances relating to zoning, building use and
occupancy, subdivision control, fire protection, health, sanitation, safety,
handicapped access, historic preservation and protection, tidelands, wetlands,
flood control and Environmental Laws, including without limitation, the
Americans With Disabilities Act or any state laws regarding disability
requirements, or any lease, agreement, covenant or instrument to which any
Mortgaged Property or Negative Pledge Property, or any Loan Party as the owner
of such Real Estate, may be subject.
     Requisite Class Lenders. At any time of determination, (i) for the
Revolving Lenders, Revolving Lenders holding more than the Applicable Approval
Percentage of the aggregate Revolving Loans (or if there are no Revolving Loans
Outstanding, of the Revolving Commitment) and (ii) for the Term Lenders, Term
Lenders holding more than the Applicable Approval Percentage of the aggregate
Outstanding principal amount of Term Loans. For purposes of this definition, a
Revolving Lender (other than Swing Line Lender) shall be deemed to hold a Swing
Line Loan or participate in a Letter of Credit to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.
     Reserve Percentage. As of any date, the maximum aggregate reserve
requirement (including all basic, supplemental, marginal and other reserves)
which is imposed on member banks of the Federal Reserve System against
“Euro-currency Liabilities” as defined in Regulation D. The LIBOR Rate for each
outstanding LIBOR Rate Loan shall be adjusted automatically as of the effective
date of any change in the Reserve Percentage.
     Revenues/Capital Expenditures Ratio. For any Test Period, the ratio of
Total Revenues for such period to Total Capital Expenditures for such period.
     Revolving Commitment. With respect to each Revolving Lender, the amount set
forth on Schedule 1.1 hereto as the amount of such Lender’s commitment to make
or maintain Revolving Loans to Borrower, to purchase participations in Swing
Line Loans made by Swing Line Lender pursuant to §2.1(c), or to purchase
participations in Letters of Credit issued by Agent for the account of any Loan
Party in accordance with §2.10, as the same may be changed from time to time in
accordance with the terms of this Agreement, including without limitation, §2.9.
     Revolving Commitment Percentage. With respect to each Revolving Lender, the
percentage set forth on Schedule 1.1 hereto as such Revolving Lender’s
percentage of the aggregate Revolving Commitments of all Revolving Lenders.

21



--------------------------------------------------------------------------------



 



     Revolving Credit Exposure. For any Revolving Lender as of any date of
determination, such Lender’s Revolving Commitment Percentage of the sum of
(i) all Revolving Loans then Outstanding, (ii) all Outstanding Letters of
Credit, and (iii) any Swing Line Loans then Outstanding.
     Revolving Lenders. The Lenders having Revolving Commitments, together with
their permitted successors and assigns.
     Revolving Loan. Collectively, the amounts advanced from time to time by
Revolving Lenders to Borrower under the Revolving Commitments for Revolving
Loans, not to exceed $265,000,000 at any time Outstanding; subject, however, to
increase in accordance with §2.9.
     Revolving Loan Notes. See §2.2.
     Rights Agreement. The Rights Agreement dated as of December 11, 2007
between Forestar Group and ComputerShare Trust Company, N.A., as Rights Agent
thereunder, providing for the issuance to Forestar Group’s stockholders, under
the circumstances described therein, of certain rights to acquire shares of
Series A junior participating preferred stock of Forestar Group, on the terms
and conditions set forth in such agreement.
     S&P. Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies.
     SARA. See §6.18(a).
     SEC. United States Securities and Exchange Commission.
     Security Deeds. Collectively, the deed of trust, mortgage and/or deed to
secure debt from or assumed by any Loan Party in favor of Agent for the benefit
of Lenders (or to trustees named therein acting on behalf of Agent for the
benefit of Lenders), pursuant to which such Loan Party shall have conveyed or
granted a mortgage lien upon or conveyed security title to each Mortgaged
Property as security for the Obligations, each such deed of trust, mortgage and
deed to secure debt to be in form and substance satisfactory to Agent.
     Security Documents. Collectively, the Security Deeds, the Assignment of
Leases and Rents, the Assignment of Mineral Rights Leases, the Collateral
Assignment of Timber Purchase Agreement, the Assignment of Rights to Joint
Venture Distributions, the Indemnity Agreement, Deposit Account Control
Agreements and any further collateral assignments now or hereafter delivered by
a Loan Party to Agent for the benefit of Lenders, including, without limitation,
UCC-1 financing statements filed or recorded in connection therewith, as each
may be further amended, modified, renewed, consolidated, supplemented or
extended, from time to time.
     SPE Subsidiary. A bankruptcy remote or other special purpose entity which
is a Subsidiary and which is formed for the purpose of, and engages in no
material business other than, issuing or incurring Non-Recourse Indebtedness
and, in connection therewith, owning Non-Recourse Assets and pledging or
transferring interests therein.
     Spin-off Effective Date. The date on which the Spin-off Transaction is
completed, which date is expected to be December 28, 2007.

22



--------------------------------------------------------------------------------



 



     Spin-off Tax Sharing Agreement. The Tax Sharing Agreement, to be dated as
of the Spin-off Effective Date, between Temple-Inland and Forestar Group.
     Spin-off Transaction. The transfer of certain assets and liabilities of
Temple-Inland and certain of its Affiliates to the Loan Parties as contemplated
by Temple-Inland’s distribution of all of its shares of Forestar Group to
Temple-Inland’s stockholders as contemplated by the Distribution and Separation
Agreement and as described in the Forestar Form 10, the making of the initial
Loans hereunder, repayment of intercompany indebtedness and the related
transactions contemplated by the parties thereto in connection with each
thereof.
     Standby Letters of Credit. All Letters of Credit issued by the Agent for
the account of any Loan Party pursuant to the terms set forth in this Agreement
other than Trade Letters of Credit.
     State. A state of the United States of America, or the District of
Columbia.
     Subsequent Lender. See §2.9
     Subsidiary. Any corporation, association, partnership, limited liability
company, trust or other business or legal entity of which the designated parent
shall at any time own, directly or indirectly through a Person or Persons, a
greater than fifty percent (50%) ownership interest.
     Survey. With respect to each Mortgaged Property and each Negative Pledge
Property, an instrument survey of such Mortgaged Property or such Negative
Pledge Property from time to time obtained by or otherwise in the possession of
Borrower or any Guarantor, whether a “boundary-only” or “as-built” survey.
     Swing Line Commitment. Swing Line Lender’s obligation to make Swing Line
Loans pursuant to §2.1(c) in an amount up to, but not exceeding, $25,000,000, at
any time Outstanding.
     Swing Line Lender. KeyBank, together with its respective successors and
assigns.
     Swing Line Loan. A loan made by Swing Line Lender to Borrower pursuant to
§2.1(c).
     Swing Line Note. The promissory note of Borrower payable to the order of
Swing Line Lender in a face principal amount equal to the amount of the Swing
Line Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit “A-3”.
     Temple-Inland. Temple-Inland Inc., a Delaware corporation.
     Temple Inland Agreements shall mean the Distribution and Separation
Agreement, the Timber Purchase Agreement and the Spin-off Tax Sharing Agreement.
     Term Commitment. With respect to each Term Lender, the amount set forth on
Schedule 1.1 hereto as the amount of such Lender’s commitment to make or
maintain Term Loans to Borrower on the Closing Date, as the same may be changed
from time to time in accordance with the terms of this Agreement, including,
without limitation, §2.9.

23



--------------------------------------------------------------------------------



 



     Term Commitment Percentage. With respect to each Term Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Lender’s percentage of
the aggregate Term Commitments of all Term Lenders, or once the Term Loans have
been made, such Term Lender’s percentage of the Outstanding Term Loans.
     Term Lenders. Each Lender having a Term Commitment or making a Term Loan to
Borrower pursuant to this Agreement, together with their successors and
permitted assigns.
     Term Loan. Collectively, the amounts advanced on the Closing Date by Term
Lenders to Borrower under the Term Commitments for Term Loans, not to exceed
$175,000,000 in the aggregate; subject, however, to increase in accordance with
§2.9.
     Term Loan Notes. See §2.2.
     Test Period. See §9.1(a).
     Timber. Any trees of any age, species, or condition, whether standing,
lying, growing or to be grown, alive or dead and now or hereafter at any time
located on the Timberland.
     Timber Purchase Agreement. That certain Timber Purchase Agreement, to be
dated on or before the Spin-off Effective Date, between TIN Inc. and Borrower,
as amended, extended, renewed, restated or otherwise modified from time to time
in accordance with §7.14(e).
     Timberland. The Real Estate owned in fee simple absolute by any Loan Party
and described on Schedule 5 hereof, together with any other Real Estate (other
than High Value Timberland, Raw Entitled Land or Entitled Land Under
Development) hereafter acquired in fee simple absolute by any Loan Party on
which, or on a portion of which, Timber is located.
     Timberland Value. Except for High Value Timberland, an amount equal to the
lesser of (a) the amount per acre set forth on Schedule 10 under the heading
“Timberland Value” multiplied by the total acreage of Timberland and (b) the per
acre amount for Timberland determined in the most recent evaluation update
pursuant to §5.2(b).
     Title Policy. With respect to each parcel of Mortgaged Property, any policy
or owner’s title insurance issued to Borrower or the applicable Guarantor, from
time to time obtained by or otherwise in the possession of Borrower or any
Guarantor.
     Total Capital Expenditures. For the relevant period, the aggregate amount
of all Development Expenditures and Acquisition Expenditures incurred by
Borrower (for Borrower and its consolidated Joint Ventures) and its
Subsidiaries, plus (without duplication) such parties’ pro rata share of all
such expenditures incurred by unconsolidated Joint Ventures.
     Total Funded Debt. As of any date of determination, an amount equal to one
hundred percent (100%) of all Funded Debt of any Loan Party, plus any Loan
Party’s pro rata share of the Funded Debt of their respective Joint Ventures.
     Total Leverage Ratio. As of any date of determination, the ratio of Total
Funded Debt to Adjusted Asset Value, expressed as a percentage.

24



--------------------------------------------------------------------------------



 



     Total Revenues. For the relevant period, the aggregate amount of all gross
revenues derived from the operations of Forestar Group and its Subsidiaries,
plus their pro rata share of operating revenues from unconsolidated Joint
Ventures.
     Trade Letters of Credit. All trade or documentary Letters of Credit issued
by Agent for the account of any Loan Party pursuant to the terms set forth in
this Agreement, in connection with the purchase by any Loan Party of goods or
services in the ordinary course of business.
     Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
     Voting Interests. Stock, partnership, membership or similar ownership
interests of any class or classes (however designated), the holders of which are
at the time entitled, as such holders, (a) to vote for the election of a
majority of the directors (or persons performing similar functions) of the
corporation, association, partnership, limited liability company, trust or other
business entity involved, or (b) to control, manage, or conduct the business of
the corporation, partnership, limited liability company, association, trust or
other business entity involved.
          §1.2 Rules of Interpretation
          (a) A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.
          (b) The singular includes the plural and the plural includes the
singular.
          (c) A reference to any law includes any amendment or modification to
such law.
          (d) A reference to any Person includes its permitted successors and
permitted assigns.
          (e) Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.
          (f) The words “include”, “includes” and “including” are not limiting.
          (g) The words “approval” and “approved” as the context so determines,
means an approval in writing given to the party seeking approval after full and
fair disclosure to the party giving approval of all material facts necessary in
order to determine whether approval should be granted.
          (h) All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein.
          (i) Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.

25



--------------------------------------------------------------------------------



 



          (j) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
          (k) All references in this Agreement to “Cleveland time” shall refer
to prevailing time in Cleveland, Ohio.
§2. LOANS AND LETTERS OF CREDIT
          §2.1 Commitment to Lend.
          (a) Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, each of the Revolving Lenders severally agrees to lend to
Borrower, and Borrower may borrow (and repay and reborrow) from time to time
between the Closing Date and the Maturity Date upon notice by Borrower to Agent
given in accordance with §2.6, such sums as are requested by Borrower for the
purposes set forth in §2.8 up to a maximum aggregate principal amount
outstanding (after giving effect to all amounts requested) at any one time equal
to the lesser of (a) such Lender’s Revolving Commitment, and (b) such Lender’s
Revolving Commitment Percentage of (i) the Borrowing Base less (ii) the
aggregate principal amount of Term Loans Outstanding or being funded on such
date of determination; provided, that, in all events no Default or Event of
Default shall have occurred and be continuing; and provided, further, that the
Outstanding principal amount of the Revolving Loans and Swing Line Loans (after
giving effect to all amounts requested), plus the Outstanding Letters of Credit,
shall not at any time exceed the aggregate Revolving Commitments of all
Revolving Lenders or cause a violation of the covenant set forth in §9.2(b). The
Revolving Loans shall be made pro rata in accordance with each Revolving
Lender’s Revolving Commitment Percentage. Each request for a Revolving Loan
hereunder shall constitute a representation and warranty by Borrower that all of
the conditions set forth in §10 and §11, as applicable, have been satisfied on
the date of such request. No Revolving Lender shall have any obligation to make
Revolving Loans to Borrower in an aggregate principal amount outstanding which,
together with such Lender’s participation interest in Swing Line Loans and
Outstanding Letters of Credit, exceeds such Lender’s Revolving Commitment.
          (b) Term Loans. Subject to the terms and conditions set forth in this
Agreement, each of the Term Lenders severally agrees to lend to Borrower, and
Borrower may borrow on the Closing Date, upon notice by Borrower to Agent given
in accordance with §2.6, an amount equal to such Lender’s Term Commitment;
provided, that, in all events no Default or Event of Default shall have occurred
and be continuing; and provided, further, that the outstanding principal amount
of the Term Loans (after giving effect to all amounts requested), shall not at
any time exceed the aggregate Term Commitments of all Term Lenders or cause a
violation of the covenant set forth in §9.2(b). The Term Loans shall be made pro
rata in accordance with each Term Lender’s Term Commitment Percentage.
Borrower’s request for the Term Loans hereunder shall constitute a
representation and warranty by Borrower that all of the conditions set forth in
§10 and §11, as applicable, have been satisfied on the date of such request. No
Term Lender shall have any obligation to make Term Loans to Borrower after the
Spin-off Effective Date or in a principal amount of more than the principal face
amount of such Lender’s Term Commitment.

26



--------------------------------------------------------------------------------



 



          (c) Swing Line Loans. (i) Subject to the terms and conditions hereof,
from time to time from the Closing Date to but excluding the fifth (5th) day
prior to the Maturity Date, Swing Line Lender agrees to make Swing Line Loans to
Borrower in an aggregate principal amount at any one time Outstanding up to, but
not exceeding Swing Line Commitment; provided, that in all events no Default or
Event of Default shall have occurred and be continuing; and provided, further,
that the sum of (A) the Outstanding principal amount of the Revolving Loans and
the Swing Line Loans (after giving effect to the Swing Line Loan being
requested), plus (B) the Outstanding Letters of Credit shall not exceed the
aggregate Revolving Commitments of the Revolving Lenders or cause a violation of
the covenant set forth in §9.2(b). If at any time the aggregate principal amount
of the Swing Line Loans Outstanding at such time exceeds the Swing Line
Commitment in effect at such time, Borrower shall promptly pay Agent for the
account of Swing Line Lender the amount of such excess. Subject to the terms and
conditions of this Agreement, Borrower may borrow, repay and reborrow Swing Line
Loans hereunder.
               (ii) Swing Line Loans shall bear interest at a per annum rate
equal to the rate of interest borne by Base Rate Loans. Interest payable on
Swing Line Loans is solely for the account of Swing Line Lender, subject to the
participation rights of each Revolving Lender that has fully funded its
participation interest in such Swing Line Loans pursuant to §2.1(c)(v). All
accrued and unpaid interest on Swing Line Loans shall be payable by Borrower on
the dates and in the manner provided in §3 with respect to interest on Base Rate
Loans (except as Swing Line Lender and Borrower may otherwise agree in writing
in connection with any particular Swing Line Loan).
               (iii) Each Swing Line Loan shall be in the minimum amount of
$1,000,000 and integral multiples of $100,000 or such other minimum amounts
agreed to by Swing Line Lender and Borrower from time to time. Any voluntary
prepayment of a Swing Line Loan must be in integral multiples of $100,000 or the
aggregate principal amount of all outstanding Swing Line Loans (or such other
minimum amounts upon which Swing Line Lender and Borrower may agree in writing)
and in connection with any such prepayment, Borrower must give Swing Line Lender
prior written notice thereof no later than 10:00 a.m. (Cleveland time) on the
date of such prepayment.
               (iv) Borrower agrees to repay each Swing Line Loan within five
(5) days after the date such Swing Line Loan was made; provided, that the
proceeds of a Swing Line Loan may not be used to repay a Swing Line Loan.
Notwithstanding the foregoing, Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Swing Line
Loans on the Maturity Date (or such earlier date as Swing Line Lender and
Borrower may agree in writing). In lieu of demanding repayment of any
outstanding Swing Line Loan from Borrower, Swing Line Lender may, on behalf of
Borrower (which hereby irrevocably directs Swing Line Lender to act on its
behalf for such purpose), request a borrowing of Base Rate Loans from the
Revolving Lenders in an amount equal to the principal balance of such Swing Line
Loan, provided that the proposed advance of a Base Rate Loan meets all other
requirements for such Advance in this Loan Agreement. The amount limitations of
§2.6(a) shall not apply to any borrowing of Base Rate Loans made pursuant to
this subsection. Swing Line Lender shall give notice to Agent of any such
borrowing of Base Rate Loans not later than 12:00 noon (Cleveland time) on the
proposed date of such borrowing and Agent shall give prompt notice of such
borrowing to the Revolving Lenders. No later than 2:00 p.m. (Cleveland time) on
such date, each

27



--------------------------------------------------------------------------------



 



Revolving Lender will make available to Agent at the Agent’s Head Office for the
account of Swing Line Lender, in immediately available funds, the proceeds of
the Base Rate Loan to be made by such Revolving Lender and, to the extent of
such Base Rate Loan, such Revolving Lender’s participation in the Swing Line
Loan so repaid shall be deemed to be funded by such Base Rate Loan. Agent shall
pay the proceeds of such Base Rate Loans to Swing Line Lender, which shall apply
such proceeds to repay such Swing Line Loan.
               (v) At the time each Swing Line Loan is made, each Revolving
Lender shall automatically (and without any further notice or action) be deemed
to have purchased from Swing Line Lender, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Revolving
Commitment Percentage in such Swing Line Loan. If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason, including without limitation, the occurrence of any Default or
Event of Default described in §12.1.(h) or §12.1.(i), upon notice from Agent or
Swing Line Lender, each Revolving Lender severally agrees to pay to Agent for
the account of Swing Line Lender in respect of such participation the amount of
such Lender’s Revolving Commitment Percentage of each outstanding Swing Line
Loan. If such amount is not in fact made available to Agent by any Revolving
Lender, Swing Line Lender shall be entitled to recover such amount on demand
from such Revolving Lender, together with accrued interest thereon for each day
from the date of demand thereof, at the Federal Funds Effective Rate. If such
Revolving Lender does not pay such amount forthwith upon demand therefor by
Agent or Swing Line Lender, and until such time as such Revolving Lender makes
the required payment, Swing Line Lender shall be deemed to continue to have
outstanding Swing Line Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Revolving Lenders to purchase a participation therein).
Further, such Revolving Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Loans, and any other
amounts due such Revolving Lender hereunder, to Swing Line Lender to fund Swing
Line Loans in the amount of the participation in Swing Line Loans that such
Revolving Lender failed to purchase pursuant to this Section until such amount
has been purchased (as a result of such assignment or otherwise).
               (vi) A Revolving Lender’s obligation to make payments in respect
of a participation in a Swing Line Loan shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including without
limitation, (i) any claim of setoff, counterclaim, recoupment, defense or other
right which such Revolving Lender or any other Person may have or claim against
Agent, Swing Line Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including without limitation, any
of the Defaults or Events of Default described in §12.1.(h) or §12.1.(i)) or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of an event or condition which has had or could have a
Material Adverse Effect, (iv) any breach of any Loan Document by Agent, any
Lender or any Loan Party or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
          §2.2 Notes.
     If requested by a Lender, the Revolving Loans of such Lender shall be
evidenced by separate revolving promissory notes of Borrower in favor of the
Revolving Lenders in

28



--------------------------------------------------------------------------------



 



substantially the form of Exhibit A-1 (“Revolving Loan Notes”), the Term Loans
of such Lender shall be evidenced by separate term promissory notes of Borrower
in favor of the Term Lenders in substantially the form of Exhibit A-2 hereto
(“Term Loan Notes”), and the Swing Line Loans of such Lender shall be evidenced
by the Swing Line Note in substantially the form of Exhibit A-3 hereto (“Swing
Line Note”), each initially dated as of even date with this Agreement and
completed with appropriate insertions (collectively, the Revolving Loan Notes,
the Term Loan Notes, the Swing Line Note, any substitute or replacement notes
therefor and any new Revolving Loan Notes or Term Loan Notes issued in
connection with the increase of the Revolving Commitment or the Term Commitment,
or both, pursuant to §2.9 of this Agreement, the “Notes”). A Revolving Loan Note
shall be payable to the order of each Revolving Lender in the principal face
amount equal to such Lender’s Revolving Commitment, or, if less, the outstanding
amount of all Revolving Loans made by such Lender, plus interest accrued
thereon, as set forth below. A Term Loan Note shall be payable to the order of
each Lender in the principal face amount equal to such Lender’s Term Commitment,
or, if less, the outstanding amount of all Term Loans made by such Lender, plus
interest accrued thereon, as set forth below. The Swing Line Note shall be
payable to the order of the Swing Line Lender in the principal face amount equal
to the Swing Line Commitment, or, if less, the Outstanding amount of all Swing
Line Loans made by Swing Line Lender, plus interest accrued thereon, as set
forth in §2.1(c)(ii). Each such Note shall be issued by Borrower to the
applicable Lender and shall be duly executed and delivered by an authorized
officer of Borrower. Borrower irrevocably authorizes Agent to make or cause to
be made, at or about the time of the Drawdown Date of any Loan or the time of
receipt of any payment of principal thereof, an appropriate notation on Agent’s
Record reflecting the making of such Loan or the receipt of such payment. The
Outstanding amount of the Loans set forth on Agent’s Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to each Lender, but
the failure to record, or any error in so recording, any such amount on Agent’s
Record shall not limit or otherwise affect the obligations of Borrower,
hereunder or under any Note to make payments of principal of or interest on any
Note when due.
          §2.3 Interest on Loans.
          (a) Each LIBOR Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of the Interest Period
with respect thereto or the date on which such LIBOR Rate Loan is converted to a
Base Rate Loan at a rate per annum equal to the sum of (i) the LIBOR Rate plus
(ii) the applicable percentage for such Loan as set forth on the table below:

          Loan   Percentage  
 
       
Revolving Loans
  Four percent (4.0%)
Term Loans
  Four percent (4.0%)

          (b) Each Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the date on which such Base Rate
Loan is repaid or

29



--------------------------------------------------------------------------------



 



converted to a LIBOR Rate Loan at a rate per annum equal to the sum of (i) the
Base Rate plus (ii) the applicable percentage for such Loan as set forth on the
table below:

      Loan   Percentage
 
    Revolving Loans   Two percent (2.0%) Term Loans   Two percent (2.0%)

          (c) Borrower promises to pay interest on the Loans in arrears on each
Interest Payment Date with respect thereto.
          (d) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of
the other Type as provided in §4.1.
          §2.4 Unused Facility Fee.
          Borrower agrees to pay to Agent for the account of the Revolving
Lenders in accordance with their respective Revolving Commitment Percentages an
unused facility fee (the “Facility Fee”) calculated at the rate of thirty-five
one-hundredths of one percent (0.35%) per annum on the average daily amount by
which the aggregate Revolving Commitments from time to time exceed the sum of
the Outstanding Revolving Loans, the Outstanding Swing Line Loans and the
Outstanding Letters of Credit during each fiscal quarter or portion thereof
commencing on the Effective Date and ending on the Maturity Date; provided,
however, that at any time and for so long as the average daily amount of the sum
of the Outstanding Revolving Loans, the Outstanding Swing Line Loans and the
Outstanding Letters of Credit during any fiscal quarter exceeds fifty percent
(50%) of the aggregate Revolving Commitments, the Facility Fee shall be reduced
to one-fourth of one percent (0.25%) per annum for any such period. The Facility
Fee shall be payable quarterly in arrears on the first day of each fiscal
quarter of Borrower for the immediately preceding fiscal quarter, with a final
payment due and payable on the Maturity Date. Any payment due under this Section
shall be prorated for any partial fiscal quarter. The Facility Fee shall be
fully earned when due and non-refundable when paid.
          §2.5 Reduction and Termination of Revolving Commitment.
     Borrower shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to Agent to reduce by $1,000,000 or an
integral multiple of $1,000,000 in excess thereof (provided that in no event
shall the Revolving Commitments be reduced in such manner to an amount less than
$75,000,000 unless all Obligations are being repaid or prepaid and this
Agreement is terminated) or to terminate entirely the unborrowed portion of the
Revolving Commitments, whereupon the Revolving Commitments of Revolving Lenders
shall be reduced pro rata in accordance with their respective Revolving
Commitment Percentages of the amount specified in such notice or, as the case
may be, terminated, any such termination or reduction to be without penalty
except as otherwise set forth in §4.8; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto, the
sum of Outstanding Revolving Loans, Outstanding Swing Line Loans and Outstanding
Letters of Credit would exceed

30



--------------------------------------------------------------------------------



 



the Revolving Commitments of all Revolving Lenders as so terminated or reduced;
and provided, further that the termination of the Revolving Commitments by
Borrower as herein provided shall require Borrower to contemporaneously repay
all Outstanding Term Loans, all accrued interest thereon and (as applicable) any
prepayment fee required by §3.2(b), on the effective date of such termination.
Promptly after receiving any notice from Borrower delivered pursuant to this
§2.5, Agent will notify Lenders of the substance thereof. Upon the effective
date of any such reduction or termination, Borrower shall pay to Agent for the
respective accounts of Lenders the full amount of any facility fee under §2.4
then accrued on the amount of the reduction. No reduction or termination of the
Commitment may be reinstated.
          §2.6 Requests for Loans.
          (a) Borrower shall give to Agent written notice in the form of
Exhibit D-1 hereto (or telephonic notice confirmed in writing in the form of
Exhibit D-1 hereto) of each Loan (other than a Swing Line Loan) requested
hereunder (a “Loan Request”) by 12:00 noon (Cleveland time) on the Business Day
prior to the proposed Drawdown Date with respect to Base Rate Loans and three
(3) Business Days prior to the proposed Drawdown Date with respect to LIBOR Rate
Loans. Each such notice shall specify with respect to the requested Loan the
proposed principal amount of such Loan, the Type of Loan, the initial Interest
Period (if applicable) for such Loan and the Drawdown Date. Each such notice
shall also contain a statement that the conditions to borrowing set forth in §11
hereof have been satisfied. Promptly upon receipt of any such notice, Agent
shall notify each of Lenders thereof. Each such Loan Request shall be
irrevocable and binding on Borrower and shall obligate Borrower to accept the
Loan requested from Lenders on the proposed Drawdown Date. Subject to
§2.1(c)(iv), each Loan Request shall be (a) for a Base Rate Loan in a minimum
aggregate amount of $1,000,000 or an integral multiple of $100,000 in excess
thereof; or (b) for a LIBOR Rate Loan in a minimum aggregate amount of
$2,000,000 or an integral multiple of $100,000 in excess thereof; provided,
however, that there shall be no more than eight (8) LIBOR Rate Loans outstanding
at any one time.
          (b) Borrower shall give to Agent and Swing Line Lender written notice
in the form of Exhibit D-2 hereto (or telephonic notice confirmed in writing in
the form of Exhibit D-2 hereto) of each Swing Line Loan requested hereunder (a
“Request for Swing Line Loan”) by 1:00 p.m. (Cleveland time) on the Business Day
of the proposed borrowing of a Swing Line Loan. On the date of the requested
Swing Line Loan and subject to satisfaction of the applicable conditions set
forth in §11 for all borrowings, Swing Line Lender will make the proceeds of
such Swing Line Loan available to Borrower in Dollars, in immediately available
funds, at the account specified by Borrower in its Request for Swing Line Loan
not later than 3:00 p.m. (Cleveland time) on such date. Each such Request for
Swing Line Loan shall also contain a statement that the conditions to borrowing
set forth in §11 hereof have been satisfied.
          §2.7 Funds for Loans.
          (a) Not later than 2:00 p.m. (Cleveland time) on the proposed Drawdown
Date of any Loans other than Swing Line Loans, each of Lenders will make
available to Agent, at Agent’s Office, in immediately available funds, the
amount of such Lender’s Commitment Percentage of the amount of the requested
Loans which may be disbursed pursuant to §2.1. Upon

31



--------------------------------------------------------------------------------



 



receipt from each Lender of such amount, and upon receipt of the documents
required by §10 (in the case of Loans to be made on the Closing Date only) and
§11 and the satisfaction of the other conditions set forth therein, to the
extent applicable, Agent will make available to Borrower the aggregate amount of
such Loans made available to Agent by the Lenders by crediting such amount to
the account of Borrower maintained at Agent’s Head Office. The failure or
refusal of any Lender to make available to Agent at the aforesaid time and place
on any Drawdown Date the amount of its Commitment Percentage of the requested
Loans shall not relieve any other Lender from its several obligation hereunder
to make available to Agent the amount of such other Lender’s Commitment
Percentage of any requested Loans, including any additional Loans that may be
requested subject to the terms and conditions hereof to provide funds to replace
those not advanced by the Lender so failing or refusing. In the event of any
such failure or refusal, the Lenders not so failing or refusing shall be
entitled to a priority secured position as against the Lender or Lenders so
failing or refusing to make available to Borrower the amount of its or their
Commitment Percentage for such Loans as provided in §12.4.
          (b) Unless Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to Agent such
Lender’s Commitment Percentage of a proposed Loan, Agent may in its discretion
assume that such Lender has made such Loan available to Agent in accordance with
the provisions of this Agreement and Agent may, if it chooses, in reliance upon
such assumption make such Loan available to Borrower, and such Lender shall be
liable to Agent for the amount of such advance. If such Lender does not pay such
corresponding amount upon Agent’s demand therefor, Agent will promptly notify
Borrower, and Borrower shall promptly pay such corresponding amount to Agent.
Agent shall also be entitled to recover from the Lender or Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by Agent to Borrower to the
date such corresponding amount is recovered by Agent at a per annum rate equal
to (i) from Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate.
          §2.8 Use of Proceeds.
     Borrower will use the proceeds of the Loans solely (i) to pay closing costs
and expenses in connection with this Agreement and the other Loan Documents;
(ii) to refinance existing Indebtedness of Forestar Group or Borrower owing to
Temple-Inland; (iii) to fund Borrower’s working capital and general corporate
needs which include, without limitation, the construction and sale of Lots, the
acquisition and development of real estate and the making of other Investments
and the making of Distributions, in each case as permitted by this Agreement;
and (iv) for such other purposes as may be approved in writing from time to time
by the Required Lenders.
          §2.9 Increase in Commitments.
     At any time prior to December 14, 2009, Agent may, at the request of
Borrower, increase, from time to time, but not more than four (4) times in the
aggregate, the total Revolving Commitments or the total Term Commitments, or
both, by (i) admitting additional Lenders hereunder (each a “Subsequent
Lender”), and/or (ii) increasing the Revolving Commitment of

32



--------------------------------------------------------------------------------



 



any Revolving Lender and/or the Term Commitment of any Term Lender, as the case
may be (each an “Increasing Lender”), subject to the following conditions:
          (a) each Subsequent Lender shall meet the conditions for assignee
under §18.1;
          (b) if requested by the applicable Lender, Borrower executes new
Revolving Loan Notes or Term Loan Notes, or both, as applicable, payable to the
order of each Subsequent Lender, or a replacement Revolving Loan Note or Term
Loan Note (or both, as applicable) payable to the order of each Increasing
Lender;
          (c) each Subsequent Lender executes and delivers to Agent a signature
page to this Agreement;
          (d) Borrower and Agent shall have executed modifications of the
Security Documents and other Loan Documents to reflect the increase in the
Revolving Commitments or the Term Loan Commitments (or both, as applicable) and
Borrower shall have paid to Agent any and all documentary stamp tax,
non-recurring intangible tax or other taxes imposed in connection with the
recording of such modifications of the Security Documents or increase in the
Revolving Loan amount or the Term Loan amount (or both, as applicable);
          (e) the allocation of the increased Commitments by Borrower as between
the Revolving Commitments and the Term Commitments shall be subject to Agent’s
consent (not to be unreasonably withheld or delayed);
          (f) after giving effect to the admission of any Subsequent Lender or
the increase in the Revolving Commitment or the Term Commitment (or both, as the
case may be) of any Increasing Lender, the sum of all Revolving Commitments and
all Term Commitments and (without duplication) Outstanding Term Loans does not
exceed $500,000,000;
          (g) each increase in the Revolving Commitments or the Term Commitments
(as applicable) shall be in the amount of at least $10,000,000, or a greater
integral multiple of $5,000,000;
          (h) no admission of any Subsequent Lender shall increase the Revolving
Commitments or the Term Commitments (or both, as applicable) of any existing
Lender without the written consent of such Lender;
          (i) all of the representations and warranties of Borrower in the Loan
Documents shall be true and correct in all material respects as of the effective
date of the increase in the total Commitment (or if such representations and
warranties by their terms relate solely to an earlier date, then as of such
earlier date);
          (j) no Default or Event of Default exists or would result therefrom;
          (k) no Lender, including, but not limited to KeyBank, shall be an
Increasing Lender without the written consent of such Lender;

33



--------------------------------------------------------------------------------



 



          (l) no increase in the total Commitment will be implemented unless
Subsequent Lenders or Increasing Lenders, or a combination thereof commit to
fund each such increase in accordance with the terms and conditions of this
Agreement; and
          (m) Borrower shall have executed such other modifications and
documents and made such other deliveries as Agent may reasonably require and
shall pay or reimburse Agent and Agent’s Special Counsel for all fees (including
any fees specified in the Agreement Regarding Fees), expenses and costs in
connection with the foregoing and Borrower shall also pay such Loan fees and
placement fees, if any, as may be required for such increase in the Revolving
Commitments or the Term Commitments (or both, as applicable).
After adding the Revolving Commitment or the Term Commitment (or both, as
applicable) of any Increasing Lender or Subsequent Lender, Agent shall promptly
provide each Lender and Borrower with a new Schedule 1.1 to this Agreement (and
each Lender acknowledges that its Commitment Percentage under Schedule 1.1 and
allocated portion of the Outstanding Revolving Loans, Swing Line Loans and
Letters of Credit on the one hand, or the Outstanding Term Loans on the other
(or both, as applicable), will change in accordance with its pro rata share of
the increased Revolving Commitments or Term Commitments (or both, as
applicable). Unless and until the total Revolving Commitments of all Revolving
Lenders and/or Term Commitments of all Term Lenders have been increased in
accordance with this §2.9, Borrower shall not be permitted any disbursement
beyond the amount of the initial Commitment.
          §2.10 Letters of Credit.
          (a) Issuance of Letters of Credit. Subject to the terms and conditions
set forth in this Agreement, at any time and from time to time from the Closing
Date through the day that is thirty (30) days prior to the Maturity Date, Agent
shall issue such Letters of Credit as Borrower may request upon the delivery of
a Letter of Credit Request to Agent, provided that (i) no Default or Event of
Default shall have occurred and be continuing, (ii) upon the issuance of such
Letter of Credit, the Outstanding Letters of Credit shall not exceed
$100,000,000, (iii) upon the issuance of such Letter of Credit, the amount of
all Outstanding Letters of Credit, Swing Line Loans and Revolving Loans shall
not exceed the aggregate Revolving Commitments of all Revolving Lenders,
(iv) the conditions set forth in §10 and §11, as applicable, shall have been
satisfied, (v) upon the issuance of such Letter of Credit, the amount of all
Outstanding Letters of Credit and Outstanding Loans shall not result in a
violation of the covenant set forth in §9.2(b), (vi) in no event shall any
amount drawn under a Letter of Credit be available for reinstatement or a
subsequent drawing under such Letter of Credit, and (vii) the term of any Letter
of Credit shall not exceed the Maturity Date. The foregoing requirements shall
not limit the ability of Borrower to obtain Letters of Credit in face amounts
that are not rounded to the nearest $1,000 or other amount. Each Letter of
Credit shall be issued pursuant to a Reimbursement Agreement; provided that to
the extent any of the terms of the Reimbursement Agreement are contrary to the
terms of this Agreement, the terms of this Agreement shall control. Each
Revolving Lender acknowledges and agrees that, if and to the extent Agent agrees
to reimburse or otherwise indemnify the issuer of any Prior Letter of Credit for
draws thereunder or other obligations of a Loan Party arising in connection
therewith, such Revolving Lender shall be deemed to have purchased a
participation in such reimbursement or indemnification obligation of Agent in an
amount equal to its Revolving Commitment Percentage of the amount of each such
Prior Letter of Credit (if any).

34



--------------------------------------------------------------------------------



 



The Outstanding amount under any Letter of Credit shall reduce on a dollar for
dollar basis the amount available to be drawn under the Revolving Commitments as
a Revolving Loan.
          (b) Letter of Credit Requests. Each Letter of Credit Request shall be
submitted by Borrower to Agent at least five (5) Business Days prior to the date
upon which the requested Letter of Credit is to be issued. Each Letter of Credit
Request shall be executed by an authorized officer of Borrower. Agent shall be
entitled to conclusively rely on such Person’s authority to request a Letter of
Credit on behalf of Borrower. Agent shall have no duty to verify the
authenticity of any signature appearing on a Letter of Credit Request. Each such
Letter of Credit Request shall contain (i) a statement as to whether such Letter
of Credit is a Standby Letter of Credit or a Trade Letter of Credit, and (ii) a
certification that the conditions to the issuance of such Letter of Credit set
forth in §11 hereof have been satisfied. Borrower shall further deliver to Agent
such additional applications and documents as Agent reasonably may require, in
conformity with the then standard practices of its letter of credit department,
in connection with the issuance of such Letter of Credit. Following the receipt
of a Letter of Credit Request, Agent shall promptly notify each of the Revolving
Lenders of the Letter of Credit Request. Borrower assumes all risks with respect
to the use of the Letters of Credit, under §2.10(i).
          (c) Agent Approval. Subject to the conditions set forth in this
Agreement, Agent if it reasonably approves of the Letter of Credit Request,
shall issue the Letter of Credit on or before five (5) Business Days following
receipt of the documents required in §2.10(b), or at such later date as Borrower
may direct in writing. Each Letter of Credit shall be in form and substance
satisfactory to Agent in its sole discretion.
          (d) Lender Participation. Upon the issuance of a Letter of Credit,
each Revolving Lender shall be deemed to have purchased a participation therein
from Agent in an amount equal to its Revolving Commitment Percentage of the
amount of such Letter of Credit.
          (e) Amounts Drawn Considered Loans. If and to the extent that any
amounts are drawn upon any Letter of Credit, the amounts so drawn shall, unless
reimbursed by Borrower on the date such draw is honored by Agent, from the date
of payment thereof by Agent, be considered Revolving Loans for all purposes
hereunder, bearing interest as provided in §2.3. All such Revolving Loans shall
initially be Base Rate Loans. Revolving Lenders shall be required to make such
Revolving Loans regardless of whether all of the conditions to disbursement set
forth in §11 have been satisfied.
          (f) Bankruptcy. If after the issuance of a Letter of Credit by Agent,
but prior to the funding of any portion thereof by Agent or a Lender, one of the
events described in §12.1(g), (h) or (i) shall have occurred, each Lender will
immediately transfer to Agent in immediately available funds an amount equal to
such Lender’s Revolving Commitment Percentage of the Outstanding Letters of
Credit, such amount to be held by Agent as security for the payment of the
Letters of Credit.
          (g) Repayment to Lenders. Whenever at any time after Agent has
received from any Revolving Lender such Revolving Lender’s payment of funds
under a Letter of Credit and thereafter Agent receives any payment on account
thereof, then Agent will distribute to such Revolving Lender its participating
interest in such amount (appropriately adjusted in the case of interest payments
to reflect the period of time during which such Revolving Lender’s

35



--------------------------------------------------------------------------------



 



participating interest was outstanding and funded); provided, however, that in
the event that such payment received by Agent is required to be returned, such
Revolving Lender will return to Agent any portion thereof previously distributed
by Agent to it.
          (h) Funds for Draws. Upon the receipt by Agent of any draw or other
presentation for payment of a Letter of Credit and the payment of any amount
under a Letter of Credit, Agent shall, without notice to or the consent of
Borrower, direct Revolving Lenders to fund to Agent in accordance with §2.7 on
or before 2:00 p.m. (Cleveland time) on the next Business Day their respective
Revolving Commitment Percentages of the amount so paid by Agent. The proceeds of
such funding shall be paid to Agent to reimburse Agent for the payment made by
it under the Letter of Credit. The provisions of §2.7 shall apply to any
Revolving Lender or Lenders failing or refusing to fund its Revolving Commitment
Percentage of any such draw.
          (i) Risks. The Obligations of the Loan Parties to Agent and Revolving
Lenders under this Agreement in connection with the issuance of a Letter of
Credit shall be absolute, unconditional and irrevocable, and shall be paid and
performed strictly in accordance with the terms of this Agreement,
notwithstanding any of the following circumstances: (i) any improper use which
may be made of any Letter of Credit or any improper acts or omissions of any
beneficiary or transferee of any Letter of Credit in connection therewith;
(ii) the existence of any claim, set-off, defense or any right which any Loan
Party may have at any time against any beneficiary or any transferee of any
Letter of Credit (or persons or entities for whom any such beneficiary or any
such transferee may be acting) or Revolving Lenders (other than the defense of
payment to Revolving Lenders in accordance with the terms of this Agreement) or
any other person, whether in connection with any Letter of Credit, this
Agreement, any other Loan Document, or any unrelated transaction; (iii) any
statement or any other documents presented to Agent under any Letter of Credit
proving to be insufficient, forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever; (iv) any
breach of any agreement between any Loan Party and any beneficiary or transferee
of any Letter of Credit; (v) any irregularity in the transaction with respect to
which any Letter of Credit is issued, including any fraud by the beneficiary or
any transferee of such Letter of Credit; and (vi) payment by Agent under any
Letter of Credit against presentation of a sight draft or a certificate which
does not comply with the terms of such Letter of Credit in any non-material
respect; provided, that Borrower shall not be precluded from asserting any claim
for damages suffered by any Loan Party to the extent caused by the bad faith,
willful misconduct or gross negligence of Agent in determining whether a request
presented under any Letter of Credit issued by it complied on its face with the
terms of such Letter of Credit.
          (j) Non-Renewal; Cash Collateral. Agent may, at its option, during the
existence of a Default or Event of Default, elect not to renew any Letter of
Credit by giving written notice of non-renewal to Borrower at least thirty
(30) days prior to the expiration date of such Letter of Credit. Agent may, in
its discretion at any time and from time to time while there exists any Event of
Default, make a Revolving Loan in an amount equal to all or any portion of the
Outstanding Letters of Credit hereunder (including fee amounts due), and hold
the proceeds thereof in an interest bearing account as collateral security for
such Obligations (and such account shall be subject to Agent’s right to setoff
against such amounts under §13 hereof), provided that Agent shall promptly
notify Borrower of such action and the application of the proceeds thereof

36



--------------------------------------------------------------------------------



 



and further provided that all interest earned on proceeds so held shall be
applied as and when available to reduce any Obligations outstanding hereunder
or, if there are no Obligations outstanding, such interest shall be paid over to
Borrower.
          (k) Subsequent Issuance. The issuance of any supplement, modification,
amendment, renewal or extension to or of any Letter of Credit shall be treated
in all respects the same as the issuance of a new Letter of Credit.
          (l) Extended Letters of Credit; Cash Collateral. Notwithstanding the
contrary provisions of §2.10(a), Letters of Credit may be issued with expiry
dates later than the scheduled Maturity Date upon the terms and conditions set
forth in this §2.10(l) (any such Letter of Credit, an “Extended Letter of
Credit”). No Extended Letter of Credit shall have an expiry date later than one
(1) year after the scheduled Maturity Date. From the date that is five (5) days
prior to the scheduled Maturity Date and at all times thereafter when any
Extended Letters of Credit are Outstanding, Borrower shall maintain cash
collateral in a special purpose interest bearing collateral account in the name
of Borrower, but subject to the sole dominion and control of Agent, in an amount
not less than one hundred five percent (105%) of the aggregate Extended Letters
of Credit then Outstanding.
§3. REPAYMENT AND PREPAYMENT OF THE LOANS
          §3.1 Amortization; Stated Maturity.
          (a) Term Loan Amortization. Commencing on January 1, 2010 and
continuing on the first day of each calendar month thereafter through and
including November 1, 2010, Borrower shall pay to Agent for the account of Term
Lenders equal monthly installments, each in the amount of one-twelfth (1/12th)
of one percent (1%) of the aggregate principal amount of the Term Loans
Outstanding on December 31, 2009, which amounts shall be applied against the
then Outstanding principal balance of the Term Loans.
          (b) Maturity Date. Borrower promises to pay on the Maturity Date, and
there shall become absolutely due and payable on the Maturity Date, the entire
Outstanding principal amount of all Loans outstanding on such date, together
with any and all accrued and unpaid interest thereon.
          §3.2 Mandatory Prepayments.
          (a) Loans Exceed Commitments or Borrowing Base. If at any time the sum
of the aggregate Outstanding principal amount of the Loans (including Swing Line
Loans) plus the amount of Outstanding Letters of Credit exceeds the aggregate
Commitments, or the aggregate Outstanding principal balance of the Loans
(including Swing Line Loans) plus the amount of Outstanding Letters of Credit
exceeds the Borrowing Base, then Borrower shall pay within five (5) days of
written demand from Agent the amount of such excess to Agent for the respective
accounts of Lenders, as applicable, for application to the Revolving Loans as
provided in §3.4, together with any additional amounts payable pursuant to §4.8;
provided however that until such time as Borrower has paid such amount to Agent
for the respective accounts of the appropriate Revolving Lenders pursuant to the
preceding clause, Revolving Lenders shall have no obligation to make additional
funds available to Borrower pursuant to this Agreement.

37



--------------------------------------------------------------------------------



 



          (b) Prepayment Fee relating to Term Loan. Contemporaneously with each
mandatory prepayment, in whole or in part, and from whatever source, of the
Outstanding principal of the Term Loans prior to June 14, 2009, Borrower shall
pay the applicable Prepayment Fee to Agent for the account of Term Lenders.
          §3.3 Optional Prepayments.
     Borrower shall have the right, at its election, to prepay the outstanding
amount of the Loans, as a whole or in part, at any time without penalty or
premium, provided that if any full or partial prepayment of the outstanding
amount of any LIBOR Rate Loans is made on a date that is not the last day of the
Interest Period relating thereto, such payment shall be accompanied by the
amount payable pursuant to §4.8. Borrower shall give Agent, no later than
10:00 a.m., Cleveland time, at least three (3) Business Days prior written
notice of any prepayment pursuant to this §3.3, in each case specifying the
proposed date of payment of Loans, the principal amount of the Term Loans to be
prepaid (if any), the principal amount of the Revolving Loans to be prepaid (if
any), and the date on which such prepayment is to be made. Notice of prepayment,
once given, shall be irrevocable, and such amount shall become due and payable
on the specified prepayment date. Contemporaneously with each optional
prepayment, in whole or in part, of the Outstanding principal of the Term Loans
prior to June 14, 2009, Borrower shall pay the applicable Prepayment Fee to
Agent for the account of Term Lenders.
          §3.4 Partial Prepayments.
     Each partial prepayment of the Loans under §3.3 shall be in the minimum
amount of $1,000,000 or an integral multiple of $100,000 in excess thereof
(unless the applicable Loan is being prepaid in full or unless the Loan is being
prepaid in part pursuant to §5.3), and each partial prepayment of the Loans
under §3.2 and §3.3 shall be accompanied by the payment of accrued interest on
the principal prepaid to the date of payment and, after payment of such
interest, shall be applied, in the absence of instruction by Borrower, first to
the principal of Revolving Loans or Term Loans (as applicable) that are Base
Rate Loans, and then to the Revolving Loans or Term Loans (as applicable) that
are LIBOR Rate Loans; provided, however, that no such partial prepayment shall
reduce the aggregate principal amount of the Loans to an amount that is less
than $10,000,000. Each partial prepayment of Outstanding principal of the Term
Loans shall be applied in inverse order of maturity.
          §3.5 Effect of Prepayments.
     Amounts of the Revolving Loans and Swing Line Loans prepaid prior to the
Maturity Date may be reborrowed as and to the extent provided in §2. Except as
otherwise expressly provided herein, all payments shall be applied, (a) first to
any fees or other charges then due and payable hereunder or under the other Loan
Documents (other than amounts payable under any Hedge Agreements), (b) next to
any Default Rate interest accrued and outstanding, (c) next to any interest
accrued and outstanding on Swing Line Loans, (d) next to any interest accrued
and outstanding on Base Rate Loans, (e) next to any interest accrued,
outstanding, and payable on any LIBOR Rate Loans, (f) next to any Outstanding
principal on any Swing Line Loans, (g) next to any Outstanding principal on any
Revolving Loans that are Base Rate Loans, (h) next to any Outstanding principal
on any Revolving Loans that are LIBOR Rate Loans, (i) next to any Outstanding
principal on any Term Loans that are Base Rate Loans, and (j) next to any

38



--------------------------------------------------------------------------------



 



Outstanding principal on any Term Loans that are LIBOR Rate Loans. Amounts
applied pursuant to clauses (d) and (e) of this Section shall be applied ratably
and without preference or priority as between Revolving Loans and Term Loans.
§4. CERTAIN GENERAL PROVISIONS
          §4.1 Conversion Options; Number of LIBOR Contracts.
          (a) Borrower may elect from time to time to convert any of the
outstanding Loans to a Loan of another Type and such Loan shall thereafter bear
interest as a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that
(i) with respect to any such conversion of a LIBOR Rate Loan to a Base Rate
Loan, Borrower shall give Agent at least three (3) Business Days’ prior written
notice of such election, and such conversion shall only be made on the last day
of the Interest Period with respect to such LIBOR Rate Loan; (ii) with respect
to any such conversion of a Base Rate Loan to a LIBOR Rate Loan, Borrower shall
give Agent at least three (3) LIBOR Business Days’ prior written notice of such
election and the Interest Period requested for such Loan; the principal amount
of the Loan so converted shall be in a minimum aggregate amount of $2,000,000 or
an integral multiple of $100,000 in excess thereof; and (iii) no Loan may be
converted into a LIBOR Rate Loan when any Event of Default has occurred and is
continuing. All or any part of the outstanding Loans of any Type may be
converted as provided herein, provided that no partial conversion shall result
in a Base Rate Loan in an aggregate principal amount of less than $1,000,000 or
a LIBOR Rate Loan in an aggregate principal amount of less than $2,000,000 and
that the aggregate principal amount of each Loan shall be an integral multiple
of $100,000. On the date on which such conversion is being made, each Lender
shall take, to the extent it deems it necessary to do so, such action as is
necessary to transfer its Commitment Percentage of such Loans to its Domestic
Lending Office or its LIBOR Lending Office, as the case may be. Each Conversion
Request relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan
shall be irrevocable by Borrower.
          (b) Any Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by Borrower with the terms of
§4.1; provided that no LIBOR Rate Loan may be continued as such when any Event
of Default has occurred and is continuing, but shall be automatically converted
to a Base Rate Loan on the last day of the Interest Period relating thereto
ending during the continuance of any Default or Event of Default.
          (c) In the event that Borrower does not notify Agent of its election
hereunder with respect to any Loan, such Loan shall be automatically converted
to a Base Rate Loan at the end of the applicable Interest Period.
          (d) There shall be no more than eight (8) LIBOR Rate Loans outstanding
at any one time.
          §4.2 Certain Fees.
          Borrower agrees to pay to KeyBank certain fees for services rendered
or to be rendered in connection with the Loans as provided in the Agreement
Regarding Fees. All such fees shall be fully earned when due and non-refundable
when paid.

39



--------------------------------------------------------------------------------



 



          §4.3 Letter of Credit Fees.
     Borrower shall pay to Agent Agent’s customary issuance fee, not to exceed
$400.00 per Letter of Credit, and a Letter of Credit Fee with respect to each
Letter of Credit issued under this Agreement. The Letter of Credit Fee with
respect to all Letters of Credit shall be equal to three and one-half percent
(3.5%) per annum on the average of the amount of the Letters of Credit
Outstanding for any given month. All Letter of Credit Fees shall be paid monthly
in arrears on the first day of each calendar month. Upon receipt of the Letter
of Credit Fee, Agent shall deduct and retain one-eighth of one percent (0.125%)
per annum of the Outstanding Letters of Credit as a fee due to Agent and shall
remit to each Revolving Lender a portion of the remaining Letter of Credit Fee
equal to each such Revolving Lender’s Commitment Percentage of the remaining
Letter of Credit Fee.
          §4.4 Funds for Payments.
          (a) All payments of principal, interest, facility fees, Letter of
Credit Fees, Agent’s fees, closing fees and any other amounts due hereunder or
under any of the other Loan Documents shall be made to Agent, for the respective
accounts of Lenders and Agent, as the case may be, at Agent’s Office, no later
than 1:00 p.m. (Cleveland time) on the day when due, in each case in lawful
money of the United States in immediately available funds.
          (b) All payments by Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein (other than franchise
taxes or taxes based upon or measured by the income or profits of Agent or any
Lender) unless Borrower is compelled by law to make such deduction or
withholding. If any such obligation is imposed upon Borrower with respect to any
amount payable by it hereunder or under any of the other Loan Documents,
Borrower will pay to Agent, for the account of Lenders or (as the case may be)
Agent, on the date on which such amount is due and payable hereunder or under
such other Loan Document, such additional amount in Dollars as shall be
necessary to enable Lenders or Agent to receive the same net amount which
Lenders or Agent would have received on such due date had no such obligation
been imposed upon Borrower. Borrower will deliver promptly to Agent certificates
or other valid vouchers for all taxes or other charges deducted from or paid
with respect to payments made by Borrower hereunder or under such other Loan
Document.
          (c) Each Lender organized under the laws of a jurisdiction outside the
United States, if requested in writing by Borrower (but only so long as such
Lender remains lawfully able to do so), shall provide Borrower with such duly
executed form(s) or statement(s) which may, from time to time, be prescribed by
law and, which, pursuant to applicable provisions of (i) an income tax treaty
between the United States and the country of residence of such Lender, (ii) the
Code, or (iii) any applicable rules or regulations in effect under (i) or
(ii) above, indicates the withholding status of such Lender; provided that
nothing herein (including without limitation the failure or inability to provide
such form or statement) shall relieve Borrower of its obligations under §4.4(b).
In the event that Borrower shall have delivered the certificates or vouchers

40



--------------------------------------------------------------------------------



 



described above for any payments made by Borrower and such Lender receives a
refund of any taxes paid by Borrower pursuant to §4.4(b), such Lender will pay
to Borrower the amount of such refund promptly upon receipt thereof; provided
that if at any time thereafter such Lender is required to return such refund,
Borrower shall promptly repay to such Lender the amount of such refund.
          §4.5 Computations.
     All computations of interest on the Loans and of other fees to the extent
applicable shall be based on a 360-day year (or, in the case of interest on Base
Rate Loans, a 365/366-day year) and paid for the actual number of days elapsed.
Except as otherwise provided in the definition of the term “Interest Period”
with respect to LIBOR Rate Loans, whenever a payment hereunder or under any of
the other Loan Documents becomes due on a day that is not a Business Day, the
due date for such payment shall be extended to the next succeeding Business Day,
and interest shall accrue during such extension. The outstanding amount of the
Loans as reflected on the records of Agent from time to time shall be considered
prima facie evidence of such amount.
          §4.6 Inability to Determine LIBOR Rate.
     In the event that at any time Agent shall determine in the exercise of its
good faith business judgment that adequate and reasonable methods do not exist
for ascertaining the LIBOR Rate, Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on Borrower and Lenders) to
Borrower and Lenders. In such event (a) any Loan Request with respect to LIBOR
Rate Loans shall be automatically withdrawn and shall be deemed a request for
Base Rate Loans and (b) each LIBOR Rate Loan will automatically become a Base
Rate Loan at the end of the current Interest Period, and the obligations of
Lenders to make LIBOR Rate Loans shall be suspended until Agent determines that
the circumstances giving rise to such suspension no longer exist, whereupon
Agent shall so notify Borrower and Lenders.
          §4.7 Illegality.
     Notwithstanding any other provisions herein, if any present or future law,
regulation, treaty or directive or the interpretation or application thereof
shall make it unlawful, or any central bank or other governmental authority
having jurisdiction over a Lender or its LIBOR Lending Office shall assert that
it is unlawful, for any Lender to make or maintain LIBOR Rate Loans, such Lender
shall forthwith give notice of such circumstances to Agent and Borrower and
thereupon (a) the commitment of Lenders to make LIBOR Rate Loans or convert
Loans of another type to LIBOR Rate Loans shall forthwith be suspended and
(b) the LIBOR Rate Loans then outstanding shall be converted automatically to
Base Rate Loans.
          §4.8 Additional Interest.
     If any LIBOR Rate Loan or any portion thereof is repaid or is converted to
a Base Rate Loan for any reason on a date which is prior to the last day of the
Interest Period applicable to such LIBOR Rate Loan, or if repayment of the Loans
has been accelerated as provided in §12.1, Borrower will pay to Agent upon
demand for the account of Lenders in accordance with their respective Commitment
Percentages, in addition to any amounts of interest otherwise payable hereunder,
any amounts required to compensate Lenders for any losses, costs or expenses
(but not

41



--------------------------------------------------------------------------------



 



loss of profit) which may reasonably be incurred as a result of such payment or
conversion, including, without limitation, an amount equal to daily interest for
the unexpired portion of such Interest Period on the LIBOR Rate Loan or portion
thereof so repaid or converted at a per annum rate equal to the excess, if any,
of (a) the interest rate calculated on the basis of the LIBOR Rate applicable to
such LIBOR Rate Loan (excluding any spread over such LIBOR Rate) minus (b) the
yield obtainable by Agent upon the purchase of debt securities customarily
issued by the Treasury of the United States of America which have a maturity
date most closely approximating the last day of such Interest Period (it being
understood that the purchase of such securities shall not be required in order
for such amounts to be payable and that a Lender shall not be obligated or
required to have actually obtained funds at the LIBOR Rate or to have actually
reinvested such amount as described above).
          §4.9 Additional Costs, Etc.
     Subject to §4.4, if any present or future applicable law, or any amendment
or modification of present applicable law, which expression, as used herein,
includes statutes, rules and regulations thereunder and legally binding
interpretations thereof by any competent court or by any governmental or other
regulatory body or official with appropriate jurisdiction charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender or Agent by any central bank or other fiscal,
monetary or other authority (whether or not having the force of law), shall:
          (a) subject any Lender or Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment, a Letter of
Credit or the Loans (other than franchise taxes and taxes based upon or measured
by the income or profits of such Lender or Agent), or
          (b) materially change the basis of taxation (except for changes in
taxes on income or profits) of payments to any Lender of the principal of or the
interest on any Loans or any other amounts payable to any Lender under this
Agreement or the other Loan Documents, or
          (c) impose or increase or render applicable any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or Loans or Letters of Credit by, or commitments of an
office of any Lender, or
          (d) impose on any Lender or Agent any other conditions or requirements
with respect to this Agreement, the other Loan Documents, the Loans, such
Lender’s Commitment, a Letter of Credit or any class of loans or commitments of
which any of the Loans or Letters of Credit or such Lender’s Commitment forms a
part, and the result of any of the foregoing is
               (i) to increase the cost to any Lender of making, funding,
issuing, renewing, extending or maintaining any of the Loans or Letters of
Credit or such Lender’s Commitment, or

42



--------------------------------------------------------------------------------



 



               (ii) to reduce the amount of principal, interest or other amount
payable to such Lender or Agent hereunder on account of such Lender’s Commitment
or any of the Loans or Letters of Credit, or
               (iii) to require such Lender or Agent to make any payment or to
forego any interest or other sum payable hereunder, the amount of which payment
or foregone interest or other sum is calculated by reference to the gross amount
of any sum receivable or deemed received by such Lender or Agent from Borrower
hereunder; then, and in each such case, Borrower will, within fifteen (15) days
of demand made by such Lender or (as the case may be) Agent at any time and from
time to time and as often as the occasion therefor may arise, pay to such Lender
or Agent such additional amounts as such Lender or Agent shall determine in good
faith to be sufficient to compensate such Lender or Agent for such additional
cost, reduction, payment or foregone interest or other sum. Each Lender and
Agent in determining such amounts may use any reasonable averaging and
attribution methods, generally applied by such Lender or Agent. Notwithstanding
the foregoing, Borrower shall have the right, in lieu of making the payment
referred to in this §4.9, to prepay the Loans of the applicable Lender within
fifteen (15) days of such demand and avoid the payment of the amounts otherwise
due under this §4.9 or to cause the applicable Lender to assign its Loans and
Commitments in accordance with §18.8, provided, however, that Borrower shall be
required to pay together with such prepayment of the Loan all other costs,
damages and expenses otherwise due under this Agreement as a result of such
prepayment.
          §4.10 Capital Adequacy.
     If after the date hereof any Lender determines that (a) the adoption of or
change in any law, rule, regulation, guideline, directive or request (whether or
not having the force of law) regarding capital requirements for banks or bank
holding companies or any change in the interpretation or application thereof by
any governmental authority, central bank or comparable agency charged with the
administration thereof, or (b) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy or any amendment or change in interpretation of any
existing guideline, request or directive (whether or not having the force of
law), has the effect of reducing the return on such Lender’s or such holding
company’s capital as a consequence of such Lender’s commitment to make Loans
hereunder to a level below that which such Lender or holding company could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by such Lender to be material, then such Lender may notify
Borrower thereof. Borrower agrees to pay to such Lender the amount of such
reduction in the return on capital as and when such reduction is determined,
upon presentation by such Lender of a statement of the amount setting for the
Lender’s calculation thereof. In determining such amount, such Lender may use
any reasonable averaging and attribution methods. Notwithstanding the foregoing,
Borrower shall have the right, in lieu of making the payment referred to in this
§4.10, to prepay the Loans of the applicable Lender within fifteen (15) days of
such demand and avoid the payment of the amounts otherwise due under this §4.10
or to cause the applicable Lender to assign its Loans and Commitments in
accordance with §18.8, provided, however, that Borrower shall be required to pay
together with such prepayment

43



--------------------------------------------------------------------------------



 



of the Loan all other fees, costs, damages and expenses otherwise due under this
Agreement as a result of such prepayment.
          §4.11 Indemnity by Borrower.
     Borrower agrees to indemnify each Lender and to hold each Lender harmless
from and against any loss, cost or expense that such Lender may sustain or incur
as a consequence of (a) default by Borrower in payment of the principal amount
of or any interest on any LIBOR Rate Loans as and when due and payable,
including any such loss or expense arising from interest or fees payable by such
Lender to lenders of funds obtained by it in order to maintain its LIBOR Rate
Loans, or (b) default by Borrower in making a borrowing or conversion after
Borrower has given (or is deemed to have given) a Conversion Request, or
(c) default by Borrower in making the payments or performing their obligations
under §§4.8, 4.9, 4.10 or 4.12.
          §4.12 Interest on Overdue Amounts; Late Charge.
     Following the occurrence and during the continuance of any Event of
Default, and regardless of whether or not Lenders shall have accelerated the
maturity of the Loans, at the election of the Required Lenders, all Loans shall
bear interest payable on demand at a rate per annum equal to two percent (2%)
above the rate that would otherwise be applicable at such time (the “Default
Rate”), until such amount shall be paid in full (after as well as before
judgment), or if such rate shall exceed the maximum rate permitted by law, then
at the maximum rate permitted by law. In addition, Borrower shall pay Agent, for
the account of the applicable Lenders, a late charge equal to five percent (5%)
of any amount of interest and/or principal payable on the Loans or any other
amounts payable hereunder or under the Loan Documents, which is not paid within
ten (10) days of the date when due. Such late charge is and shall be deemed to
be a charge to compensate Agent and Lenders for administrative services and
costs incurred in connection with the related delinquent payment and shall under
no circumstances constitute or be deemed to be a charge for the use of money.
          §4.13 Certificate.
     A certificate setting forth any amounts payable pursuant to §4.8, §4.9,
§4.10, §4.11 or §4.12 and a reasonably detailed explanation and calculation of
such amounts which are due, submitted by any Lender or Agent to Borrower, shall
be conclusive in the absence of manifest error.
          §4.14 Limitation on Interest.
     Notwithstanding anything in this Agreement to the contrary, all agreements
between Borrower and Lenders and Agent, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by Lenders exceed the maximum amount permissible under applicable law. If, from
any circumstance whatsoever, interest would otherwise be payable to Lenders in
excess of the maximum lawful amount, the interest payable to Lenders shall be
reduced to the maximum amount permitted under applicable law; and if from any
circumstance Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an

44



--------------------------------------------------------------------------------



 



amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to Borrower. All interest paid or agreed to be
paid to Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This section shall
control all agreements between Borrower and Lenders and Agent.
§5. COLLATERAL SECURITY; RELEASES
          §5.1 Collateral.
     The Obligations shall be secured by (i) a perfected first priority lien or
security title and security interest to be held by Agent for the benefit of
Lenders in the Mortgaged Properties and certain personal property of Loan
Parties related to the Mortgaged Properties, pursuant to the terms of the
Security Deeds, (ii) a perfected first priority security interest to be held by
Agent for the benefit of Lenders in the Leases pursuant to the Security Deeds
and the Assignment of Leases and Rents, in the Mineral Rights Leases pursuant to
the Assignment of Mineral Rights Leases, and in the Timber Purchase Agreement
pursuant to the Collateral Assignment of Timber Purchase Agreement, (iii) a
perfected first priority security interest to be held by Agent for the benefit
of Lenders in the Pledged Deposit Account and all monies, instruments and
investments from time to time held therein, (iv) a perfected first priority
pledge of and security interest in all issued and outstanding Equity Interests
held by any Loan Party in another Loan Party or in any Joint Venture pursuant to
the Pledge and Security Agreement, provided that in the event a pledge of or
security interest in such Equity Interests in any Joint Venture pursuant to the
Pledge and Security Agreement is not permitted under the Organizational
Documents of the applicable Joint Venture or pursuant to any other agreement,
then such security interest shall be limited to an assignment of such Loan
Party’s rights to any distributions made or to be made by such Joint Venture in
favor of Agent for the benefit of Lenders pursuant to the Assignment of Rights
to Joint Venture Distributions, such Equity Interests or rights shall not be
included as Collateral, and (v) such additional collateral, if any, as the Loan
Parties may agree to grant and Agent for the benefit of Lenders from time to
time may accept as security for the Obligations.
          §5.2 Appraisals; Evaluations; Adjusted Value.
          (a) Agent on behalf of Lenders shall require evaluations of the High
Value Timberland performed by MAI appraisers, selected and engaged by Agent,
which will be ordered by Agent and reviewed and approved by Agent from time to
time, each of said evaluations to cover a minimum of seventy-five percent (75%),
by acreage, of the High Value Timberland (as selected by Agent) in order to
determine the current High Value Timberland Amount. Such evaluations shall set
forth the specific Appraised Value of the High Value Timberland. On an annual
basis, Borrower shall cause the value of such properties to be re-evaluated.
Borrower agrees to pay to Agent on demand all reasonable out-of-pocket costs of
all such evaluations and re-evaluations. Notwithstanding anything to the
contrary contained in this paragraph, however, so long as no Event of Default
shall have occurred and be continuing and regulatory requirements

45



--------------------------------------------------------------------------------



 



of any Lender generally applicable to real estate loans of the category made
under this Agreement as reasonably interpreted by such Lender shall not require
such evaluations more frequently than annually, Borrower shall not be required
to pay for such evaluations more often than once in any period of twelve
(12) consecutive months.
          (b) Agent on behalf of Lenders shall require annual updates of the
evaluation with respect to the Timberland performed by any third-party
consultant selected and engaged by Agent, which will be ordered by Agent and
reviewed and approved by Agent from time to time in order to determine the
current Timberland Value, and Borrower shall pay to Agent on demand all
reasonable out-of-pocket costs of all such evaluation updates; provided,
however, that so long as no Event of Default shall have occurred and be
continuing and regulatory requirements of any Lender generally applicable to
real estate loans of the category made under this Agreement as reasonably
interpreted by such Lender shall not require such evaluation updates more
frequently than annually, Borrower shall not be required to pay for such
evaluation updates more often than once in any period of twelve (12) consecutive
months.
          (c) Agent on behalf of Lenders shall require “as is” Appraisals of the
Raw Entitled Land and Entitled Land Under Development, in each case performed by
MAI appraisers selected and engaged by Agent, which Appraisals will be ordered
by Agent and reviewed and approved by Agent from time to time, and will cover a
minimum of seventy-five percent (75%) of the remaining Lot portfolio and
seventy-five percent (75%) of the remaining commercial acreage (both as selected
by Agent) in order to determine the current Raw Entitled Land Value and the
Entitled Land Under Development Value, as the case may be. On an annual basis,
such properties shall be reappraised. Borrower agrees to pay to Agent on demand
all reasonable out-of-pocket costs of all such Appraisals and reappraisals.
Notwithstanding anything to the contrary contained in this paragraph, however,
so long as no Event of Default shall have occurred and be continuing and
regulatory requirements of any Lender generally applicable to real estate loans
of the category made under this Agreement as reasonably interpreted by such
Lender shall not require such Appraisals or reappraisals more frequently than
annually, Borrower shall not be required to pay for such Appraisals or
reappraisals more often than once in any period of twelve (12) consecutive
months.
          (d) In the event that Agent shall advise Borrower in writing, on the
basis of any Appraisal (or update of an existing Appraisal or evaluation), that
the Borrowing Base is insufficient to comply with the requirements of §9.2(b),
then until the Borrowing Base is increased or the Outstanding principal amount
of the Loans is reduced such that the Borrowing Base is in compliance with
§9.2(b), Revolving Lenders and Swing Line Lender shall not be required to make
advances under §2.1, Agent shall not be required to issue any Letter of Credit
under §2.10, and Borrower shall make the mandatory prepayment (if any) required
under the provisions of §3.2(a).
          (e) Borrower acknowledges that Agent may, upon five (5) Business Days
prior notice to Borrower, make changes or adjustments to the value set forth in
any Appraisal as may be required by Agent in the exercise of its good faith
business judgment and after consultation with Borrower, and that Agent is not
bound by the value set forth in any Appraisal performed pursuant to this
Agreement and does not make any representations or warranties with respect to
any such Appraisal. Borrower further agrees that Lenders and Agent shall have no
liability as a

46



--------------------------------------------------------------------------------



 



result of or in connection with any such Appraisal for statements contained in
such Appraisal, including without limitation, the accuracy and completeness of
information, estimates, conclusions and opinions contained in such Appraisal, or
variance of such Appraisal from the fair value of such property that is the
subject of such Appraisal given by the local tax assessor’s office, or
Borrower’s idea of the value of such property.
          §5.3 Release of Mortgaged Property.
     Provided no Default or Event of Default shall have occurred hereunder and
be continuing (or would exist immediately after giving effect to the
transactions contemplated by this §5.3), Agent shall release a Mortgaged
Property or any portion thereof, from the lien or security title of the Security
Documents encumbering the same upon the request of Borrower subject to and upon
the following terms and conditions:
          (a) Borrower shall deliver to Agent written notice of its desire to
obtain such release no later than five (5) Business Days prior to the date on
which such release is to be effected;
          (b) if the Mortgaged Property to be released in connection with any
sale or related series of sales contains more than 10,000 acres in the aggregate
or is valued in excess of $30,000,000 in the aggregate (based on the higher of
book value or the gross sale price for such transaction or related series of
transactions), Borrower shall submit to Agent with such request a Compliance
Certificate prepared using the financial statements of Borrower most recently
provided or required to be provided to Agent under §6.4 or §7.4, adjusted in the
best good faith estimate of Borrower to give effect to the proposed release, and
demonstrating that no Default or Event of Default with respect to the covenants
referred to therein shall exist after giving effect to such release;
          (c) all release documents to be executed by Agent shall be in form and
substance reasonably satisfactory to Agent;
          (d) such release shall be in connection with a bona fide, arm’s-length
sale of the property to be released to an unaffiliated third-party, or the
transfer of such property to a Joint Venture as a capital contribution or sale,
in either case for reasonably equivalent value or consideration, otherwise
permitted under the terms of this Agreement;
          (e) if the Mortgaged Property to be released in connection with any
sale or related series of sales contains more than 10,000 acres in the aggregate
or is valued in excess of $30,000,000 in the aggregate (based on the higher of
book value or the gross sale price for such transaction or related series of
transactions), Borrower shall submit to Agent a Borrowing Base Certificate,
giving pro forma effect to the proposed transaction, demonstrating that
immediately after giving effect to the proposed sale and release, Borrower will
remain in compliance with the Borrowing Base requirements under this Agreement;
and
          (f) if only a portion of any Mortgaged Property is to be released, and
the portion of the Mortgaged Property to be released in connection with any sale
or related series of sales contains more than 10,000 acres in the aggregate or
is valued in excess of $30,000,000 in the aggregate (based on the higher of book
value or the gross sale price for such transaction or

47



--------------------------------------------------------------------------------



 



related series of transactions), Borrower shall have provided Agent with
evidence satisfactory to Agent (in its sole discretion) that the remaining
portion of such Mortgaged Property will comply with all material Requirements,
and have all necessary access, utility easements and other easements,
rights-of-way or similar rights so that the applicable Loan Party’s ability to
use the remaining portion of the Mortgaged Property for its intended purpose
will not be materially diminished or impaired.
          §5.4 Additional Mineral Rights Leases.
     Within forty-five (45) days after the end of each fiscal quarter of
Forestar Group, Borrower will deliver to Agent a supplement to Schedule 4,
setting forth the list of all new Mineral Rights Leases in effect as of the end
of that quarter and any Mineral Rights Leases no longer in effect as of the end
of that quarter, whereupon Schedule 4 shall automatically be deemed to have been
modified accordingly, without the necessity of any approval of Lenders or Agent.
Without limiting the generality of §7.12, Borrower and the other applicable Loan
Parties agree to execute and deliver any and all additional documents,
instruments or agreements as Agent may reasonably request from time to time in
order to further evidence or perfect Agent’s security interest in the Loan
Parties’ right, title and interest in, to and under the additional Mineral
Rights Leases.
          §5.5 Addition of Negative Pledge Properties to the Borrowing Base
Assets.
     After the Closing Date, so long as no Default or Event of Default shall
have occurred and be continuing, subject to the satisfaction by Borrower of the
conditions set forth in this §5.5, Borrower shall have the right to request that
a Negative Pledge Property be added to the Borrowing Base Assets. Real Estate
constituting Negative Pledge Property not initially included as a Borrowing Base
Asset shall be added to the Borrowing Base Assets if, as and when the following
conditions precedent shall have been satisfied:
          (a) such Real Estate satisfies all of the following conditions, unless
otherwise waived in writing by the Required Lenders:
               (i) such Real Estate is owned in fee simple absolute by Borrower
or a Guarantor, subject only to Permitted Liens;
               (ii) such Real Estate is not mortgaged to secure any Indebtedness
(other than pursuant to any pre-existing mortgage, deed of trust or deed to
secure debt which will be cancelled and satisfied of record in connection with
the acquisition thereof by the applicable Loan Party); and
               (iii) such Real Estate constitutes either (A) Timberland,
(B) High Value Timberland, (C) Raw Entitled Land, or (D) Entitled Land Under
Development.
          (b) After giving effect to the inclusion of such Real Estate in the
Borrowing Base Assets as a Negative Pledge Property, each of the representations
and warranties made by or on behalf of Borrower and the other Loan Parties
contained in this Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with this Agreement shall be
true in all material respects both as of the date as of which it was made and

48



--------------------------------------------------------------------------------



 



shall also be true as of the time of the addition of such Negative Pledge
Property, with the same effect as if made at and as of that time (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall only be required to be true and correct in all
material respects only as of such specified date); and
          (c) Borrower shall pay or reimburse Agent and Agent’s Special Counsel
for all fees, expenses and costs in connection with the foregoing.
          §5.6 Operating Account.
     Borrower shall cause its main operating account (the “Operating Account”)
to be subject to a Deposit Account Control Agreement reasonably acceptable to
Agent among Agent, the applicable Loan Party and the subject banking
institution. Upon the occurrence and during the continuation of any Event of
Default, Agent may direct the Deposit Account Bank where such Operating Account
is held to sweep all funds on deposit in the Operating Account to an account
designated by Agent on a daily basis pursuant to the terms of the applicable
Deposit Account Control Agreement. Borrower hereby grants to Agent a
first-in-priority security interest in and to all funds now or at any time
hereafter held on deposit in such Operating Account to secure the payment and
performance of the Obligations, and Agent shall have all rights and remedies
available to a secured party under the Uniform Commercial Code with respect to
such funds.
          §5.7 Advance Account.
     On the Closing Date, Agent shall open an account at Agent’s Head Office in
the name of Borrower to facilitate the funding of the Loans (the “Advance
Account”). The sole signatory on the Advance Account shall be Borrower. The
Advance Account shall be a non-interest bearing account.
          (a) Deposits of Loans to the Advance Account. The proceeds of all
Loans shall be deposited by Agent to the Advance Account, and all Loans shall
accrue interest from the date of deposit in the Advance Account. Provided no
Event of Default has occurred and is continuing, Borrower shall have access to
all funds contained in the Advance Account. Upon withdrawal of Loan proceeds
from the Advance Account, Borrower shall apply such Loan proceeds as permitted
under §2.8.
          (b) Funds Following an Event of Default. Upon the occurrence of an
Event of Default, Agent may terminate Borrower’s rights to access or direct the
application of funds on deposit in the Advance Account. Thereafter, Agent shall
either hold all or any portion of the funds on deposit as security for the
Obligations or apply all or any portion of such funds in satisfaction of any
part of the Obligations.
          (c) Security Interest. Borrower hereby grants to Agent a perfected,
first-in-priority security interest in and to all funds now or at any time
hereafter held on deposit in the Advance Account to secure the payment and
performance of the Obligations, subject to Permitted Liens described in section
8.2(i), and Agent shall have all rights and remedies available to a secured
party under the Uniform Commercial Code with respect to such funds.

49



--------------------------------------------------------------------------------



 



          §5.8 Tax Parcels.
          Borrower covenants and agrees to use commercially reasonable efforts
to, within twelve (12) months after the Closing Date, develop a schedule
identifying the tax parcel identification number or numbers corresponding to
Borrower’s compartment numbers for each Mortgaged Property. Borrower agrees to
provide Agent with such schedule within said twelve (12)-month period.
§6. REPRESENTATIONS AND WARRANTIES
     Borrower and each of the other Loan Parties (as applicable) represents and
warrants to Agent and Lenders as follows:
          §6.1 Corporate Authority, Etc.
          (a) Organization; Good Standing. Borrower is a Delaware corporation
duly organized pursuant to its certificate of incorporation filed with the
Secretary of State of Delaware and is validly existing under the laws of the
State of Delaware. Each other Loan Party is a corporation, partnership or
limited liability company duly organized, validly existing, and in good standing
under the laws of its state of incorporation or formation. Each Loan Party
(i) has all requisite power to own its respective properties and conduct its
respective business as now conducted and as presently contemplated, and (ii) is
duly authorized to do business in each other jurisdiction where a failure to be
so authorized in such other jurisdiction could reasonably be expected to have a
materially adverse effect on the business, assets or financial condition of such
Person.
          (b) Subsidiaries and Joint Ventures. Except as disclosed on
Schedule 6.1(b), as of the Closing Date, Forestar Group does not have any
Subsidiaries or Joint Ventures. Schedule 6.1(b) sets forth as of the Closing
Date, for each Person set forth thereon, a complete and accurate statement of
(a) the percentage ownership of each such Person by Forestar Group or any other
Loan Party (as applicable), (b) the State or other jurisdiction of
incorporation, organization or formation, as appropriate, of each such Person,
and (c) each State in which each such Person is qualified to do business on the
Closing Date.
          (c) Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Loan Parties, or any of
them, are or are to become a party and the transactions contemplated hereby and
thereby (i) are within the authority of such Person, (ii) have been duly
authorized by all necessary proceedings on the part of such Person, (including
any required stockholder, partner or member approval), (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which such Person is subject or any judgment,
order, writ, injunction, license or permit applicable to such Person, except for
such conflicts or breaches that, individually and the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the Organizational
Documents of, or any mortgage, indenture, agreement, contract or other
instrument binding upon, such Person or any of its

50



--------------------------------------------------------------------------------



 



properties or to which such Person is subject, except for such conflicts or
defaults that, individually and in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (v) do not and will not result in
or require the imposition of any Lien or other encumbrance on any of the
properties, assets or rights of such Person except for the Liens and security
title granted by the Loan Documents.
          (d) Enforceability. The execution and delivery of this Agreement and
the other Loan Documents to which the Loan Parties, or any of them, are or are
to become a party are valid and legally binding obligations of such Person
enforceable in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.
          §6.2 Approvals.
     The execution, delivery and performance by the Loan Parties, or any of
them, of this Agreement and the other Loan Documents to which they are or are to
become a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing with, any Person or the
authorization, consent or approval of, or any license or permit issued by, or
any filing or registration with, or the giving of any notice to, any court,
department, board, commission or other governmental agency or authority other
than those already obtained and the filing of the Security Documents in the
appropriate records office with respect thereto.
          §6.3 Title to Properties; Leases.
     The Loan Parties and their Subsidiaries own all of their respective assets
reflected on the consolidated balance sheet of Forestar Group (including,
without limitation, the Mortgaged Properties and the Negative Pledge
Properties), subject to no rights of others, including any mortgages, leases,
conditional sales agreements, title retention agreements, liens or other
encumbrances except Permitted Liens. Without limiting the foregoing, the Loan
Parties and their Subsidiaries have good and marketable fee simple or leasehold
title to all real and personal property reasonably necessary for the operation
of its business in whole, free from all liens or encumbrances of any nature
whatsoever, except for Permitted Liens.
          §6.4 Financial Statements.
     Borrower has furnished or caused to be furnished to each of Lenders:
(a) the audited balance sheet of Forestar Group and its Subsidiaries as of the
Balance Sheet Date and the related statements of operations and cash flows for
the period then ended certified by Forestar Group’s Principal Financial Officer
as fairly presenting the financial position of such Persons for such period,
(b) the pro forma balance sheet of Forestar Group and its Subsidiaries as of the
Balance Sheet Date, and (c) projected profit and loss statements and cash flow
statements of Forestar Group and its Subsidiaries, prepared on a quarterly basis
for the next two (2) calendar years. Such balance sheets, operating statements
and cash flow statements described in clause (a) have been prepared in
accordance with GAAP (other than the inclusion of footnotes) and fairly present
in all material respects the financial condition of Borrower and its
Subsidiaries as of such date

51



--------------------------------------------------------------------------------



 



and the results of the operations of Borrower and its Subsidiaries, for such
periods. There are no liabilities, contingent or otherwise, of Borrower or any
Subsidiary of Borrower involving material amounts not disclosed in said
financial statements and the related notes thereto. All projections and
estimates have been prepared in good faith on the basis of reasonable
assumptions and represent the best estimate of future performance by the party
supplying the same, it being agreed that projections are subject to
uncertainties and contingencies and that no assurance can be given that any
projection will be realized.
          §6.5 No Material Changes.
     As of the Closing Date there has occurred no materially adverse change in
the financial condition or business of Forestar Group and any of its
Subsidiaries, taken as a whole, as shown on or reflected in the balance sheet of
Forestar Group or its Subsidiaries as of September 29, 2007, or its statement of
income or cash flows for the fiscal quarter then ended, other than changes in
the ordinary course of business that have not had any materially adverse effect
either individually or in the aggregate on the business or financial condition
of Borrower and its Subsidiaries.
          §6.6 Franchises, Patents, Copyrights, Etc.
     Each Loan Party and its Subsidiaries possesses all franchises, patents,
copyrights, trademarks, trade names, service marks, licenses and permits, and
rights in respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others
except where the failure to so possess could not, individually and in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
Mortgaged Properties and the Negative Pledge Properties are not owned or
operated under or by reference to any registered or protected trademark,
tradename, servicemark or logo.
          §6.7 Litigation.
     As of the Closing Date, except as described on Schedule 6.7 hereto, there
are no actions, suits, proceedings or investigations of any kind pending or to
the Borrower’s Knowledge, threatened, against any Loan Party or their
Subsidiaries or any of the Mortgaged Properties or the Negative Pledge
Properties before any court, tribunal, administrative agency or board, mediator
or arbitrator that, if adversely determined, individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, there are no judgments outstanding against or affecting any Loan
Party, any of their respective Subsidiaries or any of the Collateral.
          §6.8 No Materially Adverse Contracts, Etc.
     No Loan Party or any of their Subsidiaries is a party to any mortgage,
indenture, or other material contract or agreement or other instrument that has
had or is reasonably expected, in the judgment of the members, partners or
officers of such Person, to have a Material Adverse Effect.
          §6.9 Compliance with Organizational Documents, Other Instruments,
Laws, Etc.
     No Loan Party or any of its respective Subsidiaries is in violation of any
provision of its Organizational Documents, or any decree, order, judgment,
statute, license, rule or regulation, in

52



--------------------------------------------------------------------------------



 



any of the foregoing cases in a manner that could reasonably be expected to
result in the imposition of substantial penalties or materially and adversely
affect the financial condition, properties or business of such Person.
          §6.10 Tax Status.
     Each Loan Party and its Subsidiaries (a) has made or filed all federal and
all other material tax returns, reports and declarations required by any
jurisdiction to which it is subject, except to the extent such Person has
obtained a valid extension of the deadline to file such return, (b) has paid all
material taxes and other material governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings, and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply, if applicable or required. There are no unpaid taxes or
assessments in any material amount claimed to be due by the taxing authority of
any jurisdiction or pursuant to any private agreement except for those that are
being contested as permitted by this Agreement. The charges, accruals and
reserves on the books of the Loan Parties and their Subsidiaries in respect of
taxes are, in the reasonable good faith judgment of the Loan Parties, adequate.
As of the Closing Date, no Loan Party or any of their Subsidiaries has been
audited, or has knowledge of any pending audit, by the Internal Revenue Service
or any other taxing authority, except that audits for the periods specified on
Schedule 6.10 with respect to the consolidated tax returns of Temple-Inland
remain open.
          §6.11 No Event of Default.
     No Default or Event of Default has occurred and is continuing.
          §6.12 Investment Company Act.
     No Loan Party or any of their Subsidiaries is an “investment company”, or
an “affiliated company” or a “principal underwriter” of an “investment company”,
as such terms are defined in the Investment Company Act of 1940.
          §6.13 Reserved.
          §6.14 Setoff, Etc.
     Borrower and Guarantors are the owners of the Collateral free from any
lien, security interest, encumbrance or other claim or demand, except those
encumbrances permitted in the Security Deeds or Permitted Liens.
          §6.15 Certain Transactions.
     Except as set forth in Schedule 6.15 hereto or as otherwise permitted
pursuant to §8.14, none of the partners, members, officers, trustees, directors,
or employees of any Loan Party or any of their respective wholly-owned
Subsidiaries is a party to any transaction with any of their Affiliates or their
members, employees, officers, trustees and directors (other than employment and
severance agreements relating to services as partners, members, employees,
officers, trustees

53



--------------------------------------------------------------------------------



 



and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
Affiliate, partner, member, officer, trustee, director or such employee or, to
Borrower’s Knowledge, any limited liability company, corporation, partnership,
trust or other entity in which any Affiliate, partner, member, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee, partner or member.
          §6.16 Employee Benefit Plans.
     Borrower and each ERISA Affiliate has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Guaranteed
Pension Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan. Neither Borrower nor any ERISA Affiliate has (a) sought a waiver
of the minimum funding standard under Section 412 of the Code in respect of any
Employee Benefit Plan, (b) failed to make any contribution or payment to any
Guaranteed Pension Plan, or made any amendment to any Guaranteed Pension Plan,
which has resulted in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Code, or (c) incurred any liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA. None of the assets of Borrower constitute a Plan Asset.
          §6.17 Regulations T, U and X.
     No portion of any Loan is to be used for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224. The Loan Parties and their Subsidiaries are
not engaged, and will not engage, principally or as one of their important
activities in the business of extending credit for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.
          §6.18 Environmental Compliance.
     The Loan Parties have delivered to Agent true and complete copies of all
written environmental site assessment reports in the possession of any of the
Loan Parties with respect to the Mortgaged Properties (collectively, the
“Environmental Reports”) and makes the following representations and warranties:
          (a) Except as disclosed in the Forestar Form 10, to Borrower’s
Knowledge, no Loan Party, their respective Subsidiaries, is in material
violation, or alleged material violation at the Mortgaged Properties and the
Negative Pledge Properties, of any applicable judgment, decree, code, order,
law, rule of common law, license, rule or regulation pertaining to environmental
matters, including without limitation, those arising under the Resource
Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
applicable state or local statute, regulation, ordinance, order or decree
relating to the environment (hereinafter “Environmental Laws”). To Borrower’s

54



--------------------------------------------------------------------------------



 



Knowledge, any violation reflected in the Environmental Reports involving any of
the Real Estate would not reasonably be expected to have a Material Adverse
Effect.
          (b) Except as disclosed in the Forestar Form 10, to Borrower’s
Knowledge, no Loan Party or any of their respective Subsidiaries has received
written notice from any third party including, without limitation, any federal,
state or local governmental authority, (i) that it has been identified by the
United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any hazardous
waste, as defined by 42 U.S.C. §9601(5), any hazardous substances as defined by
42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances or hazardous materials or other chemicals or
substances regulated by any Environmental Laws (“Hazardous Substances”) which it
has generated, transported or disposed of have been found at any site at, on or
under the Real Estate for which a federal, state or local agency or other third
party has conducted or has ordered that any Loan Party or their respective
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances.
          (c) (i) To Borrower’s Knowledge, except as disclosed in any
Environmental Reports provided to Agent on or before the date hereof and except
as disclosed in the Forestar Form 10, or with respect to Real Estate which
becomes a Mortgaged Property after the date hereof, the Environmental Reports
with respect thereto provided to Agent, (1) no portion of the Mortgaged Property
or Negative Pledge Property has been used by Borrower as a landfill or for
dumping or for the handling, processing, storage or disposal of Hazardous
Substances except in material compliance with applicable Environmental Laws, and
(2) no underground tank for Hazardous Substances has been operated by Borrower
on the Mortgaged Property or Negative Pledge Property except in material
compliance with applicable Environmental Laws; (ii) in the course of any
activities conducted by any Loan Party, or any of its respective wholly-owned
Subsidiaries, no Hazardous Substances have been generated or are being used on
any Mortgaged Property or Negative Pledge Property, except in the ordinary
course of business and in material compliance with applicable Environmental
Laws; (iii) to Borrower’s Knowledge, there has been no past or present
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, disposing or dumping (a “Release”) of Hazardous Substances
on, upon, into or from any Mortgaged Property or Negative Pledge Property, which
Release could reasonably be expected to have a Material Adverse Effect; (iv) to
Borrower’s Knowledge, there have been no Releases on, upon, from or into any
real property in the vicinity of any Mortgaged Property or Negative Pledge
Property, which, through soil or groundwater contamination, may have come to be
located on, and which could reasonably be expected to have a Material Adverse
Effect; and (v) to Borrower’s Knowledge, any Hazardous Substances that have been
generated on any Mortgaged Property or Negative Pledge Property by Borrower have
been transported off-site, treated and disposed of in material compliance with
applicable Environmental Laws.
          (d) To Borrower’s Knowledge and except as disclosed in the Forestar
Form 10, no Loan Party or any of its wholly-owned Subsidiaries or any Mortgaged
Property or Negative

55



--------------------------------------------------------------------------------



 



Pledge Property is subject to any applicable Environmental Law requiring the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement by virtue of
the transactions set forth herein and contemplated hereby, or as a condition to
the recording of the Security Deeds or to the effectiveness of any other
transactions contemplated hereby.
          (e) This §6.18 shall set forth the sole and exclusive representations
and warranties made by the Borrower with regard to Environmental Laws, Hazardous
Substances, or any other environmental, health or safety matter.
          §6.19 Loan Documents.
     All of the representations and warranties of the Loan Parties made in this
Agreement and the other Loan Documents or any document or instrument delivered
by any Loan Party to Agent or Lenders pursuant to or in connection with any of
such Loan Documents are true and correct in all material respects, and no Loan
Party has failed to disclose such information as is necessary to make such
representations and warranties not misleading. The information, reports,
financial statements, exhibits and schedules (excluding projections which have
been proposed in good faith) furnished by the Loan Parties to Agent and Lenders
in connection with the negotiation, preparation or delivery of this Agreement
and the other Loan Documents or included herein or therein or delivered pursuant
hereto or thereto, do not contain any untrue statement of material fact or omit
to state any material fact necessary to make the statements herein or therein
not misleading. All written information furnished after the date hereof by the
Loan Parties to Agent or Lenders in connection with this Agreement and the other
Loan Documents and the transactions contemplated hereby and thereby will be
true, correct and accurate in every material respect and shall not omit to state
any material fact necessary to make the statements herein or therein not
misleading, or (in the case of projections) based on reasonable estimates, on
the date as of which such information is stated or certified; it being
recognized by Agent and Lenders that any projections and forecasts provided by
Loan Parties are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties.
          §6.20 Mortgaged Properties and Negative Pledge Properties.
          The Loan Parties make the following representations and warranties
concerning each Mortgaged Property and each Negative Pledge Property:
          (a) No Required Mortgaged Property and Negative Pledge Property
Consents, Permits, Etc. Neither Borrower nor any other Loan Party has received
any written notice of, has Knowledge of, any approvals, consents, licenses,
permits, utility installations and connections (including, without limitation,
drainage facilities), curb cuts and street openings, required by applicable
laws, rules, ordinances or regulations or any agreement affecting the Mortgaged
Property and the Negative Pledge Property for the maintenance, operation,
servicing and use of the Mortgaged Property and the Negative Pledge Property for
its current use (hereinafter referred to as the “Project Approvals”) which have
not been granted, effected, or performed and completed (as the case may be), or
any fees or charges therefor which have not been fully paid, or which are no
longer in full force and effect. No Project Approvals (including, without
limitation, any railway siding agreements) will terminate, or become void or
voidable or terminable on any foreclosure sale of the Mortgaged Property and the
Negative Pledge Property pursuant to the

56



--------------------------------------------------------------------------------



 



applicable Security Deed. There are no outstanding suits, orders, decrees or
judgments relating to building use and occupancy, fire, health, sanitation or
other violations affecting, against, or with respect to, the Mortgaged Property
and the Negative Pledge Property or any part thereof, which, if adversely
determined, either singly or in the aggregate could reasonably be expected to
have a Material Adverse Effect.
          (b) No Violations. Neither Borrower nor any other Loan Party has
received notice of, or has any Knowledge of, any violation of any applicable
Requirements, Project Approvals or any other restrictions or agreements by which
any Loan Party or the Mortgaged Property or Negative Pledge Property is bound
which violation, either singly or in the aggregate with other such violations,
could reasonably be expected to have a Material Adverse Effect.
          (c) Insurance. Neither Borrower nor any other Loan Party has received
any written notice from any insurer or its agent requiring performance of any
work with respect to the Mortgaged Property and the Negative Pledge Property or
canceling or threatening to cancel any policy of insurance, and the Mortgaged
Property and the Negative Pledge Property complies in all material respects with
the requirements of all of Borrower’s insurance carriers.
          (d) Real Property and other Taxes; Special Assessments. There are no
unpaid or outstanding real estate or other taxes or assessments on or against
the Mortgaged Property and the Negative Pledge Property or any part thereof,
including, without limitation, any payments in lieu of taxes, which are payable
by Borrower, any other Loan Party or any of their respective Subsidiaries
(except only real estate or other taxes or assessments that are not yet
delinquent or subject to any penalties, interest or other late charges, or are
being contested as permitted under this Agreement, or which have been adequately
reserved against in accordance with GAAP). There are no unpaid or outstanding
gross receipts, rent or sales taxes payable by Borrower, any other Loan Party or
any of their respective Subsidiaries with respect to the use and operation of
the Mortgaged Property and the Negative Pledge Property which are due and
payable. No abatement proceedings are pending with reference to any real estate
taxes or private assessments assessed against the Mortgaged Property and the
Negative Pledge Property. There are no betterment assessments or other special
assessments presently pending with respect to any portion of the Mortgaged
Property and the Negative Pledge Property, and neither Borrower nor any other
Loan Party has received any written notice of any such special assessment being
contemplated.
          (e) Eminent Domain; Casualty. As of the Closing Date, there are no
pending eminent domain proceedings against the Mortgaged Property or the
Negative Pledge Property or any part thereof, and, to Borrower’s Knowledge, no
such proceedings are presently threatened or contemplated by any taking
authority. Neither the Mortgaged Property, the Negative Pledge Property nor any
part thereof is, as of the Closing Date, materially damaged or injured as a
result of any fire, explosion, accident, flood or other casualty.
          (f) Unresolved Real Estate Disputes. Except as may be disclosed to
Agent or on Schedule 6.20(f), there are no unresolved claims or disputes
relating to access to any portion of the Real Estate that could reasonably be
expected to have a material adverse effect on the intended use of such Real
Estate by the Loan Parties or their respective Subsidiaries, or otherwise have,
either singly or in the aggregate, a Material Adverse Effect.

57



--------------------------------------------------------------------------------



 



          (g) Material Real Property Agreements; No Options. Except as set forth
in Schedule 6.20(g), there are no material agreements pertaining to the
management or operation of the Mortgaged Property or the Negative Pledge
Property other than as described in this Agreement; and no person or entity has
any right of first refusal, right of first offer or other option to acquire the
Mortgaged Property or any portion thereof or interest therein. Each
reaffirmation of the representation and warranty contained in this sub-paragraph
(g) shall take into account the most recent update of Schedule 6.20(g) delivered
to Agent pursuant to §7.4(i) and shall be deemed reaffirmed as of the most
recent date any update to said Schedule 6.20(g) was required to have been
delivered to Agent pursuant to §7.4(i), whether or not any such update is so
delivered.
          (h) Mineral Rights Leases. Schedule 4 contains a true and correct list
of all Mineral Rights Leases as of November 24, 2007 and, subsequent thereto, as
of the most recent update of Schedule 4 delivered to agent pursuant to §5.4.
          §6.21 Reserved.
          §6.22 Brokers.
     Borrower has not engaged or otherwise dealt with any broker, finder or
similar entity in connection with this Agreement or the Loans contemplated
hereunder.
          §6.23 Ownership.
     As of the Closing Date, the Equity Interests owned by the Loan Parties in
Borrower, in each other Loan Party and in each other Person in which they own
any Equity Interests are set forth in Schedule 6.23. Except for Equity Interests
granted pursuant to the Equity Plan or as set forth on Schedule 6.23, as of the
Closing Date there are no (a) outstanding rights to purchase, options, warrants
or similar rights pursuant to which Forestar Group, Borrower or any of their
respective Subsidiaries may be required to issue, sell, repurchase or redeem any
of its Equity Interests or (b) voting rights agreements with respect to such
Equity Interests. The Equity Interests so specified on Schedule 6.23 are fully
paid and non-assessable and are owned by the applicable Person, directly or
indirectly, free and clear of all Liens (other than Permitted Liens).
          §6.24 OFAC.
     No Loan Party or any of their respective Subsidiaries or any Joint Venture
is (or will be) a person with whom Agent is restricted from doing business under
OFAC (including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons. In addition, the Loan
Parties hereby agree to provide Agent with any additional information that Agent
deems necessary from time to time in order to ensure compliance with all
applicable laws concerning money laundering and similar activities.

58



--------------------------------------------------------------------------------



 



          §6.25 No Fraudulent Intent.
     Neither the execution and delivery of this Agreement or any of the other
Loan Documents nor the performance of any actions required hereunder or
thereunder is being undertaken by Borrower or any other Loan Party with or as a
result of any actual intent by any of such Persons to hinder, delay or defraud
any entity to which any of such Persons is now or will hereafter become
indebted.
          §6.26 Transaction in Best Interests of Loan Parties; Consideration.
     The transactions evidenced by this Agreement and the other Loan Documents
are in the best interests of the Loan Parties. The direct and indirect benefits
to inure to the Loan Parties pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in Section 548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration,” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the
Obligations of the Loan Parties pursuant to this Agreement and the other Loan
Documents.
          §6.27 Solvency.
     As of the Closing Date and after giving affect to the transactions
contemplated by this Agreement and the other Loan Documents, including all of
the Loans made or to be made, and Letters of Credit issued or to be issued,
hereunder, with respect to the Loan Parties taken as a whole, (a) the fair value
of their assets on a going concern basis is greater than the amount of their
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated, (b) the present fair
saleable value of their assets is not less than the amount that will be required
to pay the probable liability on their debts as they become absolute and
matured, (c) they will be able to pay their debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business (taking into account all available financing
options), (d) they do not intend to, and do not believe that they will, incur
debts or liabilities beyond their ability to pay as such debts and liabilities
mature and (e) they are not engaged in business or a transaction, and are not
about to engage in business or a transaction, for which their property would
constitute unreasonably small capital.
          §6.28 No Bankruptcy Filing.
     No Loan Party is contemplating either the filing of a petition by it under
any state or federal bankruptcy or insolvency laws or the liquidation of its
assets or property, and to Borrower’s Knowledge, no Person is contemplating the
filing of any such petition against any Loan Party.
          §6.29 Other Debt.
     Neither any Loan Party nor any of their respective Subsidiaries nor any
Joint Venture are in default (after giving effect to applicable grace periods)
in the payment of any Indebtedness or the terms of any agreement, mortgage, deed
of trust, security agreement, financing agreement, indenture or other lease to
which any of them is a party which default, either singly or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Neither any Loan

59



--------------------------------------------------------------------------------



 



Party nor any of their respective Subsidiaries are a party to or bound by any
agreement, instrument or indenture that may require the subordination in right
or time of payment of any of the Obligations to any other Indebtedness or
obligation of Borrower, any other Loan Party or any of their respective
Subsidiaries. Set forth on Schedule 6.29 is a description of the Permitted
Existing Indebtedness. Nothing in this §6.29 shall alter or affect the
provisions of §8.1.
          §6.30 Tax Shelter Representation.
     No Loan Party intends to treat the Loans, and/or related transactions as
being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). In the event any Loan Party determines to take any
action inconsistent with such intention, Borrower will promptly notify Agent
thereof. If Borrower so notifies Agent, Borrower acknowledges that one or more
of Lenders may treat its Loans as part of a transaction that is subject to
Treasury Regulation Section 301.6112-1, and such Lender or Lenders, as
applicable, will maintain the lists and other records required by such Treasury
Regulation.
§7. AFFIRMATIVE COVENANTS OF LOAN PARTIES
     Borrower and the other Loan Parties (as applicable) covenant and agree
that, so long as any Loan, Note, Letter of Credit or other Obligation (other
than contingent indemnification obligations for which no claim has been
asserted) is Outstanding or any Lender has any obligation to make any Loans or
Agent has any obligation to issue any Letter of Credit:
          §7.1 Punctual Payment.
     Borrower will duly and punctually pay or cause to be paid the principal and
interest on the Loans and all interest and fees provided for in this Agreement,
all in accordance with the terms of this Agreement and the Notes as well as all
other sums owing pursuant to the Loan Documents.
          §7.2 Maintenance of Office.
     Each Loan Party will maintain its chief executive office at 1300 South
MoPac Expressway, Austin, Texas 78746, or at such other place in the United
States of America as Borrower or Forestar Group shall designate upon at least
thirty (30) days prior written notice to Agent and Lenders, where notices,
presentations and demands to or upon the Loan Parties in respect of the Loan
Documents may be given or made. The Loan Parties agree that, in the event of any
such change, they will execute and deliver such amendments and other documents
as Agent may request to maintain Agent’s perfected Lien on the Collateral.
          §7.3 Records and Accounts.
     Each Loan Party will, and will cause its Subsidiaries to, keep true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with GAAP, as revised from time to time. No Loan
Party shall, without the prior written consent of Agent, make, or permit any of
its Subsidiaries to make, any material change to the accounting procedures used
by them in preparing the financial statements and other information described in
§6.4 except as required by law or as required by GAAP. No Loan Party shall
change, or permit any of its Subsidiaries to change, its fiscal year without the
prior written consent of Agent.

60



--------------------------------------------------------------------------------



 



          §7.4 Financial Statements, Certificates and Information.
     Forestar Group and Borrower will deliver to Agent:
          (a) not later than one hundred (100) days after the end of each fiscal
year of Forestar Group, the audited Consolidated balance sheet of Forestar Group
and its Subsidiaries as of the end of such year, and the related statements of
income, changes in capital and cash flows for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP, and
accompanied by an auditor’s report prepared without qualification by a
nationally recognized accounting firm reasonably acceptable to Agent, and any
other information Agent may require to complete a financial analysis of Forestar
Group and its Subsidiaries; provided that so long as Forestar Group is required
to file its audited financial statements with the Securities and Exchange
Commission, the delivery of such filed financial statements shall satisfy the
foregoing requirements of this clause (a);
          (b) not later than forty-five (45) days after the end of each fiscal
quarter of Forestar Group and its Subsidiaries (excluding the fourth fiscal
quarter in each year), copies of the balance sheet of Forestar Group and its
Subsidiaries as of the end of such quarter, and the related statements of
income, changes in capital and cash flows for the portion of Forestar Group’s
fiscal year then elapsed, all in reasonable detail and prepared on a
Consolidated basis in accordance with GAAP (other than the inclusion of
footnotes); provided that so long as Forestar Group is required to file its
quarterly financial statements with the Securities and Exchange Commission, the
delivery of such filed financial statements shall satisfy the foregoing
requirements; together with a certification by the Principal Financial Officer
of Forestar Group that the information contained in such financial statements
fairly presents, in all material respects, the financial position of Forestar
Group and its Subsidiaries on the date thereof (subject to year-end
adjustments);
          (c) simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) of this §7.4, a statement (a “Compliance
Certificate”) certified by the Principal Financial Officer of Forestar Group in
the form of Exhibit B hereto (or in such other form as Agent may approve from
time to time) setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §8.3(i), §8.7 and §9 and the other
covenants described therein, and (if applicable) reconciliations to reflect
changes in GAAP since the Balance Sheet Date;
          (d) concurrently with the delivery of the financial statements
described in subsections (a) and (b) of this §7.4, a certificate signed by the
Principal Financial Officer of Forestar Group to the effect that, having read
this Agreement, and based upon an examination which such officer deems
sufficient to enable such officer to make an informed statement, such officer is
not aware of any Default or Event of Default, or if such Default or Event of
Default has occurred, specifying the facts with respect thereto;
          (e) within twenty (20) days after the end of each calendar month, a
certificate in the form of Exhibit E attached hereto (a “Borrowing Base
Certificate”), certified by a Principal Financial Officer of Forestar Group,
pursuant to which Forestar Group shall calculate the amount of the Borrowing
Base as of the end of the immediately preceding calendar month. All income,

61



--------------------------------------------------------------------------------



 



expense and value associated with Mortgaged Property or Negative Pledge Property
or other assets disposed of during such calendar month will be eliminated from
calculations, where applicable;
          (f) simultaneously with the delivery of the Compliance Certificate
referred to in subsection (c) of this §7.4, a statement, certified as true and
correct by the Principal Financial Officer of Forestar Group, of all
Indebtedness of Forestar Group and its Subsidiaries as the end of such fiscal
quarter, including, with respect to each such Indebtedness, the original
principal amount thereof and outstanding principal amount as of the end of such
fiscal quarter, the amount remaining undisbursed, if any, the maturity date and
any extension options, the required monthly payments of principal and interest,
the identity of the lender, the interest rate, the collateral for such
Indebtedness, whether such Indebtedness is recourse or Non-recourse
Indebtedness, and whether any default or event of default exists with respect to
such Indebtedness;
          (g) if requested by Agent, copies of all annual federal income tax
returns and amendments thereto of Forestar Group and its Subsidiaries;
          (h) not later than March 1 of each year during the term of the Loan,
the Budget for Forestar Group and its Subsidiaries for such calendar year. Such
Budget shall be in form reasonably satisfactory to Agent and shall be submitted
to Agent together with a narrative description of the assumptions upon which the
Budget is based and such other information as Agent may request;
          (i) not later than March 1 of each year during the term of the Loan,
projected statements of profit and loss and cash flows for Forestar Group and
its Subsidiaries, prepared on a quarterly basis, for the current calendar year
and next succeeding calendar year. Such projections shall be in form reasonably
satisfactory to Agent and shall be submitted to Agent together with a narrative
description of the assumptions upon which such projections are based and such
other information as Agent may request;
          (j) simultaneously with the delivery of the Compliance Certificate
referred to in subsection (c) of this §7.4, an updated Schedule 6.20(g)
reflecting the addition or the expiration or termination of any material
agreements described in §6.20(g) or a certification from Borrower that there
have been no changes in that Schedule; and
          (k) from time to time such other financial data and information
pertaining to Forestar Group, its Subsidiaries, the Joint Ventures and the
Mortgaged Properties and Negative Pledge Properties, as Agent or any Lender may
reasonably request from time to time.
          §7.5 Notices.
          (a) Defaults. Borrower or Forestar Group will promptly notify Agent in
writing of the occurrence of any Default or Event of Default. If any Person
shall give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, obligation or other evidence of Indebtedness in an outstanding
principal amount of at least $10,000,000, to which or with respect to which
Borrower or any other Loan Party is a party or obligor, whether as principal or
surety, and such event of default would permit the holder of such note or
obligation or other evidence of

62



--------------------------------------------------------------------------------



 



Indebtedness to accelerate the maturity thereof or the existence of which
claimed default might become an Event of Default under §12.1(f), Borrower shall
forthwith give written notice thereof to Agent, describing the notice or action
and the nature of the claimed default. Borrower or Forestar Group shall also
promptly notify Agent in writing of any exercise of remedies by the holder of
such note, obligation or other evidence of Indebtedness (or any agent or
representative thereof) with respect to such event of default.
          (b) Environmental Events. Borrower or Forestar Group will promptly
give notice to Agent (i) upon Borrower or Forestar Group obtaining knowledge of
any potential or known Release, or threat of Release, of any Hazardous
Substances at or from any Mortgaged Property, Negative Pledge Property or other
Real Estate that, either singly or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; (ii) of any violation of any
Environmental Law that any Loan Party reports in writing or is reportable by any
Loan Party in writing (or for which any written report supplemental to any oral
report is made) to any federal, state or local environmental agency that, either
singly or in the aggregate, could reasonably be expected to have a Material
Adverse Effect and (iii) upon becoming aware thereof, of any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any federal, state or local
environmental agency or board, that in either case could reasonably be expected
to have a Material Adverse Effect.
          (c) Notification of Claims Against Collateral. Borrower or Forestar
Group will, promptly upon obtaining Knowledge thereof, notify Agent in writing
of any claims pertaining to the Collateral or other property of the Loan Parties
which, either singly or in the aggregate, could reasonably be expected to exceed
$1,000,000, as well as any setoff, withholdings or other defenses to which any
of the Collateral, or the rights of Agent or Lenders with respect to the
Collateral, are subject, in each case, other than related to Permitted Liens.
          (d) Notice of Litigation and Judgments. Borrower or Forestar Group
will give notice to Agent in writing within fifteen (15) days of becoming aware
of any litigation or proceedings threatened in writing or any pending litigation
and proceedings affecting any of the Loan Parties or their Subsidiaries or to
which any of such Persons is or is to become a party involving an uninsured
claim against any of such Persons that could reasonably be expected to have a
Material Adverse Effect and stating the nature and status of such litigation or
proceedings. Borrower or Forestar Group will give notice to Agent, in writing,
in form and detail satisfactory to Agent and each of Lenders, within ten
(10) days of any judgment not covered by insurance, whether final or otherwise,
against any of the Loan Parties in an amount, whether singly or in the
aggregate, in excess of $1,000,000.
          (e) ERISA. Borrower or Forestar Group will give notice to Agent within
five (5) Business Days after Borrower or any ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any ERISA Reportable Event with respect
to any Guaranteed Pension Plan, or knows that the plan administrator of any such
plan has given or is required to give notice of any such ERISA Reportable Event;
(ii) receives a copy of any notice of withdrawal liability under Title IV of
ERISA with respect to a Multiemployer Plan; or (iii) receives any notice from
the PBGC under Title IV of ERISA of an intent to terminate or appoint a trustee
to administer any Guaranteed Pension Plan.

63



--------------------------------------------------------------------------------



 



          (f) Notice of Material Adverse Effect. Borrower or Forestar Group will
give notice to Agent in writing within fifteen (15) days of becoming aware of
the occurrence of any event or circumstance which could reasonably be expected
to have a Material Adverse Effect.
          (g) Notice of Tax-Sharing Agreement Claims. Borrower or Forestar Group
will give notice to Agent within fifteen (15) days after Forestar Group’s
receipt of written notice of any material claim for indemnity under the Spin-off
Tax Sharing Agreement, together with copies of all material correspondence and
other information relating to such claim.
          §7.6 Existence; Maintenance of Properties.
     Except as permitted under §8.4, the Loan Parties will do or cause to be
done all things necessary to preserve and keep in full force and effect their
respective legal existences and good standing in their respective jurisdictions
of incorporation, organization or formation (as the case may be) and those of
their respective Subsidiaries. Except as permitted under §8.4, the Loan Parties
will do or cause to be done all things necessary to preserve or establish their
respective good standing as a foreign entity and due authorization to do
business in the jurisdictions described in §6.1(a)(ii) and that of their
respective Subsidiaries. Except as permitted under §8.4, each Loan Party will do
or cause to be done all things necessary to preserve and keep in full force all
of its rights and franchises and those of its Subsidiaries, except where the
failure to preserve such rights and franchises would not reasonably be expected
to have a Material Adverse Effect.
          §7.7 Insurance.
          (a) Maintenance of Insurance. Each Loan Party will maintain with
financially sound and reputable insurers not Affiliates of Borrower that are
licensed to do business in the State where the policy is issued and, with
respect to any property and casualty insurance, also in the States where the
Mortgaged Property or Negative Pledge Property is located, insurance with
respect to its properties and business against such casualties and
contingencies, as shall be in accordance with the general practices of
businesses engaged in similar activities in similar geographic areas, and in
amounts, containing such terms, in such forms and for such periods as may be
reasonable and prudent in accordance with sound business practices and the
determination of management of the Loan Parties. Within five (5) Business Days
after the Spin-off Effective Date, Borrower shall furnish to Agent a certificate
setting forth in reasonable detail the nature and extent of all insurance
maintained by Borrower and each other Loan Party, and shall cause each issuer of
an insurance policy to provide Agent with an endorsement (i) showing Agent as a
loss payee with respect to each policy of property or casualty insurance and
naming Agent as an additional insured with respect to each policy of liability
insurance, (ii) providing that 30 days’ notice will be given to Agent prior to
any cancellation of, or material reduction or change in coverage provided by or
other material modification to such policy, and also a cross
liability/severability endorsement. From and after the Spin-off Effective Date,
Forestar Group or the other Loan Parties shall be responsible for all premiums
on insurance policies. Upon Agent’s request, Borrower or Forestar Group shall
deliver duplicate originals or certified copies of all such policies to Agent,
and shall promptly furnish to Agent all renewal notices and evidence that all
premiums or portions thereof then due and payable have been paid. At least
fifteen (15) days prior to the expiration date of the policies, Forestar Group
shall deliver to Agent evidence of continued coverage, including a certificate
of insurance, as may be satisfactory to Agent.

64



--------------------------------------------------------------------------------



 



          (b) Endorsements. From and after the Spin-off Effective Date, in
addition to the endorsements referred to in §7.7(a), all policies of insurance
required by this Agreement shall contain clauses or endorsements to the effect
that (i) no act or omission of any Loan Party, anyone acting for any Loan Party
(including, without limitation, any representations made in the procurement of
such insurance), which might otherwise result in a forfeiture of such insurance
or any part thereof, no occupancy or use of the Mortgaged Property and the
Negative Pledge Property for purposes more hazardous than permitted by the terms
of the policy, and no foreclosure or any other change in title to the Mortgaged
Property and the Negative Pledge Property or any part thereof, shall affect the
validity or enforceability of such insurance insofar as Agent is concerned,
(ii) the insurer waives any right of setoff, counterclaim, subrogation, or any
deduction in respect of any liability of any of the Loan Parties, and Agent,
(iii) such insurance is primary and without right of contribution from any other
insurance which may be available, (iv) such policies shall not be modified,
canceled or terminated prior to the scheduled expiration date thereof without
the insurer thereunder giving at least thirty (30) days prior written notice to
Agent by certified or registered mail, and (v) that Agent or Lenders shall not
be liable for any premiums thereon or subject to any assessments thereunder, and
shall in all events be in amounts sufficient to avoid any coinsurance liability.
Upon request by Borrower, Agent and Borrower may approve variations in the
foregoing requirements from time to time.
          (c) Blanket Policies. Prior to the Spin-off Effective Date, such
insurance may be provided under blanket policies of insurance obtained by
Temple-Inland, and from and after the Spin-off Effective Date, under blanket
policies of insurance obtained by Forestar Group. Such blanket policies may
cover additional locations and property of Borrower and other Persons not
included in the Mortgaged Properties or the Negative Pledge Properties, provided
that such blanket policies comply with all of the terms and provisions of this
§7.7 and contain endorsements or clauses assuring that any claim recovery will
not be less than that which a separate policy would provide, including, without
limitation, a priority claim provision with respect to property insurance and an
aggregate limits of insurance endorsement in the case of liability insurance.
Upon request by Borrower, Agent and Borrower may approve variations in the
foregoing requirements from time to time.
          (d) No Separate Insurance. Borrower shall not carry separate
insurance, concurrent in kind or form or contributing in the event of loss, with
any insurance required under this Agreement unless such insurance complies with
the terms and provisions of this §7.7.
          §7.8 Taxes.
     Each Loan Party will duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon it and the Mortgaged Properties and the
Negative Pledge Properties owned by it, including, without limitation, any
payments in lieu of taxes, sales and activities, or any part thereof, or upon
the income or profits therefrom, as well as all claims for labor, materials or
supplies that if unpaid might by law become a lien or charge upon any of its
property or the property of any other Loan Party or their respective
Subsidiaries; provided that any such tax, assessment, charge, levy or claim need
not be paid if (a) the validity or amount thereof shall currently be contested
in good faith by appropriate proceedings, (b) no Mortgaged Property or Negative
Pledge Property nor any portion thereof or interest therein would be in any
danger of

65



--------------------------------------------------------------------------------



 



sale, forfeiture or loss by reason of such proceeding and (c) the Loan Party
shall have set aside on its books adequate reserves in accordance with GAAP with
respect thereto; and provided further that Borrower will pay, or cause to be
paid, all such taxes, assessments, charges, levies or claims forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor.
          §7.9 Inspection of Mortgaged Properties, Negative Pledge Properties
and Books.
     Borrower shall permit or cause the other Loan Parties and their respective
Subsidiaries to permit, Lenders, through Agent or any representative designated
by Agent, at Borrower’s expense and upon reasonable prior notice to visit and
inspect any of the Mortgaged Properties and the Negative Pledge Properties, to
examine the books of account of Borrower and the other Loan Parties and their
respective Subsidiaries (and to make copies thereof and extracts therefrom) and
to discuss the affairs, finances and accounts of Borrower and the other Loan
Parties and their respective Subsidiaries with, and to be advised as to the same
by, its officers, all at such reasonable times and intervals as Agent or any
Lender may reasonably request (provided, however, that so long as no Event of
Default shall have occurred and be continuing, Borrower shall not be required to
pay for such visits and inspections more often than once in any twelve
(12) month period).
          §7.10 Compliance with Laws, Contracts, Licenses, and Permits.
     Borrower will comply and cause each of the other Loan Parties and their
respective Subsidiaries to comply, in all respects with (i) all applicable laws,
ordinances, regulations and requirements now or hereafter in effect wherever its
business is conducted, including all Environmental Laws, (ii) the provisions of
its Organizational Documents, (iii) all mortgages, indentures, contracts,
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (iv) all applicable decrees, orders, and judgments, and
(v) all licenses and permits required by applicable laws and regulations for the
conduct of its business or the ownership, use or operation of its properties,
except in each case where the failure to so comply would not reasonably be
expected to have a Material Adverse Effect. If at any time while any Loan, Note
or Letter of Credit is outstanding or Lenders have any obligation to make Loans
hereunder, or Agent has any obligation to issue Letters of Credit hereunder, any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that Borrower or any other Loan Party may fulfill any of their obligations
hereunder or under the other Loan Documents, Borrower will promptly take or
cause to be taken all steps necessary to obtain such authorization, consent,
approval, permit or license and furnish Agent and Lenders with evidence thereof.
          §7.11 Sweep of Certain Funds in Operating Accounts of Loan Parties and
Subsidiaries.
     The Loan Parties each agree to take all necessary steps, including the
execution and delivery of all necessary notices and other documentation to the
applicable Deposit Account Banks, to establish and maintain in effect at all
times instructions that all collected funds held in the operating accounts of
each Loan Party (other than Borrower) and its wholly-owned Subsidiaries (other
than SPE Subsidiaries) be swept on a daily basis into Borrower’s primary
Operating Account that is subject to a Deposit Account Control Agreement in
favor of Agent,

66



--------------------------------------------------------------------------------



 



provided that such Loan Parties and their wholly-owned Subsidiaries (other than
SPE Subsidiaries) collectively may retain an amount not exceeding $15,000,000 in
their operating accounts at any time.
          §7.12 Further Assurances.
     Borrower will cooperate, and cause the other Loan Parties to cooperate,
with Agent and Lenders and execute such further instruments and documents as
Lenders or Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.
          §7.13 Project Approvals.
     Borrower will give all such notices to, and take all such other actions
with respect to, such governmental authority as may be required under applicable
Requirements to use, occupy and, where applicable, develop, the Mortgaged
Properties and the Negative Pledge Properties. Borrower will duly perform and
comply with, and cause each applicable other Loan Party to perform and comply
with, all of the terms and conditions of all Project Approvals obtained at any
time.
          §7.14 Timber Affirmative Covenants.
          (a) Management. Borrower shall use its best efforts to operate the
Timberland using silvicultural and harvesting practices and non-binding guidance
issued with respect to the management and harvesting of timberlands by
Governmental Authorities in the States where the Real Property is located, it
being understood, however, that Borrower does not intend to replant or reseed
for timber.
          (b) Damage. Borrower will promptly notify Agent of any damage to the
Timberland affecting more than 10,000 acres.
          (c) Fire Protection. Measures shall be taken which are reasonably
necessary to protect the Timberland from loss by fire.
          (d) Notice of Appraisal or Cruise. Borrower shall promptly provide to
Lenders a copy of any appraisal or cruise related to the Timberland.
          (e) Timber Purchase Agreement. Borrower shall not consent to, and
shall not permit any other Loan Party signatory thereto to consent to, any
amendment, supplement, waiver or other modification, termination or assignment
of the Timber Purchase Agreement (or, prior to the effective date thereof, to
the form of the Timber Purchase Agreement attached to the Forestar Form 10)
which could reasonably be expected to be adverse to the interests of Agent and
Lenders without the prior consent of Agent, and shall furnish Agent all
information available to Borrower, as well as any additional information
reasonably requested by Agent, with respect thereto.
          (f) Timber Sale and Release. Borrower shall be permitted to cut, or
allow others to cut, Timber from the Timberland on the terms and conditions set
forth in this Agreement, and so as not to result in a violation of the covenants
contained in §9. The Lien of

67



--------------------------------------------------------------------------------



 



the Security Deeds (and the related security interests under the Uniform
Commercial Code) against any cut or severed Timber (but not the proceeds
thereof, it being the intent hereof that Agent’s Lien, on behalf of Lenders, and
security interest continue in the proceeds) shall be automatically released,
without any action by any of Borrower, any other Loan Party, Agent or Lenders,
upon the sale thereof by the applicable Loan Party. Borrower shall pay to Agent
all reasonable fees, costs and expenses incurred by Agent in connection with any
such partial releases including, without limitation, legal, appraisal and
accounting fees incurred by Agent and all other expense, and recording and title
insurance and title expenses.
          (g) Post-Default Restrictions. Upon the occurrence and during the
continuation of an Event of Default, upon notice from Agent to Borrower to such
effect, Borrower shall not enter into any new Timber cutting or stumpage
agreements pertaining to the Mortgaged Property or harvest Timber (or permit
Timber to be harvested) from the Mortgaged Property in excess of Borrower’s
harvesting plan then in effect, in each case without Agent’s prior written
consent.
          §7.15 Plan Assets.
     Borrower will do, or cause to be done, all things necessary to ensure that
none of the Collateral will be deemed to be Plan Assets at any time.
          §7.16 Failure to Consummate Spin-off Transaction.
     In the event the Spin-off Effective Date shall not have occurred on or
before December 31, 2007 (or such later date as Agent may approve in its sole
discretion), the Loan Parties will promptly negotiate in good faith with Agent
and Lenders, and will execute and deliver appropriate amendment documents, to
modify and supplement the definitions, representations, warranties, covenants,
Events of Default and other provisions of this Agreement and the other Loan
Documents as Agent and Lenders may reasonably request to reflect that the Loan
Parties remain wholly owned direct or indirect Subsidiaries of Temple-Inland,
that Forestar Group is not a stand-alone public company as contemplated by this
Agreement and to provide Agent and Lenders with substantially the same benefits
and protections as they would have had under this Agreement and the other Loan
Documents if the Spin-off Transaction had been consummated.
          §7.17 Business Operations.
     Each Loan Party shall, and shall cause its Subsidiaries to operate its
respective business generally in substantially the same manner as has been
previously conducted and businesses reasonably related thereto, and the Loan
Parties shall not, nor shall they cause or permit their Subsidiaries to,
materially change the nature of such business or engage in any other unrelated
businesses or activities. Each Loan Party shall further, and shall cause its
Subsidiaries to, operate their respective businesses in compliance with the
terms and conditions of the Loan Documents relating to such business.

68



--------------------------------------------------------------------------------



 



          §7.18 Registered Servicemark.
     Without the prior written consent of Agent, such consent not to be
unreasonably withheld or delayed, no Mortgaged Property or Negative Pledge
Property shall be owned or operated by Borrower or any other Loan Party under
any registered or protected trademark, tradename, servicemark or logo. Without
limiting the foregoing, Agent may condition its consent to the use of any of the
foregoing upon the granting to Agent for the benefit of Lenders of a perfected
first priority security interest therein.
          §7.19 Mineral Activities.
          (a) Except as permitted hereby, the Loan Parties shall not undertake
or operate or cause to be undertaken or operated for the benefit of, or as agent
for, any Loan Party, or under any lease of the Real Estate, whether directly or
indirectly, any Mineral Activity. Any Mineral Activity on the Timberland, with
respect to minerals owned by any Loan Party, if any, shall be carried out by
third party lessees or operators (which may include Joint Ventures) under bona
fide Mineral Rights Leases.
          (b) The Loan Parties shall use their commercially reasonable efforts
to require that Mineral Activity conducted on the Timberland is conducted in
accordance with all applicable laws and regulations, including specifically
Environmental Laws.
          (c) All Mineral Activity shall be in accordance with the requirements
of §7.19(a).
          (d) Borrower shall keep and maintain at its offices adequate and
accurate books and records of all Mineral Activity and the payments received
therefrom.
          (e) The Loan Parties shall comply, and shall require any third parties
to comply, in all material respects with the terms and conditions of the Mineral
Rights Leases and with all Laws concerning the exploration, extraction, removal
and transportation of Minerals with respect to the Timberland.
          §7.20 More Restrictive Agreements.
     Without limiting the terms of §8.1, should Borrower or any Subsidiary enter
into or modify any agreements or documents pertaining to any existing or future
Indebtedness which agreements or documents include financial covenants which are
individually or in the aggregate more restrictive against Borrower or such
Subsidiary than those set forth in §9, Borrower shall promptly notify Agent and,
if requested by the Required Lenders, Borrower, Agent, and the Required Lenders
shall promptly amend this Agreement and the other Loan Documents to include some
or all of such more restrictive provisions as determined by the Required Lenders
in their sole discretion.
          §7.21 Additional Subsidiaries; Additional Guarantors.
          Within thirty (30) days of any Person becoming a wholly owned, direct
or indirect Subsidiary of Borrower after the Closing Date (other than an
Excluded Subsidiary), or after an

69



--------------------------------------------------------------------------------



 



Excluded Subsidiary ceases to qualify as such, Borrower will provide Agent with
written notice thereof setting forth information in reasonable detail describing
the scope and approximate amount of all assets of such Subsidiary and shall
(a) cause such Subsidiary to execute and deliver to Agent a Joinder Agreement
(Guarantor), (b) cause the Equity Interests in such Subsidiary (other than an
SPE Subsidiary) to be pledged by joinder or amendment to the Pledge Agreement,
and (c) cause such Subsidiary and each required Loan Party to deliver such
additional documents and certificates under such clauses as Agent reasonably
shall request, certified resolutions and other Organizational Documents and
authorizing documents of such Subsidiary and favorable opinions of counsel to
such Subsidiary, all in form and substance reasonably acceptable to Agent. Any
document (other than opinions) or certificate delivered in connection with this
§7.21 shall constitute a Loan Document. Forestar Group shall not create or
acquire any Subsidiaries after the Closing Date unless such Subsidiaries are
direct or indirect Subsidiaries of Borrower.
          §7.22 Future Advances Tax Payment.
     Borrower will pay to Agent, on demand, any (or any additional) mortgage,
recording, intangible, documentary stamp or other similar taxes and charges
which Agent reasonably determines to be payable to any state or any county or
municipality thereof in which any of the Mortgaged Properties are located, and
will deliver to Agent, promptly upon request, such affidavits or other
information which Agent reasonably determines to be necessary in connection with
any Loans or other extensions of credit pursuant to this Agreement, the
extension of the Maturity Date or any other reason, in order to insure that the
Mortgages on Mortgaged Property located in such state secure Borrower’s
Obligations.
§8. CERTAIN NEGATIVE COVENANTS OF LOAN PARTIES
     Borrower and the other Loan Parties (as applicable) covenant and agree
that, so long as any Loan, Note, Letter of Credit or other Obligation (other
than contingent indemnification obligations for which no claim has been
asserted) is outstanding or any Lender has any obligation to make any Loans or
Agent has any obligation to issue any Letter of Credit:
          §8.1 Restrictions on Indebtedness.
     Subject to the further restrictions of §9.1, the Loan Parties will not, and
will not permit any of their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:
               (i) the Obligations;
               (ii) Indebtedness of Borrower to any Subsidiary that is a
Guarantor or Indebtedness of any Subsidiary to Borrower or another Subsidiary
that is a Guarantor;
               (iii) to the extent constituting Indebtedness, liabilities in
respect of taxes, assessments, governmental charges or levies and claims for
labor, materials and supplies to the extent that payment therefor shall not at
the time be required to be made in accordance with the provisions of §7.8;

70



--------------------------------------------------------------------------------



 



               (iv) contingent obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted under §8.8;
               (v) Indebtedness in respect of judgments or awards that would not
constitute an Event of Default;
               (vi) obligations under any Hedge Agreement incurred in the
ordinary course of business for bona fide hedging purposes;
               (vii) Indebtedness owing to insurance carriers or finance
companies and incurred to finance insurance premiums of any Loan Party in the
ordinary course of business in a principal amount not to exceed at any time the
amount of such insurance premiums to be paid by such Loan Party;
               (viii) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
drawn against insufficient funds in the ordinary course of business, or pursuant
to netting services or otherwise in connection with deposit accounts;
               (ix) endorsements for collection, deposit or negotiation and
warranties of products or services, in each case incurred in the ordinary course
of business;
               (x) Indebtedness in connection with surety (or similar) bonds,
letters of credit and performance bonds obtained in the ordinary course of
business in connection with workers’ compensation obligations of the Loan
Parties and in connection with other surety and performance bonds in the
ordinary course of business;
               (xi) Permitted Existing Indebtedness, including any Permitted
Refinancing Indebtedness;
               (xii) Non-Recourse Indebtedness (including the Loan Parties’
share of Non-Recourse Indebtedness incurred by any Joint Venture) in an
aggregate principal amount not exceeding $150,000,000 at any time, provided that
(a) such Non-Recourse Indebtedness is secured solely by either (1) property
wholly owned by Borrower or another Loan Party that is not included in the
Borrowing Base, or (2) by property wholly owned by a Joint Venture, (b) Borrower
shall have provided Agent (if requested by Agent) with true, correct and
complete copies of the substantially final operative loan documents with respect
to such Indebtedness at least five (5) Business Days prior to the incurrence of
such Indebtedness, (c) Borrower shall have provided to Agent a certificate that
(i) no Default or Event of Default exists or would be caused by the incurrence
of such Indebtedness, (ii) the leverage ratio of such Non-Recourse Indebtedness
relative to the value of the Real Estate securing the same shall, at the time
such Indebtedness is incurred, be less than seventy-five percent (75%), and
(iii) with respect to any Non-Recourse Indebtedness of a Joint Venture, a
portion of which is allocable to the Loan Parties for purposes of this
§8.1(xii), the leverage ratio of such Non-Recourse Indebtedness of such Joint
Venture relative to the value of the Real Estate of such Joint Venture securing
the same, shall at the time such Indebtedness is incurred, be less than
seventy-five percent (75%); and (d) only Permitted Recourse Undertakings shall
be permitted in connection with such Non-Recourse Indebtedness;

71



--------------------------------------------------------------------------------



 



               (xiii) Indebtedness (other than Non-Recourse Indebtedness) in an
aggregate principal amount not exceeding $50,000,000 at any time (including the
portion of all Joint Venture Indebtedness that is recourse to any Loan Party),
provided that (a) such Indebtedness is secured solely by property wholly owned
by either by Borrower or its Subsidiaries that is not included in the Borrowing
Base, or by property wholly owned by a Joint Venture, and (b) Borrower shall
have provided to Agent a certificate that (i) no Default or Event of Default
exists or would be caused by the incurrence of such Indebtedness, (ii) the
leverage ratio of such Indebtedness relative to the value of the property
securing the same shall, at the time such Indebtedness is incurred, be less than
seventy-five percent (75%), and (iii) with respect to any Indebtedness of a
Joint Venture, a portion of which is allocable to the Loan Parties for purposes
of this §8.1(xiii), the ratio of such Indebtedness of such Joint Venture
relative to the value of the Joint Venture’s property securing the same, shall,
at the time such Indebtedness is incurred, be less than seventy-five percent
(75%); provided, however, that the portion of any secured surety bond
Indebtedness in excess of $15,000,000 permitted pursuant to §8.1(xiv) shall be
counted against the $50,000,000 limit provided in this paragraph; and
               (xiv) surety, statutory or appeal bonds or similar obligations
incurred in the ordinary course of business under which the Loan Parties’
collective potential exposure shall not at any time exceed $50,000,000, of which
up to $25,000,000 may be secured by Liens pursuant to §8.2(iii).
          §8.2 Restrictions on Liens, Etc.
     The Loan Parties will not, and will not permit any of their respective
Subsidiaries to, (a) create or incur or suffer to be created or incurred or to
exist any lien, encumbrance, mortgage, pledge, negative pledge, charge,
restriction or other security interest of any kind upon any of its property or
assets of any character whether now owned or hereafter acquired, or upon the
income or profits therefrom; (b) transfer any of its property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; or (d) sell,
assign, pledge or otherwise encumber any accounts, contract rights, general
intangibles, chattel paper or instruments, with or without recourse
(collectively the “Liens”); provided that the Loan Parties may, and may permit
their respective Subsidiaries to, create or incur or suffer to be created or
incurred or to exist any of the following (the “Permitted Liens”):
               (i) Liens for taxes, assessments and other governmental charges
or claims for labor, material or supplies in respect of obligations not overdue
or being contested in good faith;
               (ii) Liens in favor of Agent and Lenders under the Loan
Documents;
               (iii) Liens on properties of any Loan Party or their respective
Subsidiaries other than the Mortgaged Property, any other Collateral or any
interest therein (including the rents, issues and profits therefrom) in respect
of Indebtedness which is permitted by §8.1(xi) §8.1(xii), §8.1(xiii) or
§8.1(xiv);

72



--------------------------------------------------------------------------------



 



               (iv) Liens arising in the ordinary course of business (including
(A) Liens of carriers, warehousemen, mechanics, landlords and materialmen and
other similar Liens imposed by law and (B) Liens incurred in connection with
worker’s compensation, unemployment compensation and other types of social
security (excluding Liens arising under ERISA) or in connection with surety
bonds, bids, performance bonds and similar obligations) for sums not overdue or
being diligently contested in good faith by appropriate proceedings and not
involving any deposits or advances or borrowed money or the deferred purchase
price of property or services and, in each case, for which it maintains adequate
reserves in accordance with GAAP and the execution or other enforcement of which
is effectively stayed;
               (v) Liens described on Schedule 8.2 as of the Closing Date;
               (vi) options on property and rights of transferees pending the
transfer thereof otherwise permitted by this Agreement;
               (vii) attachments, appeal bonds, judgments and other similar
Liens, with respect to judgments that do not otherwise result in or cause an
Event of Default;
               (viii) easements, rights of way, zoning ordinances, entitlements,
minor defects or irregularities in title or survey, building codes and other
land use laws and environmental restrictions, regulations and ordinances, and
other similar Liens regulating the use or occupancy of real property or the
activities conducted thereon which are imposed by a governmental authority
having jurisdiction over such real property which are not violated in any
material respect by the current use or occupancy of such real property and do
not interfere in any material respect with the ordinary operation of the
business of any Loan Party;
               (ix) leases or subleases granted to others not interfering in any
material respect with the business of any Loan Party and any interest or title
of a lessor under any lease;
               (x) licenses or sublicenses of intellectual property granted in
the ordinary course of business;
               (xi) Liens arising under Article 2 or Article 4 of the Uniform
Commercial Code and customary banker’s liens and rights of set-off, revocation,
refund or chargeback in favor of banks or other financial institutions where the
Loan Parties maintain deposits in the ordinary course of business;
               (xii) Liens arising from precautionary Uniform Commercial Code
financing statements regarding operating leases or consignments;
               (xiii) Liens deemed to exist in connection with repurchase
agreements and other similar investments to the extent such Investments are
permitted under this Agreement;
               (xiv) the replacement, extension or renewal of any Lien permitted
by clause (iii) above upon or in the same property subject thereto arising out
of the extension, renewal or replacement of the Indebtedness secured thereby;

73



--------------------------------------------------------------------------------



 



               (xv) Liens existing on any asset of a Person at the time such
Person becomes a Subsidiary of Borrower and not created in contemplation of such
event; and
               (xvi) other Liens, excluding Liens on Collateral, securing
amounts (other than Indebtedness for borrowed money) in an aggregate amount not
to exceed $1,000,000.
          §8.3 Restrictions on Investments.
     The Loan Parties will not make or permit to exist or to remain outstanding
any Investment except Investments in:
          (a) marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by any Loan
Party;
          (b) marketable direct obligations of any of the following: Federal
Home Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home
Loan Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;
          (c) demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;
          (d) securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any State which at the time of purchase are rated by Moody’s or by
S&P at not less than “P-1” if then rated by Moody’s, and not less than “A-1”, if
then rated by S&P;
          (e) mortgage-backed securities guaranteed by the Government National
Mortgage Association, the Federal National Mortgage Association or the Federal
Home Loan Mortgage Corporation and other mortgage-backed bonds which at the time
of purchase are rated by Moody’s or by S&P at not less than “Aa” if then rated
by Moody’s and not less than “AA” if then rated by S&P;
          (f) shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections
(a) through (e) and have total assets in excess of $50,000,000;
          (g) the Mortgaged Properties and the Negative Pledge Properties and
related personal property;
          (h) Investments in other Loan Parties or in wholly owned Subsidiaries
of any Loan Party that is or becomes a Guarantor substantially contemporaneously
therewith pursuant to §7.21;

74



--------------------------------------------------------------------------------



 



          (i) Investments in Joint Ventures that are not otherwise prohibited
under this Agreement;
          (j) the acquisition of Real Estate and extensions of trade credit in
the ordinary course of business;
          (k) Investments of any Person existing at the time such Person becomes
a Subsidiary or consolidates or merges with Borrower or any of its Subsidiaries
so long as such Investments were not made in contemplation of such Person
becoming a Subsidiary or of such consolidation or merger;
          (l) any Investments received in consideration for an asset sale
permitted by this Agreement;
          (m) Investments (including Indebtedness and other obligations)
received in connection with the bankruptcy or reorganization of customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers in the ordinary course of business;
          (n) Investments listed on Schedule 8.3 as of the Closing Date;
          (o) Investments in an SPE Subsidiary in connection with Non-Recourse
Indebtedness; provided that (i) any such Investment in an SPE Subsidiary is in
the form of a contribution of additional Non-Recourse Assets or as common
equity, and (ii) purchases of Non-Recourse Assets pursuant to Permitted Recourse
Undertakings in connection with Non-Recourse Indebtedness;
          (p) indemnities made and surety and performance bonds and letters of
credit issued in the ordinary course of business;
          (q) Investments in connection with Hedge Agreements permitted under
this Agreement;
          (r) the purchase or other acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person, or Equity Interests in a Person that, upon
the consummation thereof, will be a Subsidiary of Borrower (including as a
result of a merger or consolidation); provided, that with respect to each
purchase or other acquisition made pursuant to this §8.3(r) (each, a “Permitted
Acquisition”):
                    (1) to the extent required by this Agreement, the Equity
Interest of such Subsidiary shall constitute Collateral and each applicable Loan
Party and any such newly created or acquired Subsidiary shall be a Guarantor;
and
                    (2) (A) immediately before and after giving pro forma effect
to any such purchase or other acquisition, no Default or Event of Default shall
exist and be continuing and (B) Borrower has delivered to Agent a pro forma
Compliance Certificate showing that after giving effect to such Investment, Loan
Parties remain in compliance with the financial covenants in §9.1;

75



--------------------------------------------------------------------------------



 



          (s) in addition to Investments otherwise expressly permitted by this
Section, Investments by Borrower or any of its Subsidiaries in an aggregate
amount not to exceed, at any time, 2% of Consolidated Tangible Net Worth; and
          (t) Investments in connection with Distributions permitted by §8.7.
          §8.4 Merger, Consolidation.
     The Loan Parties will not, and will not permit their respective
Subsidiaries to, become a party to any dissolution, liquidation, merger,
reorganization, consolidation or other business combination, or agree to or
effect any asset acquisition or stock acquisition or other acquisition which may
have a similar effect as any of the foregoing without the prior written consent
of the Required Lenders, except that:
          (a) any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Subsidiary that is a Guarantor
(provided that (i) such Guarantor shall be the continuing or surviving
corporation or (ii) simultaneously with such transaction, the continuing or
surviving corporation shall become a Guarantor and the Borrower shall comply
with §7.21 in connection therewith);
          (b) any Subsidiary of the Borrower may dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to Borrower or any Subsidiary
that is a Guarantor;
          (c) an Excluded Subsidiary pursuant to clause (i) of the definition
thereof (i) may be merged or consolidated with or into Borrower or any other
Subsidiary of Borrower and (ii) may dispose of any or all of its assets (upon
voluntary liquidation or otherwise) pro rata to its equity holders; and
          (d) Borrower or any Subsidiary may consummate any Investment otherwise
permitted by §8.3(r) by merger or consolidation, provided that if (i) such
merger or consolidation involves the Borrower, the Borrower is the continuing or
surviving corporation and (ii) if such merger or consolidation involves a
Guarantor, such Guarantor is the continuing or surviving corporation.
          §8.5 Sale and Leaseback.
     The Loan Parties will not, and will not permit their respective
Subsidiaries to, enter into any arrangement, directly or indirectly, whereby
such Person shall sell or transfer any Mortgaged Property or Negative Pledge
Property in order that then or thereafter such Person shall lease back such
Mortgaged Property or such Negative Pledge Property.
          §8.6 Compliance with Environmental Laws.
     The Loan Parties will not, and will not permit their respective
Subsidiaries and will use good faith efforts to not permit any tenants of any of
the Mortgaged Properties or the Negative Pledge Properties or any other Real
Estate owned by a Loan Party to do any of the following: (a) use any Mortgaged
Property or Negative Pledge Property as a facility for the handling,

76



--------------------------------------------------------------------------------



 



processing, storage or disposal of Hazardous Substances, except for quantities
of Hazardous Substances used in the ordinary course of business and in material
compliance with all applicable Environmental Laws, (b) cause or permit to be
located on any Mortgaged Property or Negative Pledge Property any underground
tank or other underground storage receptacle for Hazardous Substances except in
material compliance with Environmental Laws, (c) generate any Hazardous
Substances on any Mortgaged Property, Negative Pledge Property or any other Real
Estate owned by a Loan Party except as generated in the ordinary course of
business and in material compliance with Environmental Laws, (d) cause a Release
of Hazardous Substances on, upon or into the Mortgaged Property, the Negative
Pledge Property or any other Real Estate owned by a Loan Party which give rise
to liability under CERCLA or any other Environmental Law, or (e) transport or
arrange for the transport of any Hazardous Substances (except as required in the
ordinary course of business and in material compliance with all Environmental
Laws).
     If any Loan Party causes any Release of Hazardous Substances in violation
of Environmental Laws to occur, such Loan Party shall cause the prompt
containment and removal of such Hazardous Substances and remediation of the
Mortgaged Property or the Negative Pledge Property in material compliance with
all applicable Environmental Laws.
     At any time after an Event of Default shall have occurred and is continuing
hereunder, at any time that Agent or the Required Lenders shall have reasonable
grounds to believe that a Release of Hazardous Substances may have occurred
relating to any Mortgaged Property or Negative Pledge Property, Agent may at its
election (and will at the request of the Required Lenders) obtain such
assessments, including, without limitation, environmental assessments of such
Mortgaged Property or such Negative Pledge Property prepared by an Environmental
Engineer as may be reasonably necessary for the purpose of evaluating or
confirming whether any Hazardous Substances have been Released by any Loan Party
on such Mortgaged Property or such Negative Pledge Property, which Release will
result in a Material Adverse Effect. Such assessments may include detailed
visual inspections of such Mortgaged Property or such Negative Pledge Property
including, without limitation, any and all storage areas, storage tanks, drains,
dry wells and leaching areas, and the taking of soil or other samples, as well
as such other investigations or analyses as are reasonably necessary for a
determination of whether such Release results in a Material Adverse Effect. All
reasonable costs related to such environmental assessments shall be at the sole
cost and expense of Borrower.
     At any time after an Event of Default, Agent may, but shall never be
obligated to, remove or cause the removal of any Hazardous Substances which are
in violation of any Environmental Law from a Mortgaged Property or Negative
Pledge Property (or if removal is prohibited by any Environmental Law or any
other applicable law, physical restriction or other reason, take or cause the
taking of such other action as is required to cause any Mortgaged Property or
Negative Pledge Property to be in material compliance with any Environmental
Law) if any other Loan Party or any of its Subsidiaries fails to materially
comply with its obligations hereunder with respect thereto; and Agent and its
designees are hereby granted access to the Mortgaged Property and the Negative
Pledge Property at any reasonable time or times, upon reasonable notice, to
remove or cause such removal or to take or cause the taking of any such other
action. All costs, including, without limitation, the reasonable costs incurred
by Agent in taking the foregoing action, damages, liabilities, losses, claims,
expenses (including attorneys’ fees and disbursements) which are incurred by
Agent, as the result of any Loan Party’s failure to comply with the provisions
of

77



--------------------------------------------------------------------------------



 



this §8.6, shall be paid by Borrower or the other applicable Loan Party to Agent
upon demand by Agent and shall be additional obligations secured by the Security
Documents, except for costs resulting from or related to Agent’s gross
negligence or willful misconduct.
          §8.7 Distributions.
     No Distributions shall be made by the Loan Parties, or any of them, except
as permitted in this §8.7. So long as no Default or Event of Default shall have
occurred and be continuing, (a) Borrower’s Subsidiaries may make Distributions
to Borrower (whether directly or indirectly through one or more intermediate
Distributions to Borrower’s other Subsidiaries), (b) Borrower may make
Distributions to Forestar Group in respect of the Equity Interests in Borrower
held by Forestar Group, as and to the extent necessary to enable Forestar Group
to repay outstanding Indebtedness owed by Forestar Group to Temple-Inland as
contemplated in the Forestar Form 10, (c) Forestar Group may purchase Forestar
Group’s common stock or common stock options from present or former officers,
directors or employees of the Loan Parties upon the death, disability or
termination of employment of such officer or employer, and Borrower may make
Distributions to Forestar Group to enable Forestar Group to make such purchases,
(d) Forestar Group may make repurchases of its common stock which are deemed to
occur upon the cashless exercise of options or warrants and may repurchase
restricted common stock held by present or former officers, directors or
employees to the extent representing such Person’s tax liability for vested
restricted stock, (e) Forestar Group may declare and make Distributions to its
stockholders in the form of equity securities pursuant to the Rights Agreement,
(f) any Loan Party may declare and make Distributions payable solely in its
common stock, (g) any Subsidiary may make Distributions to Borrower, and
Borrower may make Distributions to Forestar Group, to pay any taxes that are due
and payable, and (h) Borrower may make other Distributions to Forestar Group
(and Forestar Group may make Distributions to its stockholders), provided that,
for purposes of this clause (h), (i) the Total Leverage Ratio as of the most
recent Test Period is less than thirty percent (30%), (ii) the Interest Coverage
Ratio for the most recent Test Period exceeds 3.0:1.0, and (iii) the
Revenues/Capital Expenditures Ratio for the most recent Test Period is greater
than 1.5:1.0, all tested after giving pro forma effect to the proposed
Distribution, as if such Distribution had occurred on the first day of the
relevant Test Period.
          §8.8 Asset Sales.
     The Loan Parties shall not, in any single transaction or series of related
transactions, directly or indirectly, hypothecate, sell, assign, transfer,
mortgage, pledge, encumber or otherwise dispose of any Mortgaged Property,
Negative Pledge Property, any Equity Interests in any other Loan Party or in any
of their respective Subsidiaries or Joint Ventures, or any other Collateral, or
permit the same to be sold, assigned, transferred, conveyed, contracted for or
encumbered, or otherwise disposed of, or otherwise incur, create, assume or
permit to exist any mortgage, pledge, security interest, encumbrance, Lien or
charge of any kind upon such assets (other than to Agent or in respect of
Permitted Liens), nor shall the Loan Parties, or any of them, whether in a
single transaction or a series of related transactions, convey, lease with
option to purchase, enter into a contract for sale, or grant an option to
purchase all or any portion of such assets, except as follows:

78



--------------------------------------------------------------------------------



 



          (a) any Mortgaged Property, or any portion thereof or interest
therein, may be sold, transferred, conveyed or otherwise disposed of if such
property is entitled to be released, and is in fact released, from the Security
Documents to which it is subject pursuant to the provisions of §5.3;
          (b) the sale of Lots from inventory in the ordinary course of business
or the donation, dedication or other transfer of common areas, streets and
similar areas in connection with the Development of Real Estate;
          (c) the sale or transfer of any other Real Estate (i.e., other than
Mortgaged Property and other than Lots), in a single transaction or a series of
related transactions; provided that if the consideration exceeds $25,000,000
Borrower shall provide Agent with (i) notice prior to such sale or transfer,
(ii) a pro forma Compliance Certificate showing that no Default or Event of
Default exists either immediately prior to or after giving effect to such sale,
transfer or disposition, and that immediately after giving effect to such sale,
transfer or disposition, Loan Parties remain in compliance with the financial
covenants in §9.1, and (iii) if the Real Estate in question is included in the
Borrowing Base, a pro forma Borrowing Base Certificate showing that after giving
effect to such sale or transfer, Loan Parties remain in compliance with all
Borrowing Base provisions in §9.2.
          (d) transfers, conveyances or other dispositions of any Real Estate
resulting from any condemnation;
          (e) transfers, conveyances or other dispositions of any property
resulting from the granting of Permitted Liens;
          (f) sales of timber and mineral rights in the ordinary course of
business or pursuant to timber leases, timber cutting contracts and/or Mineral
Rights Leases;
          (g) sales and dispositions of assets that are obsolete, worn out or no
longer used or useful in the applicable Loan Party’s business;
          (h) dispositions of assets by a Subsidiary of Borrower to Borrower or
another Subsidiary of Borrower that is a Guarantor;
          (i) the cancellation of intercompany Indebtedness with other Loan
Parties permitted under this Agreement;
          (j) dispositions or liquidations of cash and other Investments in the
ordinary course of business;
          (k) the termination, surrender or sublease of leases (as lessee),
licenses (as licensee), subleases (as sublessee) and sublicenses (as
sublicensee) in the ordinary course of business;
          (l) the lease, sublease or license or sublicense of real or personal
property, including patents, trademarks and other intellectual property rights
that do not materially interfere with the business of such Loan Party;

79



--------------------------------------------------------------------------------



 



          (m) the settlement or write-off of accounts receivable in the ordinary
course of business;
          (n) the sale or other disposition of Equity Interests in Joint
Ventures and Subsidiaries in a single transaction or series of related
transactions; provided that if the consideration exceeds $10,000,000 Borrower
shall provide Agent with (i) notice prior to such sale or disposition, and
(ii) a pro forma Compliance Certificate showing that no Default or Event of
Default exists either immediately prior to or after giving effect to such sale
or disposition, and that immediately after giving effect to such sale or
disposition, the Loan Parties remain in compliance with the financial covenants
in §9.1; and
          (o) transactions permitted by §8.4.
          §8.9 [RESERVED]
          §8.10 Restriction on Prepayment of Indebtedness.
     Without limiting the terms of §8.1, Borrower shall not prepay, redeem or
purchase the principal amount of, in whole or in part, or cause the acceleration
of, any Indebtedness other than the Obligations after the occurrence and during
the continuation of any Event of Default, other than any mandatory prepayment
required by the documents evidencing or securing such Indebtedness.
          §8.11 [RESERVED]
          §8.12 Negative Pledges, Restrictive Agreements, etc.
     The Loan Parties will not, and will permit any of their respective
Subsidiaries to, enter into any agreement (excluding this Agreement and any
other Loan Document) prohibiting or restricting:
          (a) the creation or assumption of any Lien upon its properties,
revenues or assets, whether now owned or hereafter acquired, except for Liens
expressly permitted pursuant to §8.2;
          (b) the ability of Borrower or any other Loan Party to amend or
otherwise modify this Agreement or any other Loan Document; or
          (c) the ability of any Subsidiary of Borrower (other than an SPE
Subsidiary) to make any payments, directly or indirectly, to Borrower by way of
dividends, distributions, return on equity, advances, repayments of loans or
advances, reimbursements of management and other intercompany charges, expenses
and accruals or other returns on investments, or any other agreement or
arrangement which restricts the ability of any such Subsidiary to make any
payment or transfer any property or asset, directly or indirectly, to Borrower,
in each case other than (A) customary restrictions and conditions contained in
agreements relating to the sale of all or any part of the Equity Interests or
assets of any Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or assets to be sold and

80



--------------------------------------------------------------------------------



 



such sale is permitted hereunder, (B) restrictions or conditions imposed by any
agreement relating to Indebtedness permitted under this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (C) customary provisions in leases, licenses and other contracts
restricting the assignment thereof, (D) provisions relating to the transfer,
assignment or sublet of any lease or other agreement entered into in the
ordinary course of business, (E) restrictions or conditions on a Subsidiary
existing prior to such Subsidiary becoming a Subsidiary of a Borrower, so long
as such restriction or condition only applies to such Subsidiary and
(F) restrictions contained in the operative agreements of any Joint Ventures
against transferring, assigning or pledging the Equity Interests in such Joint
Ventures.
          §8.13 Organizational Documents.
     Neither Borrower nor any other Loan Party shall modify, amend, cancel,
release, surrender, terminate or permit the modification, amendment,
cancellation, release, surrender or termination of, any of its Organizational
Documents if such action could reasonably be expected to adversely affect the
Agent and Lenders.
          §8.14 Affiliate Transactions.
     Except for the Loan Documents and the other agreements listed on
Schedule 6.15, the Loan Parties will not, and will not permit any of their
respective Subsidiaries to, enter into, or cause, suffer or permit to exist any
arrangement or contract with, any of their respective Affiliates unless such
arrangement or contract:
          (a) is not otherwise prohibited by this Agreement or the other Loan
Documents;
          (b) (i) is in the ordinary course of business of the applicable Loan
Party or Loan Parties, or the applicable Subsidiary or Subsidiaries and
(ii) which is on terms which are not materially less favorable to any such Loan
Party or Subsidiary than are obtainable from any Person which is not one of its
Affiliates.
          The foregoing provisions of this §8.14 shall not prohibit any Loan
Party from engaging in any of the following transactions: (i) the Spin-off
Transaction, (ii) any transaction by and between or among the Loan Parties,
(iii) entering into any employment agreement or equity incentive arrangements,
with any employee, officer, director, member or consultant of any Loan Party, in
each case, in the ordinary course of business, (iv) any Distributions or other
payments permitted under this Agreement, (v) the payment of fees and
compensation to, and customary indemnities and reimbursements provided on behalf
of, officers, directors, employees and agents of any Loan Party or its
Subsidiaries to the extent not prohibited by this Agreement, (f) Investments in
Joint Ventures permitted under this Agreement and (g) any disposition of
Non-Recourse Assets in connection with any Non-Recourse Indebtedness, as and to
the extent otherwise permitted under this Agreement.
          §8.15 Management Fees, Expenses, etc.
     The Loan Parties will not, or will not permit any of their respective
Subsidiaries, to pay management, advisory, consulting, director or other similar
fees, other than:

81



--------------------------------------------------------------------------------



 



               (i) fees payable to Agent, Lenders or any of their Affiliates as
in effect on the date hereof;
               (ii)fees payable to non-Affiliates engaged on an arm’s-length
basis; or
               (iii)director fees and reimbursement of out-of-pocket expenses.
          §8.16 Deposit Account Control Agreements.
     Borrower will cause its primary operating account to be subject to a
Deposit Account Control Agreement with a Deposit Account Bank.
          §8.17 [RESERVED]
          §8.18 Modification of Certain Agreements.
          (a) Subject to clause (b) of this Section and other applicable terms,
no Loan Party will enter into or consent to any amendment, supplement, waiver or
other modification of any of the terms or provisions contained in, or applicable
to, the Temple-Inland Agreements (or prior to the effective date of any
particular Temple-Inland Agreement, revise the terms set forth in the form of
such agreement filed with the Forestar Form 10) which in any case:
               (i) is contrary to the terms of this Agreement or any other Loan
Document; or
               (ii) could reasonably be expected to result in a Material Adverse
Effect.
          (b) No Loan Party will enter into or consent to any amendment,
supplement, waiver or other modification of any of the terms or provisions
contained in, or applicable to, the Timber Purchase Agreement in a manner
contrary to §7.14(e).
          (c) No Loan Party will enter into or consent, or permit any of its
Subsidiaries to enter into or consent, to any amendment, supplement, waiver or
other modification of any of the terms or provisions contained in, or applicable
to, any document, instrument or agreement evidencing, guaranteeing, securing or
otherwise relating to Indebtedness permitted pursuant to §8.1(xii) or
§8.1(xiii), or increase the amount of such Indebtedness if the effect would be
to cause such Indebtedness to no longer be permitted under the relevant clause
of §8.1 if such Indebtedness were deemed to be incurred on the date such
amendment, supplement, waiver, modification, increase or release is to be
effective.
§9. FINANCIAL COVENANTS OF BORROWER
     The Loan Parties covenant and agree that, so long as any Loan, Note, Letter
of Credit or other Obligation is outstanding or any Lender has any obligation to
make any Loans or Agent has any obligation to issue any Letter of Credit:

82



--------------------------------------------------------------------------------



 



          §9.1 Corporate Financial Covenants of Loan Parties.
          (a) Interest Coverage Ratio. The Loan Parties will not, as of the end
of any fiscal quarter of Forestar Group, permit the Interest Coverage Ratio for
the fiscal quarter then ended and the immediately preceding three (3) fiscal
quarters (treated as a single accounting period) (the “Test Period”), to be less
than (i) 1.50:1.0 for each Test Period ending on or before March 31, 2009, or
(ii) 2.0:1.0 for each Test Period ending thereafter.
          (b) Revenues/Capital Expenditures Ratio. The Loan Parties will not,
for any Test Period, permit the Revenues/Capital Expenditures Ratio for such
Test Period to be less than (i) 0.70:1.0, for all Test Periods ending on or
before September 30, 2008, (ii) 0.80:1.0, for all Test Periods ending on or
after December 31, 2008 and on or before September 30, 2009, and (iii) 1.0:1.0,
for all Test Periods ending after September 30, 2009.
          (c) Total Leverage Ratio. The Loan Parties will not permit the Total
Leverage Ratio as of the last day of any fiscal quarter to exceed forty percent
(40%).
          (d) Minimum Liquidity. Borrower shall at the end of each fiscal
quarter have Available Liquidity of at least $35,000,000.
          (e) Net Worth. The Loan Parties will not, as of the last day of any
fiscal quarter, permit the Consolidated Tangible Net Worth of Forestar Group and
its Subsidiaries to be less than the sum of (i) $350,000,000, plus
(ii) eighty-five percent (85%) of the aggregate net proceeds received by
Forestar Group after the Closing Date in connection with any Equity Offering to
any other Person (including for the purposes hereof, any proceeds received from
any offering to current stockholders of Forestar Group), plus (iii) fifty
percent (50%) of all positive Net Income, on a cumulative basis, for each fiscal
quarter ended after the Closing Date and on or before the fiscal quarter being
tested.
     The determination of the relevant Loan Parties’ compliance with the
foregoing covenants and the components thereof by Agent shall be conclusive and
binding absent manifest error.
          §9.2 Borrowing Base Covenants.
          (a) All assets included in the Borrowing Base must be owned by
Borrower or a Guarantor and must be unencumbered except for Permitted Liens;
provided, however, that for purposes of this paragraph, the term “Permitted
Liens” shall not include Liens permitted under clauses (iii), (xiv) and (xv) of
§8.2.
          (b) Borrower shall not at any time permit the sum of (i) the
Outstanding principal balance of the Loans and (ii) the Outstanding Letters of
Credit to be greater than the Borrowing Base.
§10. CLOSING CONDITIONS
     The obligations of Agent and Lenders to make the Loans and Agent to issue
any Letters of Credit shall be subject to the satisfaction of the following
conditions precedent on or prior to the Closing Date:

83



--------------------------------------------------------------------------------



 



          §10.1 Loan Documents.
     Each of the Loan Documents shall have been duly executed and delivered by
the respective parties thereto, shall be in full force and effect and shall be
in form and substance satisfactory to the Required Lenders. Agent shall have
received a fully executed copy of each such document, except that each Lender
shall have received a fully executed counterpart of its Note or Notes.
          §10.2 Certified Copies of Organizational Documents.
     Agent shall have received from Borrower a copy, certified as of a recent
date by the appropriate officer of each State in which Borrower, and any other
Loan Party is organized or in which the Mortgaged Properties are located and a
duly authorized member, manager, partner or officer of Borrower and each other
Loan Party, as applicable, to be true and complete, of the Organizational
Documents of Borrower and each other Loan Party, as applicable, or its
qualification to do business, as applicable, as in effect on such date of
certification.
          §10.3 Resolutions.
     All action on the part of Borrower and each other Loan Party necessary for
the valid execution, delivery and performance by Borrower and each other Loan
Party of this Agreement and the other Loan Documents (as applicable) to which
such Person is or is to become a party shall have been duly and effectively
taken, and evidence thereof satisfactory to Agent shall have been provided to
Agent. Agent shall have received from Borrower and each other Loan Party true
copies of their respective resolutions adopted by their respective board of
directors or other governing body authorizing the transactions described herein,
each certified by its secretary, assistant secretary or other appropriate
representative as of a recent date to be true and complete.
          §10.4 Incumbency Certificate; Authorized Signers.
     Agent shall have received from Borrower and each other Loan Party, an
incumbency certificate, dated as of the Closing Date, signed by a duly
authorized officer of Borrower or such other Loan Party (as applicable) and
giving the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of Borrower or such other Loan
Party, each of the Loan Documents to which such Person is or is to become a
party. Agent shall have also received from Borrower a certificate, dated as of
the Closing Date, signed by a duly authorized member of Borrower and giving the
name and specimen signature of each individual who shall be authorized to make
Loan Requests, Letter of Credit Requests and Conversion Requests, and give
notices and to take other action on behalf of Borrower under the Loan Documents.
          §10.5 Opinion of Counsel.
     Agent shall have received a favorable opinion addressed to Lenders and
Agent and dated as of the Closing Date, in form and substance reasonably
satisfactory to Agent, from counsel of Borrower and the other Loan Parties, and
counsel in such other states as may be requested by Agent, as to such matters as
Agent shall reasonably request.

84



--------------------------------------------------------------------------------



 



          §10.6 Payment of Fees.
     Borrower shall have paid to Agent the fees payable pursuant to §4.2.
          §10.7 Insurance.
     Agent shall have received evidence satisfactory to it that the insurance
coverages required by this Agreement or the other Loan Documents are in effect.
          §10.8 Performance; No Default.
     Borrower and each of the other Loan Parties shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by them on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.
          §10.9 Representations and Warranties.
     The representations and warranties made by Borrower and each of the other
Loan Parties in the Loan Documents or otherwise made by or on behalf of Borrower
and each of the other Loan Parties in connection therewith on the date thereof
shall have been true and correct in all material respects when made and shall
also be true and correct in all material respects on the Closing Date, and Agent
shall have received written confirmation thereof from the Loan Parties.
          §10.10 Proceedings and Documents.
     All proceedings in connection with the transactions contemplated by this
Agreement and the other Loan Documents shall be reasonably satisfactory to Agent
and Agent’s Special Counsel in form and substance, and Agent shall have received
all information and such counterpart originals or certified copies of such
documents and such other certificates, opinions or documents as Agent and
Agent’s Special Counsel may reasonably require. No proceeding challenging or
seeking to enjoin any of the transactions contemplated by the Loan Documents, or
which could reasonably be expected to have a Material Adverse Effect shall be
pending or shall have been threatened.
          §10.11 Mortgaged Property Documents.
     The Mortgaged Property Documents for each Mortgaged Property shall have
been delivered to Agent at Borrower’s expense, granting Agent a first-priority
Lien on the Mortgaged Property, subject only to Permitted Liens. Borrower will
have paid to Agent any mortgage, recording, intangible, documentary stamp or
other similar taxes and charges which Agent reasonably determines to be payable
as a result of the Loans made on the Closing Date or the recording of the
Mortgaged Property Documents to any state or any county or municipality thereof
in which any of the Mortgaged Properties are located, and deliver to Agent such
affidavits or other information with Agent reasonably determines to be necessary
in connection with such payment in order to insure that the Mortgages on the
Mortgaged Property located in such state secure Borrower’s obligation with
respect to the Loans made on the Closing Date. The Mortgaged Property shall
consist of a minimum of 250,000 acres of Timberland as of the Closing Date.

85



--------------------------------------------------------------------------------



 



          §10.12 Surveys and Title Policies.
     Agent shall have received the Surveys and Title Policies in the possession
of Borrower or the other Loan Parties as of the Closing Date.
          §10.13 Compliance Certificate.
     A Compliance Certificate dated as of the date of the Closing Date
demonstrating compliance with each of the covenants calculated therein as of the
most recent fiscal quarter end for which Borrower has provided financial
statements under §6.4 adjusted in the best good faith estimate of Borrower dated
as of the date of the Closing Date shall have been delivered to Agent, and
calculated on a pro forma basis after giving effect to the Loans made or to be
made on the Closing Date and the application of the proceeds thereof, as if such
Loans and application of proceeds were made as of the first day of the relevant
Test Period.
          §10.14 Miscellaneous Documents.
     Agent shall have received copies of the Form 10 and all exhibits thereto.
          §10.15 Other Documents.
     Agent shall have received executed copies of all other material agreements
as Agent may have reasonably requested.
          §10.16 No Condemnation/Taking.
     Agent shall have received satisfactory evidence that no condemnation
proceedings are pending or, to Borrower’s Knowledge, threatened against any
Mortgaged Property or any Negative Pledge Property or, if any such proceedings
are pending or threatened, identifying the same and the Mortgaged Property or
the Negative Pledge Property affected thereby and Agent shall have determined
that none of such proceedings is or will be material to the Mortgaged Property
or the Negative Pledge Property affected thereby.
          §10.17 Post Spin-off Available Liquidity.
     Loan Parties will, on the Closing Date, deliver to Agent evidence that
Borrower has $35,000,000 or more of Available Liquidity (after giving effect to
the Spin-off Transaction to be consummated on the Spin-off Effective Date and
all initial Loans to be funded and Letters of Credit to be issued on the Closing
Date), as demonstrated and set forth in a Borrowing Base Certificate as of
November 24, 2007, and otherwise satisfactory in form and substance to Agent.
          §10.18 No Litigation.
     Agent shall have received satisfactory evidence that there are no actions,
suits, investigations or proceedings pending or threatened, in any court or
before any arbitrator or governmental authority that purports to adversely
affect any Loan Party or Loan Parties, or any Subsidiary or Joint Venture
thereof, or any transaction contemplated hereby, that could reasonably be
expected to have a Material Adverse Effect.

86



--------------------------------------------------------------------------------



 



          §10.19 Other.
     Agent shall have reviewed such other documents, instruments, certificates,
opinions, assurances, consents and approvals as Agent or Agent’s Special Counsel
may reasonably have requested.
§11. CONDITIONS TO ALL BORROWINGS AND LETTERS OF CREDIT
     The obligations of Lenders to make any Loan and the obligation of Agent to
issue any Letter of Credit, whether on or after the Closing Date, shall also be
subject to the satisfaction of the following conditions precedent:
          §11.1 Representations True; No Default.
     Each of the representations and warranties made by Borrower or the other
Loan Parties contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects as of the time of
the making of such Loan or the issuance of such Letter of Credit (as the case
may be), with the same effect as if made at and as of that time, except to the
extent of changes resulting from transactions permitted by the Loan Documents
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date), and no Default or Event
of Default shall have occurred and be continuing.
          §11.2 No Legal Impediment.
     No change shall have occurred in any law or regulations thereunder or
interpretations thereof that in the reasonable opinion of any Lender would make
it illegal for such Lender to make such Loan or for Agent to issue such Letter
of Credit.
          §11.3 Borrowing Documents.
     Agent shall have received a fully completed Loan Request for such Loan and
the other documents and information as required by §2.6. In the case of any
request for a Letter of Credit, Agent shall have received a fully completed
Letter of Credit Request.
§12. EVENTS OF DEFAULT; ACCELERATION; ETC.
          §12.1 Events of Default and Acceleration.
     If any of the following events (“Events of Default” or, if the giving of
notice or the lapse of time or both is required, then, prior to such notice or
lapse of time, “Defaults”) shall occur:

87



--------------------------------------------------------------------------------



 



          (a) Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
          (b) Borrower shall fail to pay any interest on the Loans or any other
sums due hereunder or under any of the other Loan Documents when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment, and such
failure shall continue for ten (10) days (provided that such grace period will
not apply to interest due upon the maturity of the Obligations);
          (c) Borrower or any other Loan Party shall fail to comply with any
covenant contained in §7.4, §7.9, §7.11, §7.21, §8 or §9;
          (d) Borrower or any other Loan Party shall fail to perform any other
term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified in the other subclauses of this §12); and
such failure shall continue for thirty (30) days after written notice thereof
shall have been given to Borrower by Agent;
          (e) Any representation or warranty made by any Loan Party in this
Agreement or any other Loan Document, or in any report, certificate, financial
statement, request for a Loan or a Letter of Credit, or in any other document or
instrument delivered pursuant to or in connection with this Agreement, any
advance of a Loan, the issuance of any Letter of Credit or any of the other Loan
Documents shall prove to have been false or misleading in any material respect
upon the date when made or deemed to have been made or repeated;
          (f) Any Loan Party shall fail to pay at maturity or otherwise when
due, or within any applicable period of grace, any obligation for borrowed money
or credit received or other Indebtedness (other than Non-Recourse Indebtedness)
having an aggregate principal amount outstanding of at least $10,000,000, or
fail to observe or perform any material term, covenant or agreement contained in
any agreement by which it is bound, evidencing or securing any such borrowed
money or credit received or other Indebtedness for such period of time as would
permit (assuming the giving of appropriate notice if required) the holder or
holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof;
          (g) Any Loan Party (1) shall make an assignment for the benefit of
creditors, or admit in writing its general inability to pay or generally fail to
pay its debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver of any Loan
Party or of any substantial part of the assets of any thereof, including,
without limitation, any Mortgaged Property or any Negative Pledge Property,
(2) shall commence any case or other proceeding relating to any Loan Party under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (3) shall take any action to authorize or in furtherance of any of
the foregoing;
          (h) A petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of any Loan Party, or any
substantial part of the assets of any thereof, including, without limitation,
any Mortgaged Property or any Negative Pledge Property, or a case or other
proceeding shall be commenced against any Loan Party under any

88



--------------------------------------------------------------------------------



 



bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, and any Loan Party thereof shall indicate its approval thereof,
consent thereto or acquiescence therein or such petition, application, case or
proceeding shall not have been dismissed within ninety (90) days following the
filing or commencement thereof;
          (i) A decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating any Loan Party thereof
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any Loan
Party thereof in an involuntary case under federal bankruptcy laws as now or
hereafter constituted;
          (j) There shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, whether or not consecutive, any final
judgment against any Loan Party, or any Subsidiary thereof, that, with other
outstanding final judgments, undischarged, against the Loan Parties and their
Subsidiaries (or any of them) exceeds in the aggregate $5,000,000 (to the extent
not paid or covered by insurance);
          (k) If any of the Loan Documents shall be canceled, terminated,
revoked or rescinded otherwise than in accordance with the terms thereof or with
the express prior written agreement, consent or approval of Lenders, or any
action at law, suit in equity or other legal proceeding to cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of any Loan
Party or any of their respective stockholders, partners, members or
beneficiaries, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;
          (l) Any dissolution, termination, partial or complete liquidation,
merger or consolidation of any Loan Party, or any Subsidiary thereof, or any
sale, transfer or other disposition of the assets of any Loan Party, other than
as permitted under the terms of this Agreement or the other Loan Documents;
          (m) Any Loan Party shall be indicted for a federal crime, a punishment
for which could include the forfeiture of any assets of such Person included in
the Collateral or the Property;
          (n) With respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred that reasonably could be expected to result in
liability of any of any Loan Party to the PBGC or such Guaranteed Pension Plan
in an aggregate amount exceeding $1,000,000 and such event in the circumstances
occurring reasonably could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC or for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or a trustee shall have been appointed by the United States District Court
to administer such Guaranteed Pension Plan; or the PBGC shall have instituted
proceedings to terminate such Guaranteed Pension Plan;

89



--------------------------------------------------------------------------------



 



          (o) A Change of Control shall occur without the prior written approval
of all of Lenders (which consent may be withheld by Lenders in their sole and
absolute discretion);
          (p) Any Event of Default, as defined in any of the other Loan
Documents, shall occur;
          (q) Any amendment to or termination of a financing statement naming
any Loan Party as debtor and Agent as secured party relating to the Collateral,
or any correction statement with respect thereto, is filed in any jurisdiction
by, or caused by, or at the instance of any Loan Party without the prior written
consent of Agent (except to the extent of a release of Collateral permitted by
this Agreement); or any amendment to or termination of a financing statement
naming any Loan Party as debtor and Agent as secured party, or any correction
statement with respect thereto, is filed in any jurisdiction by any party other
than Agent or Agent’s counsel (or by a Loan Party at Agent’s direction) without
the prior written consent of Agent and Borrower or the affected other Loan Party
fails to use its best efforts to cause the effect of such filing to be
completely nullified to the reasonable satisfaction of Agent within ten
(10) days after notice to Borrower thereof; or
          (r) Temple-Inland shall make any written claim for indemnity against
Forestar Group under the Spin-off Tax Sharing Agreement related to the taxable
nature of the Spin-off Transaction in excess of $25,000,000;
then, and in any such event, Agent may, and upon the request of the Required
Lenders shall, by notice in writing to Borrower declare all amounts owing with
respect to this Agreement, the Notes and the other Loan Documents to be, and
they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower; provided that in the event of any Event of
Default specified in §12.1(g), §12.1(h) or §12.1(i), all such amounts shall
become immediately due and payable automatically and without any requirement of
notice from any of Lenders or Agent.
          §12.2 Limitation of Cure Periods.
     Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, any reference in this Agreement or any other Loan Document to “the
continuance of a default” or “the continuance of an Event of Default” or any
similar phrase shall not create or be deemed to create any right on the part of
Borrower or any other party to cure any default following the expiration of any
applicable grace or notice and cure period.
          §12.3 Termination of Commitments.
     If any one or more Events of Default specified in §12.1(g), §12.1(h) or
§12.1(i) shall occur, then immediately and without any action on the part of
Agent or any Lender any unused portion of the credit hereunder shall terminate
and Lenders shall be relieved of all obligations to make Loans to Borrower, and
Agent shall be relieved of any further obligation to issue Letters of Credit,
pursuant to this Agreement. If any other Event of Default shall have occurred
and be continuing, Agent may, and upon the election of the Required Lenders
shall, by notice to Borrower terminate the obligation to make Loans to Borrower
and to issue Letters of Credit

90



--------------------------------------------------------------------------------



 



hereunder. No termination under this §12.3 shall relieve Borrower or any other
Loan Party of their respective obligations to Lenders arising under this
Agreement or the other Loan Documents. Nothing in this Section shall limit or
impair the terms of this Agreement (including §2.1) which provide that Revolving
Lenders shall have no obligation to make Revolving Loans upon the occurrence of
a Default or Event of Default.
          §12.4 Remedies.
          (a) In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not Lenders shall have accelerated
the maturity of the Loans and other Obligations pursuant to §12.1, Agent on
behalf of Lenders may, and upon direction of the Required Lenders shall, proceed
to protect and enforce their rights and remedies under this Agreement, the Notes
or any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced, including to the
full extent permitted by applicable law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right. No remedy herein conferred upon Agent or the holder of
any Note is intended to be exclusive of any other remedy and each and every
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law. In the event that all or any portion of the Obligations
is collected by or through an attorney-at-law, Borrower shall pay all costs of
collection including, but not limited to, reasonable attorney’s fees.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of Lenders, Lenders acknowledge and agree
that only Agent may exercise any remedies arising by reason of a Default or
Event of Default. Notwithstanding anything herein to the contrary, upon the
occurrence of any Event of Default, an amount equal to the aggregate amount of
the Outstanding Letters of Credit shall, at the Required Lenders’ option,
without demand or further notice to Borrower, be deemed to have been paid or
disbursed by Agent under the Letter of Credit and a Revolving Loan to Borrower
from the Revolving Lenders in such amount to have been made and accepted, which
Revolving Loan shall be immediately due and payable.
          §12.5 Distribution of Collateral Proceeds.
     In the event that, following the occurrence or during the continuance of
any Event of Default, any monies are received in connection with the enforcement
of any of the Loan Documents, or otherwise with respect to the realization upon
any of the assets of Borrower or any other Person liable with respect to the
Obligations (including the Collateral), such monies shall be distributed for
application as follows:
          (a) First, to the payment of, or (as the case may be) the
reimbursement of, Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by Agent to
protect or preserve the Collateral or in connection with the collection of such
monies by Agent, for the exercise, protection or enforcement by Agent of all or
any of the rights, remedies, powers and privileges of Agent under this Agreement
or any of the other Loan Documents or in respect of the Collateral or in support
of any provision of

91



--------------------------------------------------------------------------------



 



adequate indemnity to Agent against any taxes or liens which by law shall have,
or may have, priority over the rights of Agent to such monies;
          (b) Second, to all other Obligations in the following order: (i) first
to the payment of any fees or charges (other than Letter of Credit fees and
Facility Fees) outstanding hereunder or under the other Loan Documents
(excluding any Hedge Agreements), (ii) next to any accrued and outstanding
Default Rate interest, (iii) next to any accrued and outstanding interest under
the Swing Line Loans, (iv) next to any accrued and outstanding Letter of Credit
fees, Facility Fees, and interest on the Loans (other than interest on the Swing
Line Loans), (v) next to any Outstanding principal on the Swing Line Loans,
(vi) next to any Outstanding principal on the Loans other than Swing Line Loans,
and (vii) last to any remaining Obligations (including with respect to any Hedge
Agreement) in such order as the Required Lenders may determine; provided,
however, that (A) in the event that any Lender shall have wrongfully failed or
refused to make an advance under §2.6, §2.7 or §2.10 and such failure or refusal
shall be continuing, advances made by other Lenders during the pendency of such
failure or refusal shall be entitled to be repaid as to principal and accrued
interest in priority to the other Obligations described in this subsection (b),
and (B) Obligations owing to Revolving Lenders and Term Lenders with respect to
each type of Obligation such as interest, principal, fees and expenses, shall be
made among such Lenders pro rata in accordance with their Commitment
Percentages, without preference or priority of Revolving Loans over Term Loans,
or vice versa; and provided, further, that the Required Lenders may in their
discretion make proper allowance to take into account any Obligations not then
due and payable; and
          (c) Third, the excess, if any, shall be returned to Borrower or to
such other Persons as are entitled thereto.
§13. SETOFF
     Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch of where such deposits
are held) or other sums credited by or due from Agent or any of Lenders to any
of the Loan Parties and any securities or other property of the Loan Parties in
the possession of Agent or any Lender may be applied to or set off against the
payment of Obligations and any and all other liabilities, direct, or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
of the Loan Parties to such Lender. Upon the occurrence and during the
continuance of an Event Default, any Lender, including Agent with respect to the
Advance Account, may, but shall not be obligated to freeze withdrawals from any
account of the Loan Parties held by such Lender. Each Lender agrees with each
other Lender that if such Lender shall receive from any Loan Party or Loan
Parties, whether by voluntary payment, exercise of the right of setoff, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by such Lender any amount in excess of its ratable portion of the payments
received by all of Lenders with respect to the Notes held by all of Lenders,
such Lender will make such disposition and arrangements with the other Lenders
with respect to such excess, either by way of distribution, pro tanto assignment
of claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the Notes held by it its proportionate payment as contemplated by
this Agreement; provided that if all or any part of such excess payment is

92



--------------------------------------------------------------------------------



 



thereafter recovered from such Lender, such disposition and arrangements shall
be rescinded and the amount restored to the extent of such recovery, but without
interest.
§14. THE AGENT
          §14.1 Authorization.
     Each of the Lenders hereby irrevocably appoints KeyBank to act on its
behalf as Agent hereunder and under the other Loan Documents and authorizes
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incident thereto, provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by Agent. The obligations of Agent hereunder are primarily
administrative in nature, and nothing contained in this Agreement or any of the
other Loan Documents shall be construed to constitute Agent as a trustee or
fiduciary for any Lender or to create any agency or fiduciary relationship.
Agent shall act as the contractual representative of Lenders hereunder, and
notwithstanding the use of the term “Agent”, it is understood and agreed that
Agent shall not have any fiduciary duties or responsibilities to any Lender by
reason of this Agreement or any other Loan Document and is acting as an
independent contractor, the duties and responsibilities of which are limited to
those expressly set forth in this Agreement and the other Loan Documents.
Borrower and any other Person shall be entitled to conclusively rely on a
statement from Agent that it has the authority to act for and bind Lenders
pursuant to this Agreement and the other Loan Documents.
          §14.2 Employees and Agents.
     Agent may exercise its rights and powers and execute any and all of its
duties hereunder or under any other Loan Document by or through employees or
agents and shall be entitled to take, and to rely on, advice of counsel
concerning all matters pertaining to its rights and duties under this Agreement
and the other Loan Documents. Agent and any such agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Section shall apply to any
such agent and to the Related Parties of Agent and any such agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Agent. Agent may
utilize the services of such Persons as Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by Borrower.
          §14.3 No Liability.
     Neither Agent nor any of its shareholders, directors, officers or employees
nor any other Person assisting them in their duties nor any agent, or employee
thereof, shall be liable to Lenders for any waiver, consent or approval given or
any action taken, or omitted to be taken, in good faith by it or them hereunder
or under any of the other Loan Documents, or in connection herewith or
therewith, or be responsible for the consequences of any oversight or error of
judgment whatsoever, except that Agent or such other Person, as the case may be,
shall be liable for losses due to its willful misconduct or gross negligence.
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) reasonably believed by it to be
genuine and to have

93



--------------------------------------------------------------------------------



 



been signed, sent or otherwise authenticated by the proper Person. Agent also
may rely upon any statement made to it orally or by telephone and reasonably
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, Agent may presume that such condition is satisfactory
to such Lender unless Agent shall have received notice to the contrary from such
Lender prior to the making of such Loan. Agent may consult with legal counsel
(who may be counsel for Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          §14.4 No Representations.
     Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of Lenders as shall be expressly provided for herein
or in the other Loan Documents), provided that Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
Agent to liability or that is contrary to any Loan Document or applicable law;
and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as Agent or
any of its Affiliates in any capacity.
     Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of Lenders as shall be necessary, or as Agent shall believe in good
faith shall be necessary, under the circumstances as provided in §27 and §12.4)
or (ii) in the absence of its own gross negligence or willful misconduct. Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to Agent by any Loan Party or any Lender.
     Agent shall not be responsible for the execution or validity or
enforceability of this Agreement, the Notes, any of the other Loan Documents or
any instrument at any time constituting, or intended to constitute, collateral
security for the Notes, or for the value of any such collateral security or for
the validity, enforceability or collectibility of any such amounts owing with
respect to the Notes, or for any recitals or statements, warranties or
representations made herein, or any agreement, instrument or certificate
delivered in connection therewith or in any of the other Loan Documents or in
any certificate or instrument hereafter furnished to it by or on behalf of any
of the Loan Parties, or be bound to ascertain or inquire as to the performance
or observance of any of the terms, conditions, covenants or agreements herein or
in any other of the Loan Documents.

94



--------------------------------------------------------------------------------



 



     Agent shall not be bound to ascertain whether any notice, consent, waiver
or request delivered to it by any Loan Party or any holder of any of the Notes
shall have been duly authorized or is true, accurate and complete. Agent has not
made nor does it now make any representations or warranties, express or implied,
nor does it assume any liability to Lenders, with respect to the
creditworthiness or financial condition of Borrower or any other Loan Party or
the value of the Collateral or any other assets of such Persons.
     Each Lender acknowledges that it has, independently and without reliance
upon Agent or any other Lender or any of their Related Parties, and based upon
such information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender or any of their Related Parties, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
          §14.5 Payments.
          (a) A payment by Borrower to Agent hereunder or under any of the other
Loan Documents for the account of any Lender shall constitute a payment to such
Lender. Agent agrees to distribute to each Lender not later than one
(1) Business Day after Agent’s receipt of good funds, determined in accordance
with Agent’s customary practices, such Lender’s pro rata share of payments
received by Agent for the account of Lenders except as otherwise expressly
provided herein or in any of the other Loan Documents. All payments of
principal, interest, fees and other amounts in respect of the Swing Line Loans
shall be for the account of Swing Line Lender only (except to the extent any
Lender shall have acquired and funded a participating interest in any such Swing
Line Loan pursuant to §2.1(c), in which case such payments shall be pro rata in
accordance with such participating interests).
          (b) If in the opinion of Agent the distribution of any amount received
by it in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction. If a court of competent jurisdiction shall adjudge that
any amount received and distributed by Agent is to be repaid, each Person to
whom any such distribution shall have been made shall either repay to Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.
          (c) Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, any Lender that fails (i) to make
available to Agent its pro rata share of any Loan or (ii) to comply with the
provisions of §13 with respect to making dispositions and arrangements with the
other Lenders, where such Lender’s share of any payment received, whether by
setoff or otherwise, is in excess of its pro rata share of such payments due and
payable to all of Lenders, in each case as, when and to the full extent required
by the provisions of this Agreement, shall be deemed delinquent (a “Delinquent
Lender”) and shall be deemed a Delinquent Lender until such time as such
delinquency is satisfied. A Delinquent Lender shall be deemed to have assigned
any and all payments due to it from Borrower, whether on account of

95



--------------------------------------------------------------------------------



 



Outstanding Loans, interest, fees or otherwise, to the remaining non-Delinquent
Lenders for application to, and reduction of, their respective pro rata shares
of all outstanding Loans in accordance with the terms of this Agreement. The
Delinquent Lender hereby authorizes Agent to distribute such payments to the
non-Delinquent Lenders in proportion to their respective pro rata shares of all
outstanding Loans in accordance with the terms of this Agreement. A Delinquent
Lender shall be deemed to have satisfied in full a delinquency when and if, as a
result of application of the assigned payments to all outstanding Loans of the
non-Delinquent Lenders or as a result of other payments by the Delinquent
Lenders to the non-Delinquent Lenders, Lenders’ respective pro rata shares of
all outstanding Loans have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.
          §14.6 Holders of Notes.
     Subject to the terms of §18, Agent may deem and treat the payee of any Note
as the absolute owner or purchaser thereof for all purposes hereof until it
shall have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.
          §14.7 Indemnity.
     Lenders ratably agree hereby to indemnify and hold harmless Agent from and
against any and all claims, actions and suits (whether groundless or otherwise),
losses, damages, costs, expenses (to the extent of any losses, damages, costs
and expenses for which Agent has not been reimbursed by Borrower as required by
§15 or §16), and liabilities of every nature and character arising out of or
related to this Agreement, the Notes or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by Agent’s willful misconduct or gross negligence.
          §14.8 Agent as Lender.
     In its individual capacity, KeyBank shall have the same obligations and the
same rights, powers and privileges in respect to its Revolving Commitment and
Term Commitment and the Revolving Loans and Term Loans made by it, and as the
holder of any of the Notes as it would have were it not also Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower, any of the other
Loan Parties or any Subsidiary or other Affiliate thereof as if such Person were
not Agent hereunder and without any duty to account therefor to Lenders.
          §14.9 Resignation.
     Agent may resign at any time by giving thirty (30) calendar days’ prior
written notice thereof to Lenders and Borrower. Upon any such resignation, the
Required Lenders, subject to the terms of §18.1, shall have the right to appoint
as a successor Agent any Lender or any other bank whose senior debt obligations
are rated not less than “A” or its equivalent by Moody’s or not less than “A” or
its equivalent by S&P and which has a net worth of not less than

96



--------------------------------------------------------------------------------



 



$500,000,000. Any such resignation shall be effective upon appointment and
acceptance of a successor agent selected by the Required Lenders. If no
successor Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Agent’s giving of notice
of resignation, then the retiring Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a bank whose debt obligations are rated not less
than “A” or its equivalent by Moody’s or not less than “A” or its equivalent by
S&P Corporation and which has a net worth of not less than $500,000,000,
provided that if Agent shall notify Borrower and Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by Agent on
behalf of Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this paragraph. Unless a Default or Event of Default shall
have occurred and be continuing, such successor Agent shall be reasonably
acceptable to Borrower. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder as Agent. The fees payable by Borrowers to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrower and such successor. After any retiring Agent’s
resignation, the provisions of this Agreement and the other Loan Documents shall
continue in effect for the benefit of such retiring Agent, its agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by it while it was acting as Agent.
          §14.10 Duties in the Case of Enforcement.
     In case one or more Events of Default have occurred and shall be
continuing, and whether or not acceleration of the Obligations shall have
occurred, Agent may and shall, if (a) so requested by the Required Lenders and
(b) Lenders have provided to Agent such additional indemnities and assurances
against expenses and liabilities as Agent may reasonably request, proceed to
enforce the provisions of the Security Documents authorizing the sale or other
disposition of all or any part of the Collateral and exercise all or any other
legal and equitable and other rights or remedies as it may have. The Required
Lenders may direct Agent in writing as to the method and the extent of any such
exercise, Lenders hereby agreeing to indemnify and hold Agent harmless from all
liabilities incurred in respect of all actions taken or omitted in accordance
with such directions, provided that Agent need not comply with any such
direction to the extent that Agent reasonably believes Agent’s compliance with
such direction to be unlawful or commercially unreasonable in any applicable
jurisdiction.
          §14.11 Request for Agent Action.
     Agent and Lenders acknowledge that in the ordinary course of business of
Borrower, (a) the Loan Parties may enter into Leases covering the Mortgaged
Property and the Negative Pledge Property that may require the execution of a
subordination, attornment and non-disturbance agreement, (b) the Mortgaged
Property and the Negative Pledge Property may be

97



--------------------------------------------------------------------------------



 



subject to a condemnation or other taking, (c) the Loan Parties may desire to
enter into easements or other agreements affecting the Mortgaged Property or the
Negative Pledge Property, record a subdivision plat, dedicate roads or
utilities, or take other actions or enter into other agreements in the ordinary
course of business which similarly require the consent, approval or agreement of
Agent. In connection with the foregoing, Lenders hereby expressly authorize
Agent to (a) execute and deliver with the applicable Loan Party or Loan Parties
and any tenant, subordination, attornment and non-disturbance agreements with
respect to any lease upon such terms as Agent in its good faith reasonable
judgment determines are appropriate (Agent in the exercise of its good faith
reasonable judgment may agree to allow some or all of the casualty,
condemnation, restoration or other provisions of the applicable lease to control
over the applicable provisions of the Loan Documents), (b) execute releases of
Liens of Mortgaged Property and Equity Interests in connection with dispositions
permitted in this Agreement or in connection with any condemnation or other
taking, (c) execute consents or subordinations in form and substance reasonably
satisfactory to Agent in connection with any easements, agreements, plats,
dedications or similar matters affecting the Mortgaged Property or Negative
Pledge Property, or (d) execute consents, approvals, or other agreements in form
and substance reasonably satisfactory to Agent in connection with such other
actions or agreements as may be desirable by Agent or any tenant necessary in
the ordinary course of the Loan Parties’ respective businesses.
          §14.12 Removal of Agent.
     The Required Lenders may remove Agent from its capacity as agent in the
event of Agent’s willful misconduct or gross negligence. Such removal shall be
effective upon appointment and acceptance of a successor agent selected by the
Required Lenders. Any successor Agent must satisfy the conditions set forth in
§14.9. Upon the acceptance of any appointment as agent hereunder by a successor
agent, such successor agent shall thereupon succeed to and become vested with
all rights, powers, privileges and duties of the removed Agent, and the removed
Agent shall be discharged from all further duties and obligations as Agent under
this Agreement and the Loan Documents (subject to Agent’s right to be
indemnified as provided in the Loan Documents); provided that Agent shall remain
liable to the extent provided herein or in the Loan Documents for its acts or
omissions occurring prior to such removal or resignation.
          §14.13 Bankruptcy. In the event a bankruptcy or other insolvency
proceeding is commenced by or against any of the Loan Parties, Agent shall have
the sole and exclusive right and duty to file and pursue a joint proof of claim
on behalf of all Lenders. Each Lender irrevocably waives its right to file or
pursue a separate proof of claim in any such proceedings.
§15. EXPENSES
     Borrower agrees to pay (a) the reasonable and documented costs of producing
and reproducing this Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) any taxes (including any
interest and penalties in respect thereto) payable by Agent or any of Lenders,
including any recording, mortgage, documentary or intangibles taxes in
connection with the Security Deeds and other Loan Documents, or other taxes
payable on or with respect to the transactions contemplated by this Agreement
(other than taxes based upon Agent’s or any Lender’s gross or net income, except
that Agent and Lenders shall be entitled to indemnification for any and all
amounts paid by them in respect of taxes based on income or

98



--------------------------------------------------------------------------------



 



other taxes assessed by any State in which Mortgaged Property or other
Collateral is located, such indemnification to be limited to taxes due solely on
account of the granting of Collateral under the Security Documents, including
any such taxes payable by Agent or any of Lenders after the Closing Date
(Borrower hereby agreeing to indemnify Agent and each Lender with respect
thereto), (c) all appraisal fees, engineer’s fees, charges of Agent for
commercial finance exams and engineering and environmental reviews and the
reasonable and documented fees, expenses and disbursements of Agent, Agent’s
Special Counsel and any other counsel to Agent, counsel for KeyBank and any
local counsel to Agent incurred in connection with the performance of due
diligence and the preparation, negotiation, administration, or interpretation of
the Loan Documents and other instruments mentioned herein, the addition and
release of Collateral, each closing hereunder, and amendments, modifications,
approvals, consents, waivers or Collateral releases hereto or hereunder, (d) the
reasonable fees, expenses and disbursements of Agent incurred by Agent in
connection with the performance of due diligence, underwriting analysis, credit
reviews and the preparation, negotiation, administration, syndication or
interpretation of the Loan Documents and other instruments mentioned herein,
credit and collateral evaluations, the release, addition or substitution of
additional Collateral, (e) all reasonable and documented out-of-pocket expenses
(including reasonable attorneys’ fees and costs, which attorneys may be
employees of any Lender or Agent and the fees and costs of appraisers,
engineers, investment bankers or other experts retained by any Lender or Agent)
incurred by any Lender or Agent in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against Borrower or other
Loan Parties or the administration thereof after the occurrence of a Default or
Event of Default (including, without limitation, the cost of all title
examinations and title reports, Lien searches and related costs and expenses in
order specifically to identify the Mortgaged Properties and the state of the
Loan Parties’ title thereto), (ii) the sale of, collection from or other
realization upon any of the Collateral, (iii) the failure of Borrower or any
other Loan Party to perform or observe any provision of the Loan Documents, and
(iv) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to Agent’s or any of Lenders’ relationships with
any of the Loan Parties, and (f) all reasonable fees, expenses and disbursements
of Agent incurred in connection with Uniform Commercial Code searches, Uniform
Commercial Code filings or Security Deed recordings and, after the occurrence
and during the continuance of an Event of Default, title rundowns and title
searches. The covenants of this §15 shall survive payment or satisfaction of
payment of amounts owing with respect to the Notes.
§16. INDEMNIFICATION
     Borrower agrees to indemnify and hold harmless Agent and Lenders and each
director, officer, employee, agent and Person who controls Agent or any Lender
from and against any and all claims, actions and suits, whether groundless or
otherwise, and from and against any and all liabilities, losses, damages and
expenses of every nature and character arising out of or relating to this
Agreement or any of the other Loan Documents or the transactions contemplated
hereby and thereby including, without limitation, (a) any leasing fees and any
brokerage, finders or similar fees asserted against any Person indemnified under
this §16 based upon any agreement, arrangement or action made or taken, or
alleged to have been made or taken, by any of the Loan Parties, (b) any
condition, use, operation or occupancy of a Mortgaged Property or other
Collateral other than with respect to matters relating to such Mortgaged
Property and/or the Collateral first occurring after Agent or its nominee
acquires title to such Mortgaged Property by

99



--------------------------------------------------------------------------------



 



the exercise of its foreclosure remedies or transfer in lieu of foreclosure,
(c) any actual or proposed use by Borrower of the proceeds of any of the Loans
or any actual or proposed use of a Letter of Credit by any beneficiary of a
Letter of Credit, (d) any actual or alleged infringement of any patent,
copyright, trademark, service mark or similar right of any of the Loan Parties
comprised in the Collateral, (e) the Loan Parties’ entering into or performing
this Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to a Negative Pledge Property, a Mortgaged
Property or the other Collateral, or (g) with respect to the Loan Parties, their
respective Subsidiaries and Joint Ventures, and their respective properties and
assets, including, without limitation, the Mortgaged Properties and the Negative
Pledge Properties, the violation of any Environmental Law, the Release or
threatened Release of any Hazardous Substances or any action, suit, proceeding
or investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to claims with respect to wrongful death, personal
injury or damage to property), other than with respect to matters relating to
such Mortgaged Property and/or the Collateral first occurring after Agent or its
nominee acquires title to such Mortgaged Property by the exercise of its
foreclosure remedies or transfer in lieu of foreclosure, in each case including,
without limitation, the reasonable fees and disbursements of counsel and
allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other proceeding; provided, however, that Borrower
shall not be obligated under this §16 to indemnify any Person for liabilities
arising from such Person’s own gross negligence or willful misconduct. In
litigation, or the preparation therefor, Lenders and Agent shall be entitled to
select a single law firm as their own counsel and, in addition to the foregoing
indemnity, Borrower agrees to pay promptly all Court costs and other expenses of
litigation incurred by Agent and Lenders, including the reasonable fees and
expenses of such counsel. If, and to the extent that the obligations of Borrower
under this §16 are unenforceable for any reason, Borrower hereby agrees to make
the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law. There shall be specifically excluded
from the foregoing indemnification any claims, actions, suits, liabilities,
losses, damages and expenses arising from disputes among Lenders with respect to
the Loans or the Loan Documents. In the event that any such claims, actions,
suits, liabilities, losses, damages and expenses involve both a dispute among
Lenders and other matters covered by this indemnification provision, Agent shall
make a reasonable good faith allocation of all losses, damages and expenses
incurred between Lenders’ dispute and the other matters covered by this
indemnification provision, which allocation by Agent shall, absent manifest
error, be final and binding upon the parties hereto. All amounts payable by
Borrower pursuant to this Section shall constitute Obligations until paid in
full by Borrower. The provisions of this §16 shall survive the repayment of the
Loans and the termination of the obligations of Lenders hereunder.
§17. SURVIVAL OF COVENANTS, ETC
     All covenants, agreements, representations and warranties made herein, in
the Notes, in any of the other Loan Documents or in any documents or other
papers delivered by or on behalf of Borrower or any other Loan Party pursuant
hereto or thereto shall be deemed to have been relied upon by Lenders and Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by Lenders of any of the Loans and the issuance by
Agent of any Letter of Credit, as herein contemplated, and shall continue in
full force and effect so long as any amount due under this Agreement or the
Notes or any of the other Loan

100



--------------------------------------------------------------------------------



 



Documents remains outstanding or any Letter of Credit is Outstanding or any
Lender has any obligation to make any Loans or Agent has any obligation to issue
a Letter of Credit. The indemnification obligations of Borrower provided herein
and the other Loan Documents shall survive the full repayment of amounts due and
the termination of the obligations of Lenders hereunder and thereunder to the
extent provided herein and therein. All statements contained in any certificate
or other paper delivered to any Lender or Agent at any time by or on behalf of
any of the Loan Parties pursuant hereto or in connection with the transactions
contemplated hereby shall constitute representations and warranties as to the
matters contained in such certificate or other paper by any of the Loan Parties
hereunder.
§18. ASSIGNMENT AND PARTICIPATION
          §18.1 Conditions to Assignment by Lenders.
          (a) Each Lender shall have the right to assign, transfer, sell,
negotiate, pledge or otherwise hypothecate this Agreement and any of its rights
and security hereunder and under the other Loan Documents to any other Eligible
Assignee with the prior written consent of Agent and with the prior written
consent of Borrower, which consents by Agent and Borrower shall not be
unreasonably withheld, conditioned or delayed (provided that no consent of
Borrower shall be required if the Eligible Assignee is also a Lender or an
Affiliate thereof or if an Event of Default then exists) and no consent of Agent
shall be required if the Eligible Assignee is also a Lender; provided, however,
that (i) the parties to each such assignment shall execute and deliver to Agent,
for its approval and acceptance, an Assignment and Assumption Agreement in the
form of Exhibit C attached hereto and made a part hereof (an “Assignment and
Assumption Agreement”), (ii) each such assignment shall be of a constant, and
not a varying, percentage of the assigning Lender’s rights and obligations under
this Agreement, (iii) if the potential assignee is not already a Lender
hereunder, at least ten (10) days prior to the date of the assignment, the
potential assignee shall deliver to Agent the fully completed Patriot Act and
OFAC forms attached as Exhibit F attached hereto and made a part hereof and such
other information as Agent shall require to successfully complete Agent’s
Patriot Act Customer Identification Process and OFAC Review Process, (iv) unless
Agent and, so long as no Event of Default exists, Borrower otherwise consent,
the aggregate amount of the total Commitment of the assigning Lender being
assigned pursuant to each such assignment shall in no event be less than
$2,000,000 and no less than $1,000,000 under either the Revolving Commitment or
the Term Commitment (or each of them, as applicable), (iv) Agent shall receive
from the assigning Lender a processing fee of $3,500, (vi) if the assignment is
less than the assigning Lender’s entire interest in the Loans, the assigning
Lender (if a Revolving Lender) must retain at least a $5,000,000 Revolving
Commitment and (if a Term Loan Lender), must retain at least a $1,000,000
interest in the Term Loans, unless the assigning Lender assigns its entire
interest under either the Revolving Commitment or the Term Loans, in which case,
the assigning Lender must retain at least a $5,000,000 Revolving Commitment (if
such Lender is assigning its entire interest in the Term Loans) or at least a
$1,000,000 interest in the Term Loans (if such Lender is assigning its entire
Revolving Commitment). Upon such execution, delivery, approval and acceptance,
and upon the effective date specified in the applicable Assignment and
Assumption Agreement, (a) the Eligible Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Assumption Agreement, have the
rights and obligations of a Lender hereunder and under the other Loan Documents,
and Borrower hereby

101



--------------------------------------------------------------------------------



 



agrees that all of the rights and remedies of Lenders in connection with the
interest so assigned shall be enforceable against Borrower by an Eligible
Assignee with the same force and effect and to the same extent as the same would
have been enforceable but for such assignment provided that no assignment shall
increase the Borrower’s obligations under section 4.4 or section 4.9, (b) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Assumption Agreement, relinquish its rights and be
released from its obligations hereunder and thereunder, and (c) Agent may
unilaterally amend Schedule 1.1 to reflect such assignment. For purposes of this
paragraph, in connection with any assignment or simultaneous, multiple
assignments by any Lender which is a fund to one or more of its Related Funds:
(1) compliance with the minimum amounts for assigned Commitments and Loans, and
for retained Commitments and Loans (both in the aggregate and within any
particular Class of Loans) as hereinabove provided shall be determined in the
aggregate for such assigning fund and any of its Related Funds that are or are
to become Lenders as part of any assignment transaction or simultaneous,
multiple assignment transactions; (2) after giving effect to such assignment or
assignments, no such assignor or assignee fund in connection with a partial
assignment of the assigning fund’s Revolving Commitment shall hold a Revolving
Commitment of less than $5,000,000, (3) after giving effect to such assignment
or assignments, no such assignor or assignee fund in connection with a partial
assignment of the assigning fund’s Term Commitment shall hold a Term Commitment
of less than $1,000,000, and (4) only one processing fee shall be payable to
Agent in connection with simultaneous, multiple assignment transactions.
          (b) By executing and delivering an Assignment and Assumption
Agreement, the assigning Lender thereunder and the Eligible Assignee thereunder
confirm to and agree with each other and the other parties hereto as follows:
(i) except as provided in such Assignment and Assumption Agreement, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document or any other instrument or document
furnished in connection therewith; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or any other Loan Party or the performance or
observance by Borrower or any other Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished in connection
therewith; (iii) such Eligible Assignee confirms that it has received a copy of
this Agreement together with such financial statements, Loan Documents and other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into the Assignment and Assumption Agreement and
to become a Lender hereunder; (iv) such Eligible Assignee will, independently
and without reliance upon Agent, the assigning Lender or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such Eligible Assignee appoints and authorizes Agent
to take such action as Agent on its behalf and to exercise such powers under
this Agreement and the other Loan Documents as are delegated to Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto; (vi) such Eligible Assignee agrees that it will perform in accordance
with their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

102



--------------------------------------------------------------------------------



 



          §18.2 Register.
     Agent shall maintain a copy of each assignment delivered to it and a
register or similar list (the “Register”) for the recordation of the names and
addresses of Lenders and the Commitment Percentages, Revolving Commitment
Percentages and Term Commitment Percentages of, and principal amount of the
Loans owing to Lenders from time to time. The entries in the Register shall be
conclusive, in the absence of manifest error, and the Loan Parties, Agent and
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrower and Lenders at any reasonable time and from time to
time upon reasonable prior notice.
          §18.3 New Notes.
     Upon its receipt of an assignment executed by the parties to such
assignment, together with each Note (if any) subject to such assignment, Agent
shall (a) record the information contained therein in the Register, and (b) give
prompt notice thereof to Borrower and Lenders (other than the assigning Lender).
Within five (5) Business Days after receipt of such notice, Borrower, upon
Lender’s request and at Lender’s expense, shall execute and deliver to Agent, in
exchange for each surrendered Note, a new Revolving Loan Note, Term Loan Note or
both, as the case may be, to the order of such assignee in an amount equal to
the amount assumed by such assignee pursuant to such assignment and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Revolving Loan Note, Term Loan Note or both, as the case may be, to the order of
the assigning Lender in an amount equal to the amount retained by it hereunder.
Such new Notes shall provide that they are replacements for the surrendered
Notes of the same category, shall be in an aggregate principal amount equal to
the aggregate principal amount of the surrendered Notes, shall be dated the
effective date of such assignment and shall otherwise be in substantially the
form of the assigned Notes. The surrendered Notes shall be canceled and returned
to Borrower.
          §18.4 Participations.
     Each Lender may sell participations to one or more banks or other entities
in all or a portion of such Lender’s rights and obligations under this Agreement
and the other Loan Documents; provided that (a) any such sale or participation
shall not affect the rights and duties of the selling Lender hereunder to
Borrower, (b) such participation shall not entitle such participant to any
rights or privileges under this Agreement or the Loan Documents, including,
without limitation, the right to approve waivers, amendments or modifications,
(c) such participant shall have no direct rights against any of the Loan Parties
except the rights granted to Lenders pursuant to §13, (d) such sale is effected
in accordance with all applicable laws, and (e) such participant shall not be a
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, any of the Loan Parties. Any Lender
which sells a participation shall promptly notify Agent and Borrower of such
sale and the identity of the purchaser of the interest.
          §18.5 Pledge by Lender.
     Any Lender may at any time pledge all or any portion of its interest and
rights under this Agreement (including all or any portion of its Note) to secure
obligations of such Lender,

103



--------------------------------------------------------------------------------



 



including without limitation, (a) any pledge or assignment to secure obligations
to any of the twelve Federal Reserve Banks organized under §4 of the Federal
Reserve Act, 12 U.S.C. §341, to any Federal Home Loan Bank or to any institution
within the Farm Credit System, and (b) for any Lender that is a fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender including any trustee for, or any other representative of, such holders.
In addition, any Lender may, with the consent of Agent (which may be granted or
withheld in Agent’s sole discretion) pledge all or any portion of its interests
and rights under the Agreement (including all or any portion of its Note or
Notes) to a Person approved by Agent. Notwithstanding anything to the contrary
contained herein, no pledge permitted pursuant to this Section or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.
          §18.6 No Assignment by Borrower.
     Borrower shall not assign or transfer any of its rights or obligations
under any of the Loan Documents without the prior written consent of each of
Lenders.
          §18.7 Cooperation; Disclosure.
     Borrower and the other Loan Parties agree to promptly cooperate with any
Lender in connection with any proposed assignment or participation of all or any
portion of its Commitment. Borrower and the other Loan Parties agree that in
addition to disclosures made in accordance with standard lending practices any
Lender may disclose information obtained by such Lender pursuant to this
Agreement to assignees or participants and potential assignees or participants
hereunder, subject to the provisions of §18.10. Notwithstanding anything herein
to the contrary, Agent and each Lender may disclose to any and all Persons,
without limitation of any kind, any information with respect to the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to Agent or any Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans and transactions contemplated hereby. In
order to facilitate assignments to Eligible Assignees and sales to Eligible
Assignees, the Loan Parties shall execute such further documents, instruments or
agreements as Lenders may reasonably require. In addition, the Loan Parties
agree to cooperate fully with Lenders in the exercise of Lenders’ rights
pursuant to this Section, including providing such information and documentation
regarding the Loan Parties, their Subsidiaries and Joint Ventures as any Lender
or any potential Eligible Assignee or participant may reasonably request and to
meet with potential Eligible Assignees.
          §18.8 Mandatory Assignment.
     In the event (i) Borrower requests that certain amendments, modifications
or waivers be made to this Agreement or any of the other Loan Documents which
request is approved by Agent or Required Lenders but is not approved by one or
more of Lenders (any such non-consenting Lender shall hereafter be referred to
as the “Non-Consenting Lender”), (ii) Borrower becomes obligated to pay
additional amounts to any Lender pursuant to § 4.4 or 4.9, or any Lender gives

104



--------------------------------------------------------------------------------



 



notice of the occurrence of any circumstances described in § 4.10, or (iii) any
Lender with a Revolving Loan Commitment defaults in the obligation to make
Revolving Loans hereunder (any such Lender, including a Non-Consenting Lender,
shall hereafter be referred to as an “Affected Lender”) then, within thirty
(30) days after Borrower’s receipt of notice of such disapproval by such
Non-Consenting Lender, or, in the case of clause (ii) or (iii) above at any time
after the occurrence of such event, Borrower shall have the right as to such
Affected Lender, to be exercised by delivery of written notice delivered to
Agent and the Affected Lender, to elect to cause the Affected Lender to transfer
its Loans and Commitments. Agent shall promptly notify the remaining Lenders
that each of such Lenders shall have the right, but not the obligation, to
acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender (or if any of such Lenders does
not elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by Agent). In the event that Lenders do not elect to
acquire all of the Affected Lender’s Loans and Commitment, then Agent shall use
commercially reasonable efforts to find a new Lender or Lenders to acquire such
remaining Loans and Commitment. Upon any such purchase of the Loans and
Commitments of the Affected Lender, the Affected Lender’s interests in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender shall promptly
execute and deliver any and all documents reasonably requested by Agent to
surrender and transfer such interest, including, without limitation, an
assignment and assumption agreement in the form attached hereto as Exhibit C and
such Affected Lender’s original Note. The purchase price for the Affected
Lender’s Commitment shall equal any and all amounts outstanding and owed by
Borrower to the Affected Lender, including principal and all accrued and unpaid
interest or fees, plus any applicable prepayment fees which would be owed to
such Affected Lender if the Loans were to be repaid in full on the date of such
purchase of the Affected Lender’s Commitment.
          §18.9 Co-Agents.
     Agent may designate any Lender to be a “Co-Agent”, an “Arranger” or similar
title, but such designation shall not confer on such Lender the rights or duties
of Agent. Any such “Co-Agent” or “Arranger” shall not have any additional rights
or obligations under the Loan Documents, except for those rights and
obligations, if any, as a Lender.
          §18.10 Treatment of Certain Information; Confidentiality.
     Each of Agent and Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same

105



--------------------------------------------------------------------------------



 



as those of this Section, to (i) any assignee of or participant in, or, with
Borrower’s consent, any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, (g) with the consent of Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to Agent, any Lender, or any
of their respective Affiliates on a nonconfidential basis from a source other
than Borrower.
     For purposes of this Section, “Information” means all information received
from the Loan Parties or any of their Subsidiaries relating to the Loan Parties
or any of their Subsidiaries or Joint Ventures or any of their respective
businesses, other than any such information that is available to Agent or any
Lender on a nonconfidential basis prior to disclosure by the Loan Parties or any
of their Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
          §18.11 Withholding Tax.
          (a) If any Lender is a “foreign corporation, partnership or trust”
within the meaning of the Code and such Lender claims exemption from, or a
reduction of, United States withholding tax under Sections 1441 or 1442 of the
Code, such Lender agrees with and in favor of Agent, to deliver to Agent and
Borrower:
               (i) if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed IRS Form
W8-BEN before the payment of any interest in the first calendar year and before
the payment of any interest in each third succeeding calendar year during which
interest may be paid under this Agreement;
               (ii) if such Lender claims that interest paid under this
Agreement is exempt from United States withholding tax because it is effectively
connected with a United States trade or business of such Lender, two
(2) properly completed and executed copies of IRS Form W8-ECI before the payment
of any interest is due in the first taxable year of such Lender and in each
succeeding taxable year of such Lender during which interest may be paid under
this Agreement;
               (iii) such other form or forms as may be required under the Code
or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding tax; and
               (iv) in the case of any Lender claiming exemption from United
States withholding tax under Sections 871(b) or 881(c) of the Code, with respect
to payments of “Portfolio Interest,” a Form W-8, or any subsequent versions
thereof or successors thereto, and if the Lender delivers a Form W-8, a
certificate representing that such Lender is not a bank for purposes of Section
881(c) of the Code, is not a ten percent (10%) shareholder (within the meaning
of Section 871(h)(3)(b) of the Code) of Borrower, and is not a controlled
foreign corporation related to Borrower (within the meaning of Section 864(d)(4)
of the Code).

106



--------------------------------------------------------------------------------



 



Each such certificate and form shall be properly completed and duly executed by
such Lender claiming complete exemption from or a reduced rate of United States
withholding tax on payments by Borrower under the Loan Documents. Each Lender
agrees to promptly notify Agent and Borrower of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.
          (b) If any Lender claims exemption from, or reduction of, withholding
tax under a United States tax treaty by providing IRS Form W8-BEN, and such
Lender sells, assigns, grants a participation in, or otherwise transfers all or
part of the Obligations of Borrower and the other Loan Parties to such Lender,
such Lender agrees to notify Agent and Borrower of the percentage amount in
which it is no longer the beneficial owner of Obligations of Borrower to such
Lender. To the extent of such percentage amount, Agent will treat such Lender’s
IRS Form W8-BEN as no longer valid.
          (c) If any Lender claiming exemption from United States withholding
tax by filing IRS Form W8-ECI with Agent sells, assigns, grants a participation
in, or otherwise transfers all or part of the Obligations of Borrower to such
Lender, such Lender agrees to undertake sole responsibility for complying with
the withholding tax requirements imposed by Sections 1441 and 1442 of the Code.
          (d) If any Lender is entitled to a reduction in the applicable
withholding tax, Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable withholding tax after taking into account
such reduction. If the forms or other documentation required by §18.11(a) above
are not delivered to Agent, then Agent may withhold from any interest payment to
such Lender not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.
          (e) If the IRS or any other governmental authority of the United
States or other jurisdiction asserts a claim that Agent or Borrower did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent or Borrower of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify Agent and
Borrower fully for all amounts paid, directly or indirectly, by Agent or
Borrower as tax or otherwise, including penalties and interest, and including
any taxes imposed by any jurisdiction on the amounts payable to Agent or
Borrower under this §18.11, together with all costs and expenses (including
reasonable attorneys’ fees and legal expenses). The obligation of Lenders under
this subsection (e) shall survive the payment of all Obligations and the
resignation or replacement of Agent.
§19. NOTICES
     Each notice, demand, election or request provided for or permitted to be
given pursuant to this Agreement (hereinafter in this §19 referred to as
“Notice”), but specifically excluding to the maximum extent permitted by law any
notices of the institution or commencement of foreclosure proceedings, must be
in writing and shall be deemed to have been properly given or served by personal
delivery or by sending same by overnight courier or by depositing same in the
United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly

107



--------------------------------------------------------------------------------



 



permitted herein, by telegraph, telecopy, telefax or telex, and, to the extent
permitted by §23, email addressed as follows:
     If to Agent or any Lender, at the address set forth on the signature page
for Agent or such Lender, and in the case of each notice to Agent pursuant to
§7.5, with a copy to:
     Agent’s Special Counsel:
Powell Goldstein LLP
1201 West Peachtree Street, NW
14th Floor
Atlanta, Georgia 30309-3488
Facsimile: (404) 572-6999
Attention: Julian D. Nealy
and
     if to Borrower:
Forestar (USA) Real Estate Group Inc.
1300 South MoPac Expressway, Suite 3S
Austin, Texas 78746
Facsimile: (512) 433-5203
Attention: Chief Financial Officer
     with a copy to:
Forestar (USA) Real Estate Group Inc.
1300 South MoPac Expressway, Suite 3S
Austin, Texas 78746
Facsimile: (512) 433-5203
Attention: General Counsel
and
     if to any of the other Loan Parties, to it at:
c/o Forestar (USA) Real Estate Group Inc.
1300 South MoPac Expressway, Suite 3S
Austin, Texas 78746
Facsimile: (512) 433-5203
Attention: Chief Financial Officer

108



--------------------------------------------------------------------------------



 



     with a copy to:
c/o Forestar (USA) Real Estate Group Inc.
1300 South MoPac Expressway, Suite 3S
Austin, Texas 78746
Facsimile: (512) 433-5203
Attention: General Counsel
and to each other Lender which may hereafter become a party to this Agreement at
such address as may be designated by such Lender. Each Notice shall be effective
upon being personally delivered or upon being sent by overnight courier or upon
being deposited in the United States Mail as aforesaid. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, Borrower, a Lender or Agent shall
have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.
§20. RELATIONSHIP
     Neither Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to any of the Loan Parties arising out of or in connection with
the Agreement or the other Loan Documents or the transactions contemplated
hereunder and thereunder, and the relationship between each Lender and Borrower
is solely that of a lender and borrower, and between each Lender and any
Guarantor is solely that of a lender and guarantor, and nothing contained herein
or in any of the other Loan Documents shall in any manner be construed as making
the parties hereto partners, joint venturers or any other relationship other
than lender and borrower, or lender and guarantor (as the case may be). In
addition, each of the Loan Parties agrees that notwithstanding any other
relationship that KeyBank or any affiliate thereof may have with Borrower or any
of the other Loan Parties or their respective Subsidiaries and Affiliates, in
any proceeding relating to the Loan Parties, or any of them, under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or similar proceeding, such Loan Party will not
challenge Lenders’ right to receive payment of the Obligations as a creditor of
Borrower and the other Loan Parties on the grounds of the equitable
subordination principles contained in §510 of the United States Bankruptcy Code
(11 U.S.C. §101 et seq.), as from time to time amended, or any similar provision
under any applicable law. The covenants contained in this §20 are a material
consideration and inducement to Lenders to enter into the Agreement.

109



--------------------------------------------------------------------------------



 



§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
     THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW
YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW). EACH OF THE LOAN PARTIES AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON THE BORROWER AND THE OTHER APPLICABLE LOAN PARTIES (IF ANY)
BY MAIL AT THE ADDRESS SPECIFIED IN §19. EACH OF THE LOAN PARTIES HEREBY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
§22. HEADINGS
     The captions in this Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.
§23. COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
     (a) Counterparts; Integration; Effectiveness. This Agreement and any
amendment hereof may be executed in several counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute one instrument.
In proving this Agreement it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom enforcement is
sought. This Agreement and the other Loan Documents, any separate letter
agreements with respect to fees payable to Agent (including the Agreement
Regarding Fees) and any provisions of any commitment letter or similar letter
relating to the transactions contemplated by this Agreement that expressly
survive the Closing Date, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in §10, this Agreement shall become effective when it
shall have been executed by Agent and when Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     (b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature

110



--------------------------------------------------------------------------------



 



or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     (c) Electronic Communication. Notices and other communications to Agent and
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Agent, provided that the foregoing shall not apply to notices to any
Lender pursuant to Article 4 if such Lender has notified Agent that it is
incapable of receiving notices under such Article by electronic communication.
Agent or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment), provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
§24. ENTIRE AGREEMENT, ETC.
     The Loan Documents and any other documents executed in connection herewith
or therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Agreement nor any term hereof may
be changed, waived, discharged or terminated, except as provided in §27.
§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
     TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE BORROWER,
THE OTHER LOAN PARTIES, AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, EACH OF
BORROWER AND THE OTHER LOAN PARTIES HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. EACH OF BORROWER AND THE OTHER LOAN PARTIES (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR AGENT HAS REPRESENTED,
EXPRESSLY OR

111



--------------------------------------------------------------------------------



 



OTHERWISE, THAT SUCH LENDER OR AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT AGENT AND THE LENDERS
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO
WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS §25. EACH OF BORROWER AND THE OTHER LOAN PARTIES ACKNOWLEDGES
THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH ITS LEGAL COUNSEL AND
THAT EACH OF BORROWER AND THE OTHER LOAN PARTIES AGREES TO THE FOREGOING AS ITS
FREE, KNOWING AND VOLUNTARY ACT.
§26. DEALINGS WITH THE BORROWER
     The Lenders and their affiliates may accept deposits from, extend credit to
and generally engage in any kind of banking, trust or other business with
Borrower, or any of its affiliates regardless of the capacity of the Lender
hereunder.
§27. CONSENTS, AMENDMENTS, WAIVERS, ETC.
     Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other Loan Document may be amended, and the performance
or observance by Borrower or any other Loan Party of any terms of this Agreement
or such other instrument or the continuance of any Default or Event of Default
may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Required Lenders. Notwithstanding the foregoing provisions of this Section:
          (a) none of the following may occur without the written consent of
each affected Lender:
               (i) a decrease in the rate of interest on the Notes;
               (ii) an increase in the amount of the Commitments of Lenders,
except as provided in §2.9;
               (iii) a forgiveness, reduction or waiver of the principal of any
unpaid Loan or any interest thereon or fee payable under the Loan Documents
(other than in connection with the imposition or rescission of the Default
Rate);
               (iv) a decrease in the amount of any fee payable to a Lender
hereunder;
               (v) an extension of the Maturity Date;
               (vi) the release of Borrower, any Guarantor or any of the
Collateral except as otherwise provided herein;
               (vii) a change to this §27;

112



--------------------------------------------------------------------------------



 



               (viii) any postponement of any date fixed for any payment of
principal of or interest on, or fees in respect of, the Loans;
               (ix) any change in the manner of distribution of any payments to
Lenders or Agent;
               (x) an amendment of the definition of Required Lenders or of any
requirement for consent by all of Lenders; or
               (xi) an amendment of any provision of this Agreement or the Loan
Documents which requires the approval of all of Lenders or the Required Lenders
to require a lesser number of Lenders to approve such action.
          (b) Other Consents. No amendment, modification, termination or waiver
of any provision of the Loan Documents, or consent to any departure by any Loan
Party therefrom, shall:
               (i) increase the Revolving Commitment of any Revolving Lender
over the amount thereof then in effect without the consent of such Lender;
provided, no amendment, modification or waiver of any condition precedent,
covenant, Default or Event of Default shall constitute an increase in any
Revolving Commitment of any Lender;
               (ii) increase the aggregate Revolving Commitments or the
aggregate Term Loan Commitments over the amount thereof then in effect without
the consent of the Requisite Class Lenders (other than pursuant to and in
accordance with §2.9);
               (iii) amend, modify, terminate or waive any provision hereof
relating to the Swing Line Commitment or the Swing Line Loans without the
consent of Swing Line Lender;
               (iv) amend the definition of Requisite Class Lenders or
Applicable Approval Percentage without the consent of Requisite Class Lenders of
each Class; provided, subject to §27(b)(viii), additional extensions of credit
pursuant hereto may be included in the determination of such Requisite
Class Lenders on substantially the same basis as the Term Commitments, the Term
Loans, the Revolving Commitments and the Revolving Loans are included on the
Closing Date;
               (v) alter the required application of any repayments or
prepayments as between Classes pursuant to §3.4 or §12.5 of this Agreement or
pursuant to any other Loan Document without the unanimous consent of all Lenders
of each Class which is being allocated a lesser repayment or prepayment as a
result thereof; provided, Requisite Class Lenders may waive, in whole or in
part, any prepayment so long as the application, as between Classes, of any
portion of such prepayment which is still required to be made is not altered;

113



--------------------------------------------------------------------------------



 



               (vi) amend, modify, terminate or waive any obligation of
Revolving Lenders relating to the purchase of participations in Letters of
Credit as provided in §2.10(d) without the written consent of Agent;
               (vii) waive any condition precedent to the initial Loans on the
Closing Date, for which it is expressly provided in such Section that
satisfaction of such condition is to be acceptable to or approved by Agent,
without the consent of Agent, and in any such event it shall not be necessary to
obtain the consent of any other Lender to such waiver; or
               (viii) amend, modify, terminate or waive the amount or timing of
payment of any fee payable to Agent for its own account, any provision of §14 as
the same applies to Agent, or any other provision hereof as the same applies to
the rights or obligations of Agent, in each case without the consent of Agent;
               (ix) any modification to require a Revolving Lender to fund a pro
rata share of a request for a Revolving Loan made by Borrower other than based
on its applicable Required Commitment Percentage, or to require a Term Lender to
fund a pro rata share of a request for a Term Loan made by Borrower other than
based on its applicable Term Commitment Percentage, without the unanimous
consent of all Lenders of the Class affected by such modification Lenders; or
               (x) any amendment which would disproportionately affect the
obligation of Borrower or any Loan Party to make payment of the Revolving Loans
or the Term Loans shall not be effective without the unanimous approval of all
Lenders of the Class affected by such modification.
Borrower and each of the other Loan Parties agrees to enter into such
modifications or amendments of this Agreement or the other Loan Documents as
reasonably may be requested by KeyBank or Agent in connection with the
syndication of the Loan, provided that no such amendment or modification
materially affects or increases any of the obligations of Borrower hereunder. No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon. No course of dealing or delay or omission on the
part of Agent or any Lender in exercising any right shall operate as a waiver
thereof or otherwise be prejudicial thereto. No notice to or demand upon
Borrower or the other Loan Parties shall entitle Borrower or any other Loan
Party to other or further notice or demand in similar or other circumstances. In
the event any Lender fails to expressly grant or deny any consent, amendment or
waiver sought under this Agreement within ten (10) days of a written request
therefor submitted by Agent or Agent’s Special Counsel, such Lender shall be
deemed to have granted to Agent an irrevocable proxy with respect to such
specific matter.
§28. SEVERABILITY
     The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

114



--------------------------------------------------------------------------------



 



§29. NO UNWRITTEN AGREEMENTS
     THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
§30. ACKNOWLEDGMENT OF INDEMNITY OBLIGATIONS
     BORROWER HEREBY ACKNOWLEDGES THAT THIS AGREEMENT CONTAINS INDEMNITY
OBLIGATIONS OF THE BORROWER.
§31. REPLACEMENT OF NOTES
     Upon receipt of evidence reasonably satisfactory to Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to such Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, such Borrower will execute
and deliver, in lieu thereof, a replacement Note, identical in form and
substance to the applicable Note and dated as of the date of the applicable Note
and upon such execution and delivery all references in the Loan Documents to
such Note shall be deemed to refer to such replacement Note.
§32. TIME IS OF THE ESSENCE
     Time is of the essence with respect to each and every covenant, agreement
and obligation of Borrower under this Agreement and the other Loan Documents.
§33. RIGHTS OF THIRD PARTIES
     This Agreement and the other Loan Documents are made and entered into for
the sole protection and legal benefit of Loan Parties, Lenders and Agent, and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. All
conditions to the performance of the obligations of Agent and Lenders under this
Agreement, including the obligation to make Loans, are imposed solely and
exclusively for the benefit of Agent and Lenders and no other Person shall have
standing to require satisfaction of such conditions in accordance with their
terms or be entitled to assume that Agent and Lenders will refuse to make Loans
in the absence of strict compliance with any or all thereof and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by
Agent and Lenders at any time if in their sole discretion they deem it desirable
to do so. In particular, Agent and Lenders make no representations and assume no
obligations as to third parties concerning the quality of the construction by
Borrower of any development or the absence therefrom of defects.

115



--------------------------------------------------------------------------------



 



§34. GUARANTY
          §34.1 The Guaranty.
          (a) Each of Guarantors hereby jointly and severally guarantees to
Agent for the benefit of the Lenders and each of the holders of the Obligations,
as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Obligations (the “Guaranteed Obligations”) in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof. Guarantors hereby further agree that if any of the Guaranteed
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.
          (b) Notwithstanding any provision to the contrary contained herein, in
any other of the Loan Documents or other documents relating to the Obligations,
the obligations of each Guarantor under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the United
States Bankruptcy Code and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”) or any comparable provisions of
any applicable state law.
          §34.2 Obligations Unconditional.
     The obligations of Guarantors under §34.1 are joint and several, absolute
and unconditional, irrespective of the value, genuineness, validity, regularity
or enforceability of any of the Loan Documents or other documents relating to
the Obligations, or any substitution, compromise, release, impairment or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this §34.2 that the obligations of Guarantors hereunder
shall be absolute and unconditional under any and all circumstances. Each
Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against Borrower or any other Guarantor
for amounts paid under this §34 until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto have expired or
been terminated. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

116



--------------------------------------------------------------------------------



 



          (a) at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;
          (b) any of the acts mentioned in any of the provisions of any of the
Loan Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;
          (c) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Loan Documents or other
documents relating to the Guaranteed Obligations, or any other agreement or
instrument referred to therein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released, impaired
or exchanged in whole or in part or otherwise dealt with;
          (d) any Lien granted to, or in favor of, Agent or any of the holders
of the Guaranteed Obligations as security for any of the Guaranteed Obligations
shall fail to attach or be perfected; or
          (e) any of the Guaranteed Obligations shall be determined to be void
or voidable (including, without limitation, for the benefit of any creditor of
any Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
          With respect to its obligations hereunder, each Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest notice of
acceptance of the guaranty given hereby and of Loans that may constitute
obligations guaranteed hereby, notices of amendments, waivers and supplements to
the Loan Documents and other documents relating to the Guaranteed Obligations,
or the compromise, release or exchange of collateral or security, and all
notices whatsoever, and any requirement that Agent or any holder of the
Guaranteed Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to therein,
or against any other Person under any other guarantee of, or security for, any
of the Obligations.
          §34.3 Reinstatement.
     Neither Guarantors’ obligations hereunder nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of Borrower or any other Guarantor, by reason of Borrower’s or
any other Guarantor’s bankruptcy or insolvency or by reason of the invalidity or
unenforceability of all or any portion of the Guaranteed Obligations. The
obligations of Guarantors under this §34 shall be automatically reinstated if
and to the extent that for any reason any payment by or on behalf of any Person
in respect of the Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings pursuant to any Debtor Relief Law or otherwise, and each Guarantor
agrees that it will indemnify Agent and each holder of Guaranteed Obligations on
demand for all reasonable out-of-pocket costs and expenses (including all
reasonable fees, expenses and

117



--------------------------------------------------------------------------------



 



disbursements of any law firm or other outside counsel incurred by the Agent)
incurred by Agent or such holder of Guaranteed Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.
          §34.4 Certain Waivers.
     Each Guarantor acknowledges and agrees that (a) the guaranty given hereby
may be enforced without the necessity of resorting to or otherwise exhausting
remedies in respect of any other security or collateral interests, and without
the necessity at any time of having to take recourse against Borrower or any
other Guarantor hereunder or against any collateral securing the Guaranteed
Obligations or otherwise, (b) it will not assert any right to require the action
first be taken against Borrower or any other Person (including any co-guarantor)
or pursuit of any other remedy or enforcement any other right, and (c) nothing
contained herein shall prevent or limit action being taken against Borrower or
any other Guarantor hereunder, under the other Loan Documents or the other
documents and agreements relating to the Guaranteed Obligations or from
foreclosing on any security or collateral interests relating hereto or thereto,
or from exercising any other rights or remedies available in respect thereof, if
none of Borrower nor Guarantors shall timely perform their obligations, and the
exercise of any such rights and completion of any such foreclosure proceedings
shall not constitute a discharge of Guarantors’ obligations hereunder unless as
a result thereof, the Guaranteed Obligations shall have been paid in full and
the commitments relating thereto shall have expired or been terminated, it being
the purpose and intent that Guarantors’ obligations hereunder be absolute,
irrevocable, independent and unconditional under all circumstances.
          §34.5 Remedies.
     Guarantors agree that, to the fullest extent permitted by Law, as between
Guarantors, on the one hand, and Agent and the holders of the Guaranteed
Obligations, on the other hand, the Guaranteed Obligations may be declared to be
forthwith due and payable as provided in §12.1 (and shall be deemed to have
become automatically due and payable in the circumstances provided in §12.1) for
purposes of §34.1, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Guaranteed Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Guaranteed Obligations being deemed to
have become automatically due and payable), the Guaranteed Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by Guarantors for purposes of §34.1. Guarantors acknowledge and agree
that if the Guaranteed Obligations are secured pursuant to the terms of the
Security Documents, the holders of the Guaranteed Obligations may exercise their
remedies thereunder in accordance with the terms thereof.
          §34.6 Rights of Contribution.
     Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable law. Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have

118



--------------------------------------------------------------------------------



 



been irrevocably paid in full and the commitments relating thereto shall have
expired or been terminated, and none of Guarantors shall exercise any such
contribution rights until the Guaranteed Obligations have been irrevocably paid
in full and the commitments relating thereto shall have expired or been
terminated.
          §34.7 Guaranty of Payment; Continuing Guaranty.
     The guarantee in this §34 is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.
          §34.8 Special Provisions Applicable to Guarantors.
     (a) Guarantors hereby agree, among themselves, that if any Guarantor shall
become an Excess Funding Guarantor (as defined below) by reason of the payment
by such Guarantor of any Obligations, each other Guarantor shall, on demand of
such Excess Funding Guarantor (but subject to the next sentence), pay to such
Excess Funding Guarantor an amount equal to such Guarantor’s Pro Rata Share (as
defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Obligations. The payment
obligation of a Guarantor to any Excess Funding Guarantor under this §34.8(a)
shall be subordinate and subject in right of payment to the prior payment in
full of the obligations of such Guarantor under the other provisions of this
Guaranty, and such Excess Funding Guarantor shall not exercise any right or
remedy with respect to such excess until payment and satisfaction in full of all
such obligations. For purposes of this §34.8(a), (i) “Excess Funding Guarantor”
shall mean, in respect of any Obligations, a Guarantor that has paid an amount
in excess of the amount of proceeds of Loans advanced to it by Borrower that
have not been repaid as of the date of determination, plus its Pro Rata Share of
the remaining portion of such Obligations, (ii) “Excess Payment” shall mean, in
respect of any Obligations, the amount paid by an Excess Funding Guarantor in
excess of the amount of proceeds of Loans advanced to it by Borrower that have
not been repaid as of the date of determination, plus its Pro Rata Share of the
remaining portion of such Obligations and (iii) “Pro Rata Share” shall mean, for
any Guarantor, the ratio (expressed as a percentage) of (x) the amount by which
the aggregate present fair saleable value of all properties of such Guarantor
(excluding any shares of stock of any other Guarantor) exceeds the amount of all
the debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder and any obligations of any other Guarantor that have been
guaranteed by such Guarantor) to (y) the amount by which the aggregate fair
saleable value of all properties of Borrower and all of Guarantors exceeds the
amount of all the debts and liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of
Borrower and Guarantors hereunder) of Borrower and all of Guarantors, all as of
the Closing Date.
     (b) Pursuant to §7.21 of this Agreement, each new wholly owned, direct or
indirect Subsidiary of Borrower (other than an Excluded Subsidiary), and each
Excluded Subsidiary that ceases to qualify as an Excluded Subsidiary, is
required to enter into this Agreement by executing and delivering to Agent a
Joinder Agreement (Guarantor). Upon the execution and delivery of a Joinder
Agreement (Guarantor) by such Subsidiary, such Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The

119



--------------------------------------------------------------------------------



 



execution and delivery of any Joinder Agreement (Guarantor) adding an additional
Guarantor as a party to this Agreement shall not require the consent of any
other party hereto. The rights and obligations of each party hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor hereunder.
[SIGNATURES BEGIN ON FOLLOWING PAGE]

120



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Credit
Agreement as of the date first set forth above.

            BORROWER:

FORESTAR (USA) REAL ESTATE GROUP INC., a Delaware corporation
      By:   /s/ Craig A. Knight         Craig A. Knight        Chief Investment
Officer     

[SIGNATURES CONTINUED ON FOLLOWING PAGES]

 



--------------------------------------------------------------------------------



 



            GUARANTORS:

FORESTAR REAL ESTATE GROUP INC.,
a Delaware corporation
      By:   /s/ Craig A. Knight         Craig A. Knight        Chief Investment
Officer        FORESTAR MINERALS LLC,
a Delaware limited liability company
      By:   /s/ Craig A. Knight         Craig A. Knight        Chief Investment
Officer     

[SIGNATURES CONTINUED ON FOLLOWING PAGES]

 



--------------------------------------------------------------------------------



 



            FIRSTLAND INVESTMENT CORPORATION,
a Texas corporation
      By:   /s/ Craig A. Knight         Craig A. Knight        Chief Investment
Officer        LIC VENTURES, INC.,
a Delaware corporation
      By:   /s/ Craig A. Knight         Craig A. Knight        Chief Investment
Officer        FORESTAR REALTY INC.,
a Delaware corporation
      By:   /s/ Craig A. Knight         Craig A. Knight        Chief Investment
Officer        FORESTAR HOTEL HOLDING COMPANY INC., a Nevada corporation
      By:   /s/ Craig A. Knight         Craig A. Knight        Chief Investment
Officer        CAPITOL OF TEXAS INSURANCE GROUP INC., a Delaware corporation
      By:   /s/ Craig A. Knight         Craig A. Knight        Chief Investment
Officer     

[SIGNATURES CONTINUED ON FOLLOWING PAGES]

 



--------------------------------------------------------------------------------



 



[Execution of Revolving and Term Credit Agreement Continued]

            KEYBANK NATIONAL ASSOCIATION, as a
Lender, as Swing Line Lender and as Agent
      By:   /s/ Daniel L. Silbert         Name:   Daniel L. Silbert       
Title:   Sr. Banker     

KeyBank National Association
1200 Abernathy Road, NE
Suite 1550
Atlanta, Georgia 30328
Attn: Daniel Silbert
Facsimile: (770) 510-2195
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



[Execution of Revolving and Term Credit Agreement Continued]

            AGFIRST FARM CREDIT BANK, as a lender
      By:   /s/ John W. Burnside, Jr.         Name:   John W. Burnside, Jr.     
  Title:   Vice President     

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]
KeyBank/Forestar — Revolving and Term Credit Agreement [AgFirst Farm Credit
Bank] Signature Page

 



--------------------------------------------------------------------------------



 



[Execution of Revolving and Term Credit Agreement Continued]

            GENERAL ELECTRIC CAPITAL
CORPORATION, as a lender
      By:   /s/ Rebecca A. Ford         Name:   Rebecca A. Ford        Title:  
Duly Authorized Signatory     

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]
KeyBank/Forestar — Revolving and Term Credit Agreement [General Electric Capital
Corporation] Signature Page

 



--------------------------------------------------------------------------------



 



[Execution of Revolving and Term Credit Agreement Continued]

            BANK OF AMERICA, N.A., as a lender
      By:   /s/ Steven P. Renwick         Name:   Steven P. Renwick       
Title:   Senior Vice President     

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]
KeyBank/Forestar — Revolving and Term Credit Agreement [Bank of America]
Signature Page

 



--------------------------------------------------------------------------------



 



[Execution of Revolving and Term Credit Agreement Continued]

            COMPASS BANK, a state banking
association, as a lender
      By:   /s/ Brian Tuerff         Name:   Brian Tuerff        Title:   Senior
Vice President     

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]
KeyBank/Forestar — Revolving and Term Credit Agreement [Compass Bank] Signature
Page

 



--------------------------------------------------------------------------------



 



[Execution of Revolving and Term Credit Agreement Continued]

            AGCOUNTRY FARM CREDIT SERVICES,
PCA, d/b/a FCS COMMERCIAL
FINANCIAL GROUP, as a lender
      By:   /s/ Lisa Caswell         Name:   Lisa Caswell        Title:  
Assistant Vice President     

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]
KeyBank/Forestar — Revolving and Term Credit Agreement [AgCountry Farm Credit
Services] Signature Page

 



--------------------------------------------------------------------------------



 



[Execution of Revolving and Term Credit Agreement Continued]

            U.S. BANK NATIONAL ASSOCIATION, as a lender
      By:   /s/ John D. Kuykendall         Name:   John D. Kuykendall       
Title:   Vice President     

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]
KeyBank/Forestar — Revolving and Term Credit Agreement [U.S. Bank] Signature
Page

 



--------------------------------------------------------------------------------



 



[Execution of Revolving and Term Credit Agreement Continued]

            ALLIED IRISH BANKS, p.l.c., as a lender
      By:   /s/ Jean-Pierre Knight         Name:   Jean-Pierre Knight       
Title:   Vice President   

            By:   /s/ Eanna Mulkere         Name:   Eanna Mulkere       
Title:   Assistant Vice President     

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]
KeyBank/Forestar — Revolving and Term Credit Agreement [Allied Irish] Signature
Page

 



--------------------------------------------------------------------------------



 



[Execution of Revolving and Term Credit Agreement Continued]

            AMEGY BANK NATIONAL
ASSOCIATION, as a lender
      By:   /s/ Robert T. Caughlin         Name:   Robert T. Caughlin       
Title:   Assistant Vice President     

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]
KeyBank/Forestar — Revolving and Term Credit Agreement [Amegy] Signature Page

 



--------------------------------------------------------------------------------



 



[Execution of Revolving and Term Credit Agreement Continued]

            MERCANTILE TRUST & SAVINGS
BANK, as a lender
      By:   /s/ Michael F. Waters         Name:   Michael F. Waters       
Title:   Senior Vice President-
Senior Commercial Lender     

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]
KeyBank/Forestar — Revolving and Term Credit Agreement [Mercantile of Illinois]
Signature Page

 



--------------------------------------------------------------------------------



 



[Execution of Revolving and Term Credit Agreement Continued]

            CAPITAL FARM CREDIT, as a lender
      By:   /s/ Robert P. Abbott         Name:   Robert P. Abbott       
Title:   President Corporate Lending     

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]
KeyBank/Forestar — Revolving and Term Credit Agreement [Capital Farm Credit]
Signature Page

 



--------------------------------------------------------------------------------



 



[Execution of Revolving and Term Credit Agreement Continued]

            NORTHWEST FARM CREDIT SERVICES, PCA,
as a lender
      By:   /s/ Carol Sobson         Name:   Carol Sobson        Title:   Vice
President     

KeyBank/Forestar — Revolving and Term Credit Agreement [Capital Farm Credit]
Signature Page

 